Exhibit 10.1
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
and
OTHER BORROWERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
and
OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND SWINGLINE LENDER
and
WELLS FARGO NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENT
and
BMO CAPITAL MARKETS,
AS CO-SYNDICATION AGENT
and
PNC BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENT
with
KEYBANC CAPITAL MARKETS INC.
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER
Dated as of December 29, 2009

 



--------------------------------------------------------------------------------



 



                  §1.   DEFINITIONS AND RULES OF INTERPRETATION     2  
 
  §1.1   Definitions     2  
 
  §1.2   Rules of Interpretation     22  
 
                §2.   THE REVOLVING CREDIT FACILITY     22  
 
  §2.1   Commitment to Lend     22  
 
  §2.2   The Revolving Credit Notes     23  
 
  §2.3   Interest on Revolving Credit Loans; Fees     24  
 
  §2.4   Requests for Revolving Credit Loans     25  
 
  §2.5   Conversion Options     27  
 
  §2.6   Funds for Revolving Credit Loans     28  
 
  §2.7   Reduction of Commitment     29  
 
  §2.8   Increase in Total Commitment     29  
 
  §2.9   Extension of Revolving Credit Maturity Date     30  
 
  §2.10   Swingline Loans     30  
 
                §3.   REPAYMENT OF THE LOANS     33  
 
  §3.1   Maturity     33  
 
  §3.2   Optional Repayments of Revolving Credit Loans     34  
 
  §3.3   Mandatory Repayment of Loans     34  
 
                §4.   CERTAIN GENERAL PROVISIONS     34  
 
  §4.1   Funds for Payments     34  
 
  §4.2   Computations     35  
 
  §4.3   Inability to Determine Libor Rate     35  
 
  §4.4   Illegality     36  
 
  §4.5   Additional Costs, Etc.     36  
 
  §4.6   Capital Adequacy     37  
 
  §4.7   Certificate; Limitations     38  
 
  §4.8   Indemnity     38  
 
  §4.9   Interest on Overdue Amounts; Late Charge     38  
 
                §5.   LETTERS OF CREDIT     39  
 
  §5.1   Letter of Credit Commitments     39  
 
  §5.2   Reimbursement Obligation of the Borrower     41  
 
  §5.3   Letter of Credit Payments; Funding of a Loan     41  
 
  §5.4   Obligations Absolute     42  
 
  §5.5   Reliance by Issuer     44  
 
  §5.6   Outstanding Letters of Credit     44  
 
                §6.   RECOURSE OBLIGATIONS     44  
 
                §7.   REPRESENTATIONS AND WARRANTIES     44  
 
  §7.1   Authority, Etc.     44  
 
  §7.2   Governmental Approvals     47  
 
  §7.3   Title to Properties; Leases     47  
 
  §7.4   Financial Statements     48  
 
  §7.5   No Material Changes, Etc.     48  
 
  §7.6   Franchises, Patents, Copyrights, Etc.     48  
 
  §7.7   Litigation     49  
 
  §7.8   No Materially Adverse Contracts, Etc.     49  
 
  §7.9   Compliance With Other Instruments, Laws, Etc.     49  

i



--------------------------------------------------------------------------------



 



                 
 
  §7.10   Tax Status     50  
 
  §7.11   No Event of Default     50  
 
  §7.12   Investment Company Acts     50  
 
  §7.13   Name; Jurisdiction of Organization; Absence of UCC Financing
Statements, Etc.     50  
 
  §7.14   Absence of Liens     50  
 
  §7.15   Certain Transactions     50  
 
  §7.16   Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
    51  
 
  §7.17   Regulations U and X     51  
 
  §7.18   Environmental Compliance     51  
 
  §7.19   Subsidiaries     53  
 
  §7.20   Loan Documents     53  
 
  §7.21   REIT Status     53  
 
  §7.22   Anti-Terrorism Regulations     53  
 
                §8.   AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST.    
54  
 
  §8.1   Punctual Payment     54  
 
  §8.2   Maintenance of Office; Jurisdiction of Organization, Etc.     54  
 
  §8.3   Records and Accounts     55  
 
  §8.4   Financial Statements, Certificates and Information     55  
 
  §8.5   Notices     57  
 
  §8.6   Existence of Borrower; Maintenance of Properties     59  
 
  §8.7   Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties     59  
 
  §8.8   Insurance     60  
 
  §8.9   Taxes     60  
 
  §8.10   Inspection of Properties and Books     61  
 
  §8.11   Compliance with Laws, Contracts, Licenses, and Permits     62  
 
  §8.12   Use of Proceeds     62  
 
  §8.13   Additional Borrower; Solvency of Borrower; Removal of Borrower;
Addition of Real Estate Asset to Unencumbered Pool     63  
 
  §8.14   Further Assurances     64  
 
  §8.15   Interest Rate Protection     64  
 
  §8.16   Environmental Indemnification     64  
 
  §8.17   Response Actions     65  
 
  §8.18   Environmental Assessments     65  
 
  §8.19   Employee Benefit Plans     66  
 
  §8.20   No Amendments to Certain Documents     66  
 
                §9.   CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST  
  67  
 
  §9.1   Restrictions on Indebtedness     67  
 
  §9.2   Restrictions on Liens, Etc.     68  
 
  §9.3   Restrictions on Investments     70  
 
  §9.4   Merger, Consolidation and Disposition of Assets; Assets of the Trust  
  72  
 
  §9.5   Compliance with Environmental Laws     72  
 
  §9.6   Distributions     73  
 
  §9.7   Government Regulation     73  

ii



--------------------------------------------------------------------------------



 



                  §10.   FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE
UNENCUMBERED PROPERTIES     73  
 
  §10.1   Consolidated Total Leverage Ratio     73  
 
  §10.2   Consolidated Debt Yield     74  
 
  §10.3   Fixed Charge Coverage Ratio     74  
 
  §10.4   Net Worth     74  
 
  §10.5   Unencumbered Pool Leverage     74  
 
  §10.6   Unencumbered Pool Interest Coverage Ratio     75  
 
  §10.7   Occupancy     75  
 
                §11.   [Reserved.]     75  
 
                §12.   CONDITIONS TO THE FIRST ADVANCE     75  
 
  §12.1   Loan Documents     75  
 
  §12.2   Certified Copies of Organization Documents     75  
 
  §12.3   By-laws; Resolutions     75  
 
  §12.4   Incumbency Certificate; Authorized Signers     76  
 
  §12.5   Opinion of Counsel Concerning Organization and Loan Documents     76  
 
  §12.6   Guaranty     76  
 
  §12.7   Financial Analysis of Eligible Unencumbered Properties     76  
 
  §12.8   Inspection of Eligible Unencumbered Properties     76  
 
  §12.9   Certifications from Government Officials; UCC 11 Reports     76  
 
  §12.10   Proceedings and Documents     76  
 
  §12.11   Fees     77  
 
  §12.12   Closing Certificate     77  
 
  §12.13   Other Matters     77  
 
                §13.   CONDITIONS TO ALL BORROWINGS     77  
 
  §13.1   Representations True; No Event of Default; Compliance Certificate    
77  
 
  §13.2   No Legal Impediment     78  
 
  §13.3   Governmental Regulation     78  
 
  §13.4   Borrowing Documents     78  
 
  §13.5   [Reserved.]     78  
 
  §13.6   New Unencumbered Pool Property     78  
 
  §13.7   Continued Compliance     78  
 
                §14.   EVENTS OF DEFAULT; ACCELERATION; ETC.     78  
 
  §14.1   Events of Default and Acceleration     78  
 
  §14.2   Termination of Commitments     82  
 
  §14.3   Remedies     82  
 
                §15.   SECURITY INTEREST AND SET-OFF     83  
 
  §15.1   Security Interest     83  
 
  §15.2   Set-Off and Debit     83  
 
  §15.3   Right to Freeze     84  
 
  §15.4   Additional Rights     84  
 
                §16.   THE AGENT     84  
 
  §16.1   Authorization     84  
 
  §16.2   Employees and Agents     85  
 
  §16.3   No Liability     85  
 
  §16.4   No Representations     85  

iii



--------------------------------------------------------------------------------



 



                 
 
  §16.5   Payments     85  
 
  §16.6   Holders of Notes     87  
 
  §16.7   Indemnity     87  
 
  §16.8   Agent as Lender     87  
 
  §16.9   Notification of Defaults and Events of Default     87  
 
  §16.10   Duties in Case of Enforcement     87  
 
  §16.11   Successor Agent     88  
 
  §16.12   Notices     89  
 
  §16.13   Other Agents     89  
 
                §17.   EXPENSES     90  
 
                §18.   INDEMNIFICATION     90  
 
                §19.   SURVIVAL OF COVENANTS, ETC.     91  
 
                §20.   ASSIGNMENT; PARTICIPATIONS; ETC.     92  
 
  §20.1   Conditions to Assignment by Lenders     92  
 
  §20.2   Certain Representations and Warranties; Limitations; Covenants     93
 
 
  §20.3   Register     93  
 
  §20.4   New Notes     94  
 
  §20.5   Participations     94  
 
  §20.6   Pledge by Lender     94  
 
  §20.7   No Assignment by Borrower     95  
 
  §20.8   Disclosure     95  
 
  §20.9   Syndication     95  
 
                §21.   NOTICES, ETC.     95  
 
                §22.   FPLP AS AGENT FOR THE BORROWER     99  
 
                §23.   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE     99
 
 
                §24.   HEADINGS     99  
 
                §25.   COUNTERPARTS     99  
 
                §26.   ENTIRE AGREEMENT, ETC.     99  
 
                §27.   WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS     100  
 
                §28.   CONSENTS, AMENDMENTS, WAIVERS, ETC.     100  
 
                §29.   SEVERABILITY     102  
 
                §30.   INTEREST RATE LIMITATION     102  
 
                §31.   USA PATRIOT ACT NOTIFICATION     102  

iv



--------------------------------------------------------------------------------



 



Exhibits to Revolving Credit Agreement

     
Exhibit A
  Form of Revolving Credit Note
 
   
Exhibit A-1
  Form of Swingline Note
 
   
Exhibit B
  Form of Completed Loan Request
 
   
Exhibit B-1
  Form of Availability Certificate
 
   
Exhibit C
  Forms of Compliance Certificates
 
   
Exhibit D
  Form of Assignment and Assumption
 
   
Exhibit E
  Form of Joinder Agreement

v



--------------------------------------------------------------------------------



 



Schedules to Revolving Credit Agreement

     
Schedule 1
  Borrowers
 
   
Schedule 2
  Lender’s Commitments
 
   
Schedule 5.6
  Existing Letters of Credit
 
   
Schedule 7.1(b)
  Capitalization
 
   
Schedule 7.3
  Partially-Owned Entities
 
   
Schedule 7.7
  Litigation
 
   
Schedule 7.13
  Legal Name; Jurisdiction
 
   
Schedule 7.15
  Affiliate Transactions
 
   
Schedule 7.16
  Employee Benefit Plans
 
   
Schedule 7.19
  Subsidiaries
 
   
Schedule 8.19
  Employee Benefit Plans
 
   
Schedule 9.1(g)
  Contingent Liabilities

vi



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
the 29th day of December, 2009, by and among FIRST POTOMAC REALTY INVESTMENT
LIMITED PARTNERSHIP, a Delaware limited partnership (“FPLP”) and the
Wholly-Owned Subsidiaries (defined below) which are listed on Schedule 1 hereto
(as such Schedule 1 may be (or may be deemed to be) amended from time to time
(FPLP and any such Wholly-Owned Subsidiary being hereinafter referred to
collectively as the “Borrower” unless referred to in their individual
capacities), having their principal place of business at 7600 Wisconsin Avenue,
11th Floor, Bethesda, Maryland 20814; KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
having a principal place of business at 127 Public Square, Cleveland, Ohio
44114, WELLS FARGO NATIONAL ASSOCIATION, BANK OF MONTREAL and the other lending
institutions which are as of the date hereof or may become parties hereto
pursuant to §20 (individually, a “Lender” and collectively, the “Lenders”);
KEYBANK, as administrative agent for itself and each other Lender (the “Agent”),
WELLS FARGO NATIONAL ASSOCIATION and BMO CAPITAL MARKETS, as Co-Syndication
Agents and PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent; and KEYBANC
CAPITAL MARKETS INC., as Sole Lead Arranger and Sole Book Manager.
RECITALS
     A. The Borrower, certain of the Lenders (the “Original Lenders”) and
KeyBank as Agent are parties to that certain Amended and Restated Revolving
Credit Agreement, dated as of April 26, 2006 (as amended and modified prior to
the date hereof, the “Original Credit Agreement”), pursuant to which the
Original Lenders provided a revolving credit facility in favor of the Borrower.
     B. The Borrower has requested that Original Lenders amend and restate the
Original Credit Agreement to modify the Original Credit Agreement in certain
respects, including to extend the maturity date thereof, and subject to the
terms and conditions hereof, the Lenders and the Agent are willing to do so.
     C. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating office, industrial and so-called flex
properties in the Mid-Atlantic region of the United States.
     D. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and will continue to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).

1



--------------------------------------------------------------------------------



 



     E. The Borrower and the Trust have requested, and the Lenders have agreed,
to extend the unsecured revolving credit facility for use by the Borrower
pursuant to the terms and conditions hereof.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree to amend and restate the Original
Credit Agreement in its entirety as set forth below:
     §1. DEFINITIONS AND RULES OF INTERPRETATION.
     §1.1 Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
     AAP Qualification. See §7.6.
     Accountants. In each case, independent certified public accountants
reasonably acceptable to the Majority Lenders. The Lenders hereby acknowledge
that the Accountants may include KPMG LLP and any other so-called “big-four”
accounting firm.
     Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.
     Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.
     Adjusted Net Operating Income. As at any date of determination, an amount
equal to (i) the Net Operating Income of the Unencumbered Pool for the
applicable period; minus (ii) the Unencumbered Pool Capital Reserve on such
date.
     Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) of that
Person, (iv) any other Person 5% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any
Person directly or indirectly controlling that Person, whether through a
management agreement, voting agreement, other contract or otherwise. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
     Agent. See the preamble to this Agreement. The Agent shall include any
successor agent, as permitted by §16.

2



--------------------------------------------------------------------------------



 



     Agent’s Head Office. The Agent’s office located at 127 Public Square,
Cleveland, Ohio 44114, or at such other location as the Agent may designate from
time to time, or the office of any successor agent permitted under §16.
     Agreement. This Second Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto, as the same may be from time to
time amended, restated, modified and/or supplemented and in effect.
     Agreement of Limited Partnership of the Borrower. The Amended and Restated
Agreement of Limited Partnership of FPLP, dated September 15, 2003, as amended,
among the Trust and the limited partners named therein, as amended through the
date hereof and as the same may be further amended from time to time as
permitted by §8.20.
     Anti-Terrorism Laws. Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act of 2001, 31 U.S.C.
Section 5318, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by the United States Treasury Department’s Office of Foreign
Asset Control (as any of the foregoing laws may from time to time be amended,
renewed, extended, or replaced).
     Applicable Base Rate Margin. The Applicable Base Rate Margin is set forth
in §2.3(c).
     Applicable L/C Percentage. With respect to any Letter of Credit, a per
annum percentage equal to the Applicable Libor Margin in effect from time to
time.
     Applicable Libor Margin. The Applicable Libor Margin is set forth in
§2.3(c).
     Arranger. KeyBanc Capital Markets Inc.
     Assignment and Assumption. See §20.1.
     Availability. As of the date that any Loan is to be made or Letter of
Credit is to be issued hereunder or other applicable date of determination, an
amount equal to the lesser of (i) the Total Commitment and (ii) (x) the Value of
Unencumbered Properties at such time (based upon the most recent financial
statements delivered to the Agent but after giving pro forma effect to the
acquisition and disposition of Eligible Unencumbered Properties after the date
of such financial statements) multiplied by the Unencumbered Pool Percentage as
of the applicable date of determination or (y) if less, the amount that would
permit the Borrower to remain in compliance with §10.5 after giving effect to
the requested Loan or Letter of Credit. The amount available to be drawn at any
time shall be the Availability less the sum of the Maximum Drawing Amount and
the aggregate amount of all outstanding Loans (including Swingline Loans) at
such time.
     Availability Certificate. A certificate, in the form of Exhibit B-1,
evidencing, as of the applicable date of determination, the amount available to
be drawn by the Borrower, which certificate shall include a calculation of
Availability and evidence of compliance with §10.5 after giving effect to any
requested Loans or Letters of Credit.

3



--------------------------------------------------------------------------------



 



     Base Rate. As at any applicable date of determination, the greater of
(i) the fluctuating annual rate of interest announced from time to time by the
Agent at the Agent’s Head Office as its “prime rate” and (ii) one half of one
percent (0.50%) plus the Federal Funds Effective Rate. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer. Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.
     Base Rate Loan(s). Those Loans bearing interest calculated by reference to
the Base Rate.
     Borrower. See the preamble hereto.
     Building(s). Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.
     Business Day. (i) For all purposes other than as covered by clause
(ii) below, any day other than a Saturday, Sunday or legal holiday on which
banks in Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.
     Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.
     Capital Reserve. As at any date of determination, a capital reserve equal
to the weighted average of square feet of the Real Estate Assets during the
applicable period, multiplied by $0.15 per annum.
     Capitalization Rate. The Capitalization Rate shall be 8.50%.
     Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries or any Partially-Owned Entity is the lessee or obligor, the
discounted future rental obligations under which are required to be capitalized
on the balance sheet of the lessee or obligor in accordance with GAAP.
     Cash and Cash Equivalents. As of any date of determination, the sum of
(a) the aggregate amount of unrestricted cash then actually held by the Borrower
or any of its Subsidiaries, (b) the aggregate amount of unrestricted cash
equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries and (c) the aggregate amount of cash then actually held by the
Borrower or any of its Subsidiaries in the form of tenant security deposits, but
only to the extent such tenant security deposits are included as a liability on
the Borrower’s Consolidated balance sheet, escrows and reserves. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, and (ii) “cash equivalents” means that such asset
has a liquid, par value in cash and is convertible to cash on demand.

4



--------------------------------------------------------------------------------



 



Notwithstanding anything contained herein to the contrary, the term Cash and
Cash Equivalents shall not include the Commitments of the Lenders to make Loans
or to make any other extension of credit under this Agreement.
     CERCLA. See §7.18.
     Closing Date. December 29, 2009.
     Code. The Internal Revenue Code of 1986, as amended and in effect from time
to time.
     Commitment. With respect to each Lender, the amount set forth from time to
time on Schedule 2 hereto as the amount of such Lender’s Commitment to make
Revolving Credit Loans to, and to participate in the issuance, extension and
renewal of Letters of Credit for the account of, the Borrower, as such
Schedule 2 may be updated by the Agent from time to time.
     Commitment Percentage. With respect to each Lender, the percentage set
forth on Schedule 2 hereto as such Lender’s percentage of the Total Commitment,
as such Schedule 2 may be updated by the Agent from time to time.
     Completed Loan Request. A loan request accompanied by all information
required to be supplied under the applicable provisions of §2.4.
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower, the Trust and
their respective Subsidiaries, consolidated in accordance with GAAP unless
otherwise specifically provided herein.
     Consolidated Debt Yield. In relation to the Borrower, the Trust and their
respective Subsidiaries for any fiscal quarter, the percentage determined by
dividing (i) Consolidated EBITDA for the most recent fiscal quarter, annualized
by (ii) Consolidated Total Indebtedness as of the last day of such fiscal
quarter.
     Consolidated EBITDA. In relation to the Borrower, the Trust and their
respective Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such Consolidated net income for such period: (i) Consolidated Total
Interest Expense for such period, (ii) losses attributable to the sale or other
disposition of assets or debt restructurings in such period, (iii) real estate
depreciation and amortization for such period, and (iv) other non-cash charges
for such period; and minus (y) all gains attributable to the sale or other
disposition of assets or debt restructurings in such period, in each case
adjusted to include the Borrower’s, the Trust’s or any Subsidiary’s pro rata
share of EBITDA (and the items comprising EBITDA) from any Partially-Owned
Entity in such period, based on its percentage ownership interest in such
Partially-Owned Entity (or such other amount to which the Borrower, the Trust or
such

5



--------------------------------------------------------------------------------



 



Subsidiary is entitled or for which the Borrower, the Trust or such Subsidiary
is obligated based on an arm’s length agreement).
     Consolidated Fixed Charges. For any applicable period, an amount equal to
the sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock), in each case adjusted to include the Borrower’s, the Trust’s or
any Subsidiary’s pro rata share of the foregoing items of any Partially-Owned
Entity in such period, based on its percentage ownership interest in such
Partially-Owned Entity (or such other amount for which the Borrower, the Trust
or such Subsidiary is obligated based on an arm’s length agreement).
     Consolidated Gross Asset Value. As of any date of determination, the sum of
(i)(x) the Net Operating Income of all of the Real Estate Assets (except as
provided below) for the most recent fiscal quarter, less the Management Fee
Adjustment, with the sum thereof multiplied by (y) 4; with the product thereof
being divided by (z) the Capitalization Rate; plus (ii) an amount equal to the
Cost Basis Value of Real Estate Assets Under Development on such date, plus
(iii) the Cost Basis Value of Land on such date, plus (iv) the Cost Basis Value
of Mortgage Notes on such date, plus (v) the value of Cash and Cash Equivalents
on such date, as determined in accordance with GAAP and approved by the Agent,
provided that (i) Net Operating Income from Real Estate Assets acquired during
the applicable fiscal quarter and the immediately preceding fiscal quarter shall
be excluded, and such acquired Real Estate Assets shall be included at their
Cost Basis Value, and (ii) Net Operating Income from Real Estate Assets sold or
otherwise transferred during the applicable fiscal quarter shall be excluded,
with Consolidated Gross Asset Value being adjusted to include the Borrower’s,
the Trust’s or any Subsidiary’s pro rata share of Net Operating Income (and the
items comprising Net Operating Income) from any Partially-Owned Entity in such
period, based on its percentage ownership interest in such Partially-Owned
Entity (or such other amount to which the Borrower, the Trust or such Subsidiary
is entitled based on an arm’s length agreement).
     Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated Gross Asset Value of the Borrower and its Subsidiaries
at such date, minus Consolidated Total Indebtedness outstanding on such date,
provided that any amounts attributable to Real Estate Assets that are required
to be reported as “intangibles” under GAAP pursuant to Financial Accounting
Standards Board Statement of Policy No. 141 and 142 shall be permitted to be
added back to “tangible property” for purposes of calculating such Consolidated
Tangible Net Worth.
     Consolidated Total Indebtedness. As of any date of determination,
Consolidated Total Indebtedness means for the Borrower, the Trust and their
respective Subsidiaries, all obligations, contingent or otherwise, which should
be classified on the obligor’s

6



--------------------------------------------------------------------------------



 



balance sheet as liabilities, or to which reference should be made by footnotes
thereto, all in accordance with GAAP, including, in any event, the sum of
(without double-counting), (i) all Accounts Payable on such date, and (ii) all
Indebtedness outstanding on such date, in each case whether Recourse, Without
Recourse or contingent, provided, however, that amounts not drawn under the
Revolving Credit Loans on such date shall not be included in calculating
Consolidated Total Indebtedness, and provided, further, that (without
double-counting), each of the following shall be included in Consolidated Total
Indebtedness: (a) all amounts of guarantees, indemnities for borrowed money,
stop-loss agreements and the like provided by the Borrower, the Trust and their
respective Subsidiaries, in each case in connection with and guarantying
repayment of amounts outstanding under any other Indebtedness; (b) all amounts
for which a letter of credit (including the Letters of Credit) has been issued
for the account of the Borrower, the Trust or any of their respective
Subsidiaries; (c) all amounts of bonds posted by the Borrower, the Trust or any
of their respective Subsidiaries guaranteeing performance or payment
obligations; (d) all lease obligations (including under Capital Leases, but
excluding obligations under ground leases); and (e) all liabilities of the
Borrower, the Trust or any of their respective Subsidiaries as partners, members
or the like for liabilities (whether such liabilities are Recourse, Without
Recourse or contingent obligations of the applicable partnership or other
Person) of partnerships or other Persons in which any of them have an equity
interest, which liabilities are for borrowed money or any of the matters listed
in clauses (a), (b), (c) or (d) above. Without limitation of the foregoing
(without double counting), with respect to any Partially-Owned Entity, (x) to
the extent that the Borrower, the Trust or any of their respective Subsidiaries
or such Partially-Owned Entity is providing a completion guaranty in connection
with a construction loan entered into by a Partially-Owned Entity, Consolidated
Total Indebtedness shall include the Borrower’s, the Trust’s or such
Subsidiary’s pro rata liability under the Indebtedness relating to such
completion guaranty (or, if greater, the Borrower’s, the Trust’s or such
Subsidiary’s potential liability under such completion guaranty) and (y) in
connection with the liabilities described in clauses (a) and (d) above (other
than completion guarantees, which are referred to in clause (x)), the
Consolidated Total Indebtedness shall include the portion of the liabilities of
such Partially-Owned Entity which are attributable to the Borrower’s, the
Trust’s or such Subsidiary’s percentage equity interest in such Partially-Owned
Entity or such greater amount of such liabilities for which the Borrower, the
Trust or their respective Subsidiaries are, or have agreed to be, liable by way
of guaranty, indemnity for borrowed money, stop-loss agreement or the like, it
being agreed that, in any case, Indebtedness of a Partially-Owned Entity shall
not be excluded from Consolidated Total Indebtedness by virtue of the liability
of such Partially-Owned Entity being Without Recourse. For purposes hereof, the
amount of borrowed money shall equal the sum of (1) the amount of borrowed money
as determined in accordance with GAAP plus (2) the amount of those contingent
liabilities for borrowed money set forth in subsections (a) through (e) above,
but shall exclude any adjustment for so called “straight line interest
accounting”.
     Consolidated Total Interest Expense. For any applicable period, the
aggregate amount of interest required in accordance with GAAP to be paid,
accrued, expensed or, to the extent it could be a cash expense in the applicable
period, capitalized, without double-counting, by the Borrower, the Trust and
their respective Subsidiaries during such

7



--------------------------------------------------------------------------------



 



period on: (i) all Indebtedness of the Borrower, the Trust and their respective
Subsidiaries (including the Loans, obligations under Capital Leases (to the
extent Consolidated EBITDA has not been reduced by such Capital Lease
obligations in the applicable period) and any Subordinated Indebtedness and
including original issue discount and amortization of prepaid interest, if any,
but excluding any Distribution on Preferred Equity), (ii) all amounts available
for borrowing, or for drawing under letters of credit (including the Letters of
Credit), if any, issued for the account of the Borrower, the Trust or any of
their respective Subsidiaries, but only if such interest was or is required to
be reflected as an item of expense, and (iii) all commitment fees, agency fees,
facility fees, balance deficiency fees and similar fees and expenses in
connection with the borrowing of money, in each case adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the foregoing
items of any Partially-Owned Entity in such period, based on its percentage
ownership interest in such Partially-Owned Entity (or such other amount for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement).
     Conversion Request. A notice given by the Borrower to the Agent of its
election to convert or continue a Loan in accordance with §2.5.
     Cost Basis Value. The total contract purchase price of a Real Estate Asset
plus all commercially reasonable acquisition costs (including but not limited to
title, legal and settlement costs, but excluding financing costs) that are
capitalized in accordance with GAAP.
     Default. When used with reference to this Agreement or any other Loan
Document, an event or condition specified in §14.1 that, but for the requirement
that time elapse or notice be given, or both, would constitute an Event of
Default.
     Delinquent Lender. See §16.5(c).
     Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Unencumbered Property that
could reasonably be expected to cost in excess of $500,000 to remediate or,
which, with respect to all of the Eligible Unencumbered Properties, could
reasonably be expected to cost in excess of $1,000,000 in the aggregate to
remediate.
     Disqualifying Structural Event. Any structural issue which, with respect to
any Eligible Unencumbered Property, could reasonably be expected to cost in
excess of $500,000 to remediate or, which, with respect to all of the Eligible
Unencumbered Properties, could reasonably be expected to cost in excess of
$1,000,000 in the aggregate to remediate.
     Distribution. With respect to:
     (i) a Borrower, any distribution of cash or other cash equivalent, directly
or indirectly, to the partners or other

8



--------------------------------------------------------------------------------



 



equity holders of the Borrower; or any other distribution on or in respect of
any Equity Interests of the Borrower; and
     (ii) the Trust, the declaration or payment of any dividend on or in respect
of any shares of any class of capital stock or other Equity Interests of the
Trust, other than dividends payable solely in shares of common stock by the
Trust; the purchase, redemption, or other retirement of any shares of any class
of capital stock or other Equity Interests of the Trust, directly or indirectly
through a Subsidiary of the Trust or otherwise; the return of capital by the
Trust to its shareholders as such; or any other distribution on or in respect of
any shares of any class of capital stock or other Equity Interests of the Trust.
     Dollars or $. Lawful currency of the United States of America.
     Drawdown Date. The date on which any Revolving Credit Loan is made or is to
be made, and the date on which any Revolving Credit Loan is converted or
continued in accordance with §2.5.
     Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America; (d) a Lender, and (e) an Affiliate of a Lender, provided that such
Affiliate would otherwise meet the criteria set forth in clause (a), (b) or
(c) above. In no event will the Borrower or any Subsidiary or Affiliate of the
Borrower be an Eligible Assignee.
     Eligible Unencumbered Property(ies). As of any date of determination, an
Unencumbered Asset that: (i) is a Permitted Property, (ii) is free and clear of
any Lien, (iii) is not the subject of a Disqualifying Environmental Event or a
Disqualifying Structural Event, and (iv) is wholly-owned in fee simple by the
Borrower (or a wholly-owned Subsidiary of the Borrower that becomes a Borrower
hereunder simultaneously with such Unencumbered Asset becoming an Eligible
Unencumbered Property) (the foregoing clauses (i) through (iv) being herein
referred to collectively as the “Unencumbered Property Conditions”).

9



--------------------------------------------------------------------------------



 



     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.
     Environmental Laws. See §7.18(a).
     Environmental Reports. See §7.18
     Equity Interests. Any and all shares, partnership or member interests,
participations or other equivalents (however designated) of capital stock of a
corporation and any and all equivalent ownership interests in a Person which is
not a corporation and any and all warrants, options or other rights to purchase
any of the foregoing.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.
     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.
     Event of Default. See §14.1.
     Extension. See §2.9.
     Facility Fee. See §2.3(e).
     Federal Funds Effective Rate. For any day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from 3 federal funds brokers of recognized standing selected by the Agent.
     Financial Statement Date. December 31, 2008.
     Fronting Bank. KeyBank.
     “funds from operations”. As defined in accordance with resolutions adopted
by the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.
     GAAP. Generally accepted accounting principles, consistently applied.

10



--------------------------------------------------------------------------------



 



     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or the
Trust, as the case may be, or any ERISA Affiliate of any of them the benefits of
which are guaranteed on termination in full or in part by the PBGC pursuant to
Title IV of ERISA, other than a Multiemployer Plan.
     Guaranty. The Guaranty, dated as of the date hereof, made by the Trust in
favor of the Agent and the Lenders pursuant to which the Trust guarantees to the
Agent and the Lenders (or any Affiliate of a Lender which provides a Protected
Interest Rate Agreement to the Borrower in connection with the Loans) the
unconditional payment and performance of the Obligations, as the same may be
modified, amended, restated or reaffirmed from time to time.
     Hazardous Substances. See §7.18(b).
     Increase. See §2.8.
     Increase Conditions. The satisfaction of each and all of the following:
     (i) no Default or Event of Default shall have occurred and be continuing
(both before and after giving effect to the Increase) and all representations
and warranties contained in the Loan Documents shall be true and correct as of
the effective date of the Increase (except to the extent that such
representations and warranties relate expressly to an earlier date);
     (ii) the Increase shall be extended on the same terms and conditions
applicable to the other Loans;
     (iii) to the extent any portion of the Increase is committed to by a third
party financial institution or institutions not already a Lender hereunder, such
financial institution shall be an Eligible Assignee and approved by the Agent
(such approval not to be unreasonably withheld or delayed) and each such
financial institution shall have signed a counterpart signature page becoming a
party to this Agreement and a “Lender” hereunder;
     (iv) one or more of the existing Lenders or such other financial
institutions which may become parties hereto incident to the Increase have
committed in writing pursuant to the terms hereof to lend the full aggregate
amount of the Increase;
     (v) the Increase shall have been approved by the Agent; and

11



--------------------------------------------------------------------------------



 



     (vi) the Borrower shall have delivered new Notes or amended and restated
Notes to the extent necessary to reflect each Lender’s Commitment after giving
effect to the Increase.
     Indebtedness. All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, including in any
event and whether or not so classified: (a) all debt and similar monetary
obligations, whether direct or indirect, including, without limitation, all
Obligations and all obligations under any hedge, swap or other interest rate
protection arrangement, any forward purchase contract or any put (it being
agreed that for purposes of determining the amount of the obligations under any
such hedge, swap or other interest rate protection arrangement, the Borrower
shall mark-to-market such arrangements in accordance with GAAP on a quarterly
basis); (b) all liabilities secured by any Lien or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all reimbursement obligations under letters
of credit (including the Letters of Credit); and (d) all guarantees of borrowed
money, endorsements and other contingent obligations, whether direct or
indirect, in respect of indebtedness or obligations of others, including any
obligation to supply funds (including partnership obligations and capital
requirements) to or in any manner to invest in, directly or indirectly, the
debtor, to purchase indebtedness, or to assure the owner of indebtedness against
loss, through an agreement to purchase goods, supplies, or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise.
     Interest Payment Date. As to any Base Rate Loan, the last day of every
calendar month in which such Loan is outstanding, and with respect to any Libor
Rate Loan, the last day of the applicable Interest Period. As to any Swingline
Loan, the day such Swingline Loan is due.
     Interest Period. With respect to each Revolving Credit Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request):
(i) for any Base Rate Loan, the calendar month in which such Base Rate Loan is
made (whether by borrowing or by conversion from a Libor Rate Loan), and
(ii) for any Libor Rate Loan, 1, 2 or 3 months; and (b) thereafter, each period
commencing at the end of the last day of the immediately preceding Interest
Period applicable to such Revolving Credit Loan and ending on the last day of
the applicable period set forth in (a)(i) and (ii) above (as selected by the
Borrower in a Conversion Request); provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar

12



--------------------------------------------------------------------------------



 



month, in which case such Interest Period shall end on the next preceding LIBOR
Business Day, as determined conclusively by the Agent in accordance with the
then current bank practice in London;
     (ii) if the Borrower shall fail to give notice of conversion as provided in
§2.5, the Borrower shall be deemed to have requested a conversion of the
affected Libor Rate Loan to a Base Rate Loan on the last day of the then current
Interest Period with respect thereto;
     (iii) any Interest Period relating to any Libor Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to subparagraph (iv) below, end on the last Business Day
of a calendar month; and
     (iv) no Interest Period may extend beyond the Maturity Date.
     Interest Rate Protection Arrangements. See §8.15
     Investments. All expenditures made and all liabilities incurred
(contingently or otherwise, but without double-counting): (i) for the
acquisition of stock, partnership or other equity interests or for the
acquisition of Indebtedness of, or for loans, advances, capital contributions or
transfers of property to, any Person; (ii) in connection with Real Estate Assets
Under Development; and (iii) for the acquisition of any other obligations of any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution);
(b) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise; and (c) there shall not be deducted from the aggregate amount of
Investments any decrease in the value thereof.
     ISP. With respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
     Joinder Documents. The one or more Joinder Agreements among the Agent (on
behalf of itself and the Lenders) and any Wholly-owned Subsidiary which is to
become a Borrower at any time after the Closing Date, the form of which is
attached hereto as Exhibit E, together with all other documents, instruments and
certificates required by any such Joinder Agreement to be delivered by such
Wholly-owned Subsidiary to the Agent and the Lenders on the date such
Wholly-owned Subsidiary becomes a Borrower hereunder.

13



--------------------------------------------------------------------------------



 



     Land. An undeveloped Real Estate Asset owned in fee by the Borrower.
     Leases. Leases, licenses and other written agreements relating to the use
or occupation of space in or on the Buildings or on the Real Estate Assets by
persons other than the Borrower or any other member of the Potomac Group.
     Lenders. Collectively, KeyBank and each other lending institution which, as
of any date of determination, is a party to this Agreement, and any other Person
who becomes an assignee of any rights of a Lender pursuant to §20 or a Person
who acquires all or substantially all of the stock or assets of a Lender.
     Letter of Credit Application. See §5.1.1.
     Letter of Credit Fee. See §2.3(f).
     Letter of Credit Participation. See §5.1.4.
     Letters of Credit. Any standby letter of credit issued pursuant to §5.1.1
and any “Letter of Credit” outstanding on the Closing Date issued and as defined
under the Original Credit Agreement.
     Libor Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.
     Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid
prior to the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount, as reasonably determined by the Agent,
required to compensate the Lenders for any and all additional losses, costs or
expenses that such Lenders incur as a result of such prepayment or failure to
borrow, convert or continue a Libor Rate Loan, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits of other funds acquired by
any Lender to fund or maintain such Libor Rate Loan.
     Libor Rate. For any Libor Rate Loan for any Interest Period, the average
rates as shown in Reuters Screen LIBOR01 Page (or any successor service) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Libor Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters no
longer reports such rate or Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market, then any and all outstanding Loans shall be Base Rate Loans
and bear interest at the Base Rate plus the Applicable Base Rate Margin. For any
period during which a Reserve Percentage shall apply, the Libor Rate with
respect to Libor Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the

14



--------------------------------------------------------------------------------



 



Reserve Percentage. In no event will the Libor Rate applicable to Unhedged Loans
equal less than one percent (1%) per annum.
     Libor Rate Loan(s). Loans bearing interest calculated by reference to the
Libor Rate.
     Lien. See §9.2.
     Loan Documents. Collectively, this Agreement, the Guaranty and any
reaffirmation thereof, the Notes, the Letters of Credit, the Letter of Credit
Applications, the Joinder Documents and any and all other agreements,
instruments, documents or certificates now or hereafter evidencing or otherwise
relating to the Loans and executed and delivered by or on behalf of the Borrower
or its Subsidiaries or the Trust or its Subsidiaries in connection with or in
any way relating to the Loans or the transactions contemplated by this
Agreement, and all schedules, exhibits and annexes hereto or thereto, as any of
the same may from time to time be amended and in effect.
     Loans. The Revolving Credit Loans and the Swingline Loans.
     Majority Lenders. As of any date of determination, the Lenders whose
aggregate Commitments (excluding the Swingline Commitment) constitute at least
sixty-six and two-thirds percent (66-2/3%) of the Total Commitment (or, if the
Commitments have been terminated, the Lenders whose aggregate Commitments
(excluding the Swingline Commitment), immediately prior to such termination,
constituted at least sixty-six and two-thirds percent (66-2/3%) of the Total
Commitment), provided that at any time when there are two or more Lenders, the
Majority Lenders must include at least two Lenders.
     Management Fee. For any applicable period, an amount equal to three percent
(3%) of revenue.
     Management Fee Adjustment. For any applicable period, the difference
between the Management Fee and the Overhead Allocation, expressed as a positive
or negative number, as the case may be.
     Maturity Date. January 15, 2013, or such earlier date (or later date
pursuant to §2.9) on which the Revolving Credit Loans shall become due and
payable pursuant to the terms hereof. The Maturity Date may be extended to
January 15, 2014 subject to and in accordance with the terms of §2.9.
     Maximum Drawing Amount. As of any date of determination, the maximum
aggregate amount that the beneficiaries may at any time draw under outstanding
Letters of Credit, as such maximum aggregate amount may be reduced from time to
time pursuant to the terms of the Letter of Credit.
     Minimum Liquidity. As of any date of determination, an amount equal to the
Availability as of such date (as described in clause (ii) of the definition of
Availability) minus, without duplication, the aggregate amount of (x) Unsecured
Consolidated Total Indebtedness outstanding on such date and (y) New Debt
outstanding on such date.

15



--------------------------------------------------------------------------------



 



     Minimum Liquidity Threshold. Minimum Liquidity in an amount not less than
(i) $30,000,000 from the Closing Date through January 15, 2012, (ii) $25,000,000
from January 16, 2012 through January 15, 2013 and (iii) $20,000,000 thereafter.
     Mortgage Note(s). A mortgage note, in which the Borrower holds a direct
interest as payee, for real estate that is developed, so long as at the relevant
date of determination, such Mortgage Note is not in default.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or the Trust, as the case may
be, or any ERISA Affiliate.
     Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees (or Overhead Allocation, as
applicable), payments under ground leases and bad debt expenses) during such
period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (except that any rent leveling
adjustments shall be excluded from rental income).
     New Debt. Indebtedness secured by ownership or partnership interests in
Real Estate Assets incurred by the Borrower after the date hereof pursuant to
§9.1(f) that is not fully supported by one or more unencumbered Real Estate
Assets (not including the Eligible Unencumbered Properties), and for the
avoidance of doubt, neither the 2007 Term Loan or the 2008 Term Loan nor any
refinancing thereof on substantially the same structure and collateral therefor
shall constitute New Debt, unless the 2007 Term Loan or 2008 Term Loan is
increased above the principal amount thereof on the date hereof.
     Note Record. A Record with respect to any Note.
     Notes. The Revolving Credit Notes and the Swingline Note.
     Obligations. All indebtedness, obligations and liabilities of the Borrower
and its Subsidiaries to any of the Lenders or the Agent, individually or
collectively (but without double-counting), under this Agreement and each of the
other Loan Documents and in respect of any of the Loans, the Notes and
Reimbursement Obligations incurred and the Letter of Credit Applications and the
Letters of Credit and other instruments at any time evidencing any thereof,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, and including any indebtedness,
obligations and liabilities of the Borrower and its Subsidiaries under any
Protected Interest Rate Agreement entered into with any Lender, provided that
such Protected Interest Rate Agreement is for the purpose of hedging interest
exposure under this Agreement.

16



--------------------------------------------------------------------------------



 



     Organizational Documents. Collectively, (i) the Agreement of Limited
Partnership of FPLP, (ii) the Certificate of Limited Partnership of FPLP,
(iii) the Amended and Restated Declaration of Trust of the Trust, (iv) the
Amended and Restated By-Laws of the Trust, and (v) all of the partnership
agreements, corporate charters and by-laws, limited liability company operating
agreements, joint venture agreements or similar agreements, charter documents
and certificates or other agreements relating to the formation, organization or
governance of any Borrower (including, without limitation, any Wholly-owned
Subsidiary who becomes a Borrower from time to time hereunder), in each case as
any of the foregoing may be amended in accordance with §8.20.
     Overhead Allocation. For any period, the amount of corporate overhead
included as a property operating expense in lieu of a management fee.
     Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
equity interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Permits. All governmental permits, licenses, and approvals necessary for
the lawful operation and maintenance of the Real Estate Assets.
     Permitted Liens. Liens permitted by §9.2.
     Permitted Property. A property which is an income producing office,
industrial or a so-called flex property (or a Real Estate Asset Under
Development which will be an income producing office, industrial or so-called
flex property when completed) and is located in the State of Maryland, the
Commonwealth of Virginia or the District of Columbia.
     Person. Any individual, corporation, general partnership, limited
partnership, trust, limited liability company, limited liability partnership,
unincorporated association, business, or other legal entity, and any government
(or any governmental agency or political subdivision thereof).
     Potomac Group. Collectively, (i) FPLP, (ii) the Trust, (iii) the respective
Subsidiaries of FPLP and the Trust and (iv) the Partially-Owned Entities.
     Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interests issued by the
Borrower, the Trust or any of their respective Subsidiaries.

17



--------------------------------------------------------------------------------



 



     Protected Interest Rate Agreement. An agreement which evidences the
Interest Rate Protection Arrangements required by §8.15, and all extensions,
renewals, modifications, amendments, substitutions and replacements thereof.
     Rate Period. The period beginning on the first day of any fiscal month
following delivery to the Agent of the annual or quarterly financial statements
required to be delivered pursuant to §8.4(a) or §8.4(b) and ending on the last
day of the fiscal month in which the next such annual or quarterly financial
statements are delivered to the Agent.
     RCRA. See §7.18.
     Real Estate Assets. The fixed and tangible properties consisting of Land
and/or Buildings owned by the Borrower or any of its Subsidiaries at the
relevant time of reference thereto, including, without limitation, the Eligible
Unencumbered Properties at such time of reference.
     Real Estate Assets Under Development. Any Real Estate Assets for which the
Borrower or any of its Subsidiaries is actively pursuing construction of one or
more Buildings or other improvements and for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of business, provided
that any such Real Estate Asset (or, if applicable, any Building comprising a
portion of any such Real Estate Asset) will no longer be considered a Real
Estate Asset Under Development on the date upon which a certificate of occupancy
has issued for such Real Estate Asset (or Building) or such Real Estate Asset
(or Building) may otherwise be lawfully occupied for its intended use.
     Record. The grid attached to any Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by any Lender
with respect to any Loan.
     Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).
     Reimbursement Obligation. The Borrower’s obligation to reimburse the
Lenders and the Agent on account of any drawing under any Letter of Credit as
provided in §5.2.
     REIT. A “real estate investment trust”, as such term is defined in
Section 856 of the Code.
     Related Parties. With respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

18



--------------------------------------------------------------------------------



 



     Release. See §7.18(c)(iii).
     Reserve Percentage. The maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
     Revolving Credit Loan(s). Each and every revolving credit loan made or to
be made by the Lenders to the Borrower pursuant to §2 or §5.3, and excluding, in
any event, all Swingline Loans.
     Revolving Credit Notes. Collectively, the separate promissory notes of the
Borrower in favor of each Lender in substantially the form of Exhibit A hereto,
in an aggregate principal amount equal to the Total Commitment in effect from
time to time, dated as of the date hereof or as of such later date as any Person
becomes a Lender under this Agreement, and completed with appropriate
insertions, as each of such notes may be amended, replaced, substituted and/or
restated from time to time (including in connection with any Increase).
     SARA. See §7.18.
     SEC. The Securities and Exchange Commission, or any successor thereto.
     SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed by
the Trust with the SEC from time to time and (ii) each of the other public forms
and reports filed by the Trust with the SEC from time to time.
     Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.
     Swingline Commitment. The obligation of the Swingline Lender to make
Swingline Loans to the Borrower in a maximum aggregate principal amount not
exceeding at any time Ten Million Dollars ($10,000,000).
     Swingline Lender. KeyBank, in its capacity as swingline lender hereunder,
or any Eligible Assignee of KeyBank who executes an Assignment and Assumption
assuming KeyBank’s obligations as Swingline Lender.
     Swingline Loans. Collectively, the loans in the maximum aggregate principal
amount of the Swingline Commitment made or to be made by the Swingline Lender to
the Borrower pursuant to §2.10.
     Swingline Loan Amount. See §2.10(b).
     Swingline Note. The promissory note substantially in the form of
Exhibit A-1 hereto which evidences the Swingline Commitment and the Swingline
Loans made thereunder.

19



--------------------------------------------------------------------------------



 



     Swingline Termination Date. The date which is no later than the 15th day
preceding the Maturity Date.
     Total Commitment. As of any date, the sum of the then current Commitments
of the Lenders. As of the Closing Date, the Total Commitment (including the
Swingline Commitment) is $175,000,000. After the Closing Date, the aggregate
amount of the Total Commitment (inclusive of Swingline Commitment) may be
increased to an amount not exceeding $275,000,000, provided that such Increase
is subject to and shall be effected in accordance with the provisions of §2.8.
     Trust. See preamble.
     2007 Term Loan. The term loan in the original principal amount of
$50,000,000 made pursuant to that certain Secured Term Loan Agreement dated as
of August 7, 2007 among FPLP, KeyBank National Association, as administrative
agent and certain lenders party thereto, as amended and in effect from time to
time.
     2008 Term Loan. The term loan in the original principal amount of
$35,000,000 (subsequently increased to $50,000,000) made pursuant to that
certain Secured Term Loan Agreement dated as of August 11, 2008 among FPLP,
KeyBank National Association, as administrative agent and certain lenders party
thereto, as amended and in effect from time to time.
     Type. As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Libor Rate Loan.
     Unanimous Lender Approval. The written consent of each Lender that is a
party to this Agreement at the time of reference.
     Unencumbered Asset. Any Real Estate Asset that on any date of determination
is not subject to any Liens (except for Permitted Liens).
     Unencumbered Land. The Real Estate Asset commonly referred to as the
Sterling Park Land Parcel, so long as such Real Estate Asset is not subject to
any Liens, except for Permitted Liens.
     Unencumbered Pool. As determined from time to time, collectively, the
Eligible Unencumbered Properties that the Borrower has designated in writing to
be included in the Unencumbered Pool, subject to and in accordance with the
terms hereof.
     Unencumbered Pool Percentage. As of (i) the Closing Date, 65%,
(b) December 31, 2010, 62.5% and (iii) December 31, 2011, 60%.
     Unencumbered Pool Capital Reserve. As at any date of determination, a
capital reserve equal to the total number of square feet of the Eligible
Unencumbered Properties on such date, multiplied by $0.15.

20



--------------------------------------------------------------------------------



 



     Unencumbered Property Conditions. See definition of “Eligible Unencumbered
Property(ies)”.
     Unhedged Loans. Any portion of the Loans which are not, at the applicable
date of determination, covered and protected by the Protected Interest Rate
Agreement in effect as of the Closing Date between one or more of the Borrowers
and the Administrative Agent and/or its Affiliate.
     Unsecured Consolidated Total Indebtedness. As of any date of determination,
the aggregate principal amount of Consolidated Total Indebtedness outstanding at
such date (including all Obligations), that is not secured by a Lien evidenced
by a mortgage, deed of trust, negative pledge, assignment of partnership
interests or other security interest or otherwise.
     Unsecured Interest Expense. For any period of determination, Consolidated
Total Interest Expense for such period attributable to the Unsecured
Consolidated Total Indebtedness of the Borrower, the Trust and their respective
Subsidiaries.
     Value of Unencumbered Properties. At any date of determination, an amount
equal to the sum of (i) (x) the Net Operating Income for the most recent fiscal
quarter of the Eligible Unencumbered Properties owned by the Borrower for at
least two complete fiscal quarters, less the Management Fee Adjustment relating
to such Eligible Unencumbered Properties, with the sum thereof multiplied by
(y) 4; with the product thereof being divided by (z) the Capitalization Rate,
plus (ii) an amount equal to the Cost Basis Value of any Eligible Unencumbered
Property not owned for two complete fiscal quarters, plus (iii) an amount equal
to the Cost Basis Value of the Eligible Unencumbered Properties that are Real
Estate Assets under Development, plus (iv) an amount equal to the Cost Basis
Value of the Unencumbered Land, provided that (a) the Net Operating Income
attributable to any Eligible Unencumbered Property sold or otherwise transferred
during the applicable period shall be excluded from the calculation of the Value
of Unencumbered Properties, (b) the Net Operating Income of Eligible
Unencumbered Properties included at their Cost Basis Value shall be excluded and
(c) the value included as a result of clause (iii) above shall not exceed ten
percent (10%) of the aggregate Value of Unencumbered Properties at any time.
     Wholly-owned Subsidiary. Any single purpose entity which is a Subsidiary of
FPLP and of which FPLP at all times owns directly or indirectly (through a
Subsidiary or Subsidiaries) 100% of the outstanding voting or controlling
interests and of the economic interests.
     “Without Recourse” or “without recourse”. With reference to any obligation
or liability, any obligation or liability for which the obligor thereunder is
not liable or obligated other than as to its interest in a designated Real
Estate Asset or other specifically identified asset only, subject to such
limited exceptions to the non-recourse nature of such obligation or liability,
such as fraud, misappropriation and misapplication indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability, and to usual and customary

21



--------------------------------------------------------------------------------



 



environmental indemnification obligations in connection with such designated
Real Estate Asset.
          §1.2 Rules of Interpretation.
     (i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.
     (ii) The singular includes the plural and the plural includes the singular.
     (iii) A reference to any law includes any amendment or modification to such
law.
     (iv) A reference to any Person includes its permitted successors and
permitted assigns.
     (v) Accounting terms not otherwise defined herein have the meanings
assigned to them by generally accepted accounting principles applied on a
consistent basis by the accounting entity to which they refer.
     (vi) The words “include”, “includes” and “including” are not limiting.
     (vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.
     (viii) Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.
     (ix) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
     §2. THE REVOLVING CREDIT FACILITY.
     §2.1 Commitment to Lend. Subject to the provisions of §2.4 and the other
terms and conditions set forth in this Agreement, each of the Lenders severally
agrees to lend to the Borrower, and the Borrower may borrow, repay, and reborrow
from each Lender from time to time between the Closing Date and the Maturity
Date upon notice by the Borrower to the Agent (with copies to the Agent for each
Lender) given in accordance with §2.4, such sums as are requested

22



--------------------------------------------------------------------------------



 



by the Borrower up to a maximum aggregate principal amount outstanding (after
giving effect to all amounts requested) at any one time equal to such Lender’s
Commitment minus, without double counting, an amount equal to such Lender’s
Commitment Percentage multiplied by the sum of (i) all Reimbursement Obligations
to the extent not yet deemed Revolving Credit Loans and the Maximum Drawing
Amount and (ii) the outstanding principal amount of the Swingline Loans;
provided that the sum of the outstanding amount of the Revolving Credit Loans
(after giving effect to all amounts requested), plus the Maximum Drawing Amount
and, without double counting the portion, if any, of any Letter of Credit which
is drawn and included in the Revolving Credit Loans, all outstanding
Reimbursement Obligations, plus the outstanding principal amount of the
Swingline Loans shall not at any time exceed the lesser of (i) the Total
Commitment and (ii) the Availability at such time, and provided, further, that
at the time the Borrower requests a Revolving Credit Loan and after giving
effect to the making thereof: (i) in the case of any borrowing or other
extension of credit, all of the conditions in §13 (and in the case of the
initial borrowing on the Closing Date, also the conditions in §12) have been met
at the time of such request, and (ii) there has not occurred and is not
continuing (or will not occur by reason thereof) any Default or Event of
Default.
     The Revolving Credit Loans shall be made pro rata in accordance with each
Lender’s Commitment Percentage. Each request for a Revolving Credit Loan made
pursuant to §2.4 shall constitute a representation and warranty by the Borrower
that the conditions set forth in §12 have been satisfied as of the Closing Date
and that the conditions set forth in §13 have been satisfied on the date of such
request and will be satisfied on the proposed Drawdown Date of the requested
Loan or issuance of Letter of Credit, as the case may be, provided that the
making of such representation and warranty by the Borrower shall not limit the
right of any Lender not to lend if such conditions have not been met. No
Revolving Credit Loan or other extension of credit shall be required to be made
by any Lender unless all of the conditions contained in §12 have been satisfied
as of the Closing Date with respect to the initial Revolving Credit Loan or
issuance of Letter of Credit, and unless all of the conditions set forth in §13
have been satisfied at the time of any request for a Revolving Credit Loan or
other extension of credit and on the Drawdown Date therefor.
     §2.2 The Revolving Credit Notes. The Revolving Credit Loans shall be
evidenced by the Revolving Credit Notes. A Revolving Credit Note shall be
payable to the order of each Lender in an aggregate principal amount equal to
such Lender’s Commitment. The Borrower irrevocably authorizes each Lender to
make or cause to be made, at or about the time of the Drawdown Date of any
Revolving Credit Loan or at the time of receipt of any payment of principal on
such Lender’s Revolving Credit Note, an appropriate notation on such Lender’s
applicable Note Record reflecting the making of such Revolving Credit Loan or
(as the case may be) the receipt of such payment. The outstanding amount of the
Revolving Credit Loans set forth on such applicable Note Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to such Lender,
but the failure to record, or any error in so recording, any such amount on such

23



--------------------------------------------------------------------------------



 



Note Record shall not limit or otherwise affect the rights and obligations of
the Borrower hereunder or under any Revolving Credit Note to make payments of
principal of or interest on any Revolving Credit Note when due.
     §2.3 Interest on Revolving Credit Loans; Fees.
          (a) Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto (unless earlier paid in accordance with §3.2) at a
rate equal to the greater of (i) the Base Rate plus the Applicable Base Rate
Margin, and (ii) the one month Libor Rate plus the Applicable Libor Margin.
          (b) Each Libor Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto (unless earlier paid in accordance with §3.2) at a
rate equal to the Libor Rate determined for such Interest Period plus the
Applicable Libor Margin.
          (c) With reference to Base Rate Loans and Libor Rate Loans, the
“Applicable Base Rate Margin” and the “Applicable Libor Margin” shall be equal
to the percentage determined for each Rate Period by reference to the Table
below (and for the Applicable Margin as of the Closing Date, based upon the
Borrower’s September 30, 2009 financial statements):

                          Table Applicable Margin                     Applicable
                    Base Rate         Total Leverage Ratio   Applicable Libor
Margin   Margin   a )  
greater than 60%
    3.75 %     2.5 %   b )  
less than or equal to 60% but greater than 55%
    3.25 %     2.0 %   c )  
less than or equal to 55% but greater than 50%
    3.0 %     1.75 %   d )  
less than or equal to 50%
    2.75 %     1.5 %

     For purposes of determining the Applicable Base Rate Margin and the
Applicable Libor Margin, the Consolidated Total Leverage Ratio (§10.1 hereof)
will be tested quarterly, commencing with the fiscal quarter of the Borrower
ending December 31,

24



--------------------------------------------------------------------------------



 



2009, based on the annual or quarterly financial statements required to be
delivered pursuant to §8.4(a) or 8.4(b), respectively. For purposes of
determining the interest rate for any Rate Period hereunder, any interest rate
change shall be effective on the first day of the fiscal month immediately
following the date on which the financial statements required to be delivered
pursuant to §8.4(a) or §8.4(b) are delivered to the Agent, together with a
notice to the Agent (which shall be verified by the Agent) specifying any change
in the Applicable Base Rate Margin and/or the Applicable Libor Margin. If the
Borrower has failed to timely deliver the financial statements required to be
delivered by it pursuant to §8.4(a) or §8.4(b), then in addition to the other
rights and remedies of the Lenders hereunder, the Applicable Base Rate Margin
and the Applicable Libor Margin that are then in effect shall, at the Agent’s
discretion, be increased to the next highest level until such financial
statements are delivered.
          (d) The Borrower unconditionally promises to pay interest on each
Revolving Credit Loan in arrears on each Interest Payment Date with respect
thereto, and when the principal of such Revolving Credit Loan is due (whether at
maturity, by reason of acceleration or otherwise).
          (e) The Borrower agrees to pay to the Agent, for the accounts of the
Lenders in accordance with their respective Commitment Percentages, from the
Closing Date through the Maturity Date, a facility fee (the “Facility Fee”)
calculated at the rate of 0.25% per annum, calculated on the average daily
amount, during each fiscal quarter or portion thereof, of the unborrowed portion
of the Total Commitment. The Facility Fee shall be payable quarterly in arrears
on the fifth Business Day of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the Closing Date
through the Maturity Date, with a final payment on the Maturity Date.
          (f) The Borrower shall pay to the Agent a Letter of Credit fee (a
“Letter of Credit Fee”) in an amount equal to the Applicable L/C Percentage of
the undrawn amount of each outstanding Letter of Credit, which fee shall be for
the accounts of the Lenders (including the Fronting Bank in its capacity as a
Lender) pro rata in accordance with their respective Commitment Percentages.
Each Letter of Credit Fee shall be payable quarterly in arrears on the fifth
Business Day of each calendar quarter for the immediately preceding calendar
quarter, with a final payment on the Maturity Date or any earlier date on which
the Commitments shall terminate (which Letter of Credit Fee shall be pro-rated
for any calendar quarter in which such Letter of Credit is issued, drawn upon or
otherwise reduced or terminated). The Borrower shall also pay to the Fronting
Bank, for its own account, a fee in an amount equal to 0.125% of the face amount
of each Letter of Credit upon issuance thereof, along with reasonable standard
documentation and service charges for Letters of Credit from time to time, as
customarily charged by Fronting Bank.
     §2.4 Requests for Revolving Credit Loans and Letters of Credit.

25



--------------------------------------------------------------------------------



 



          The following provisions shall apply to each request by the Borrower
for a Revolving Credit Loan and Letter of Credit:
     (i) FPLP, for itself and as agent for each other Borrower, shall submit a
Completed Loan Request to the Agent, together with a current Availability
Certificate in the form of Exhibit B-1 hereto. Except as otherwise provided
herein, each Completed Loan Request shall be in a minimum amount of $500,000 or
an integral multiple of $100,000 in excess thereof. Each Completed Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loans or the Letter of Credit requested from the
Lenders on the proposed Drawdown Date.
     (ii) Each Completed Loan Request for a Revolving Credit Loan shall be
delivered by the Borrower to the Agent by 10:00 a.m. (x) on the Business Day
before the proposed Drawdown Date of any Base Rate Loan, and (y) at least two
(2) Business Days prior to the proposed Drawdown Date of any Libor Rate Loan.
     (iii) Each Completed Loan Request shall include a completed writing in the
form of Exhibit B hereto specifying: (1) the principal amount of the Revolving
Credit Loan or Letter of Credit requested, (2) the proposed Drawdown Date of
such Revolving Credit Loan or the date on which such Letter of Credit is
requested to be issued, (3) the Interest Period applicable to such Revolving
Credit Loan, and (4) the Type of such Revolving Credit Loan being requested, and
certifying that, both before and after giving effect to such requested Revolving
Credit Loan or Letter of Credit, no Default or Event of Default exists or will
exist under this Agreement or any other Loan Document and that, after giving
effect to the Requested Revolving Credit Loan or Letter of Credit (and all other
outstanding Revolving Credit Loans and Letters of Credit), the Borrower is in
compliance with Availability.
     (iv) No Lender shall be obligated to fund any Revolving Credit Loan unless:
          (a) a Completed Loan Request has been timely received by the Agent as
provided in subsection (i) above; and

26



--------------------------------------------------------------------------------



 



(b) both before and after giving effect to the Revolving Credit Loan to be made
pursuant to the Completed Loan Request, all of the conditions contained in §12
shall have been satisfied as of the Closing Date, with respect to the initial
advance only, and all of the conditions set forth in §13 shall have been met,
including, without limitation, the condition under §13.1 that there be no
Default or Event of Default under this Agreement.
     (v) The Agent will promptly notify each Lender of any Completed Loan
Request for a Revolving Credit Loan and will cause a copy thereof to be
delivered to each Lender on the same Business Day received, or, in the case of a
Libor Rate Loan, the next Business Day, in each case absent circumstances
outside of its control.
     §2.5 Conversion Options.
          (a) The Borrower may elect from time to time to convert any
outstanding Revolving Credit Loan to a Revolving Credit Loan of another Type,
provided that (i) subject to the further proviso at the end of this §2.5(a) and
subject to §2.5(b) and §2.5(d), with respect to any conversion of a Base Rate
Loan to a Libor Rate Loan (or a continuation of a Libor Rate Loan, as provided
in §2.5(b)), the Borrower shall give the Agent at least three (3) Business Days’
prior written notice of such election, which such notice must be received by the
Agent by 10:00 a.m. on any Business Day; and (ii) no Loan may be converted into
a Libor Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of outstanding Revolving Credit Loans of any Type
may be converted as provided herein, provided that each Conversion Request
relating to the conversion of a Base Rate Loan to a Libor Rate Loan shall be for
an amount equal to $1,000,000 or an integral multiple of $100,000 in excess
thereof and shall be irrevocable by the Borrower.
          (b) Any Revolving Credit Loan of any Type may be continued as such
upon the expiration of the Interest Period with respect thereto (i) in the case
of Base Rate Loans, automatically and (ii) in the case of Libor Rate Loans by
compliance by the Borrower with the notice provisions contained in §2.5(a)(i);
provided that no Libor Rate Loan may be continued as such when any Default or
Event of Default has occurred and is continuing but shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Default or Event of
Default. The Borrower shall notify the Agent promptly when any such automatic
conversion contemplated by this §2.5(b) is scheduled to occur.
          (c) In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any Revolving Credit Loan in accordance

27



--------------------------------------------------------------------------------



 



with the terms hereof, such Loan shall be automatically converted to a Base Rate
Loan at the end of the applicable Interest Period.
          (d) The Borrower may not request or elect a Libor Rate Loan pursuant
to §2.4, elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to
§2.5(a) or elect to continue a Libor Rate Loan pursuant to §2.5(b) if, after
giving effect thereto, there would be greater than seven (7) Libor Rate Loans
then outstanding. Any Loan Request or Conversion Request for a Libor Rate Loan
that would create greater than seven (7) Libor Rate Loans outstanding shall be
deemed to be a Loan Request or Conversion Request for a Base Rate Loan. By way
of explanation of the foregoing, in the event that the Borrower wishes to
convert or continue two or more Loans into one Libor Rate Loan on the same day
and for identical Interest Periods (or borrow an additional Revolving Credit
Loan simultaneously with converting or continuing a Revolving Credit Loan for
identical Interest Periods), such Libor Rate Loan shall constitute one single
Libor Rate Loan for purposes of this clause (d).
          (e) The Agent will promptly notify each Lender of any Conversion
Request received pursuant to §2.5(a) or continuation pursuant to §2.5(b) in
accordance with its customary practices.
     §2.6 Funds for Revolving Credit Loans.
          (a) Subject to the other provisions of this §2, not later than
11:00 a.m. (Cleveland, Ohio time) on the proposed Drawdown Date of any Revolving
Credit Loan, each of the Lenders will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Revolving Credit Loan. Upon
receipt from each Lender of such amount, the Agent will make available to the
Borrower the aggregate amount of such Revolving Credit Loan made available to
the Agent by the Lenders. All such funds received by the Agent by 11:00 a.m.
(Cleveland, Ohio time) on any Business Day will be made available to the
Borrower not later than 2:00 p.m. on the same Business Day; funds received after
such time will be made available by not later than 11:00 a.m. on the next
Business Day. The failure or refusal of any Lender to make available to the
Agent at the aforesaid time and place on any Drawdown Date the amount of its
Commitment Percentage of the requested Revolving Credit Loan shall not relieve
any other Lender from its several obligation hereunder to make available to the
Agent the amount of its Commitment Percentage of any requested Revolving Credit
Loan but in no event shall the Agent (in its capacity as Agent) have any
obligation to make any funding or shall any Lender be obligated to fund more
than its Commitment Percentage of the requested Revolving Credit Loan or to
increase its Commitment Percentage on account of such failure or otherwise.
          (b) The Agent may, unless notified to the contrary by any Lender prior
to a Drawdown Date, assume that such Lender has made available to the Agent on
such Drawdown Date the amount of such Lender’s Commitment

28



--------------------------------------------------------------------------------



 



Percentage of the Revolving Credit Loan to be made on such Drawdown Date, and
the Agent may (but it shall not be required to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If any Lender
makes available to the Agent such amount on a date after such Drawdown Date,
such Lender shall pay to the Agent on demand an amount equal to the product of
(i) the average, computed for the period referred to in clause (iii) below, of
the weighted average interest rate paid by the Agent for federal funds acquired
by the Agent during each day included in such period, multiplied by (ii) the
amount of such Lender’s Commitment Percentage of such Revolving Credit Loan,
multiplied by (iii) a fraction, the numerator of which is the number of days
that elapsed from and including such Drawdown Date to the date on which the
amount of such Lender’s Commitment Percentage of such Revolving Credit Loan
shall become immediately available to the Agent, and the denominator of which is
365. A statement of the Agent submitted to such Lender with respect to any
amounts owing under this paragraph shall be prima facie evidence of the amount
due and owing to the Agent by such Lender.
     §2.7 Reduction of Commitment. The Borrower shall have the right at any time
and from time to time upon five (5) Business Days’ prior written notice to the
Agent (with copies to the Agent for each Lender) to reduce by $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (but not below $20,000,000 or,
if greater, the Maximum Drawing Amount) or terminate entirely the unborrowed
portion of the then Total Commitment, whereupon the Commitments of the Lenders
shall be reduced pro rata in accordance with their respective Commitment
Percentages by the amount specified in such notice or, as the case may be,
terminated. Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Agent for the respective accounts of the Lenders all
accrued and unpaid interest on the amount of such reduction and the full amount
of the Facility Fee then accrued and unpaid on the amount of the reduction. No
reduction or termination of the Commitments may be reinstated.
     §2.8 Increase in Total Commitment. At any time (but at least 60 days prior
to the Maturity Date), the Borrower shall have the right, upon written notice to
the Agent and satisfaction of the Increase Conditions, to cause the Total
Commitment to increase by an amount not at any time exceeding, in the aggregate
from and after the Closing Date, $100,000,000 (the “Increase”), in which event
Schedule 2 will be deemed to be amended to reflect the increased Commitment of
each Lender, if any, that has agreed in writing to an increase and to add any
third party financial institution that may have become a party to, and a
“Lender” under, this Agreement in connection with the Increase (and the Agent is
hereby authorized to effect such amendment on behalf of the Lenders and the
Borrower); provided, however, that it shall be a condition precedent to the
effectiveness of the Increase that the Increase Conditions shall have been
satisfied. In the event that the Increase results in any change to the
Commitment Percentage of any Lender, then on the effective date of such Increase
in the Total Commitment (i) any new Lender, and any existing Lender whose
Commitment has increased, shall pay to the Agent such amounts as are necessary
to fund its new or increased

29



--------------------------------------------------------------------------------



 



Commitment Percentage of all existing Revolving Credit Loans, (ii) the Agent
will use the proceeds thereof to pay to all Lenders whose Commitment Percentage
is decreasing such amounts as are necessary so that each such Lender’s
participation in existing Revolving Credit Loans will be equal to its adjusted
Commitment Percentage, and (iii) if the effective date of such Increase in the
Total Commitment occurs on a date other than the last day of an Interest Period
applicable to any outstanding Libor Rate Loan, the Borrower will be responsible
for Libor Breakage Costs and any other amounts payable pursuant to §4.8 on
account of the payments made pursuant to clause (ii) above. No Lender shall have
any obligation to increase its Commitment in connection with the Increase.
     §2.9 Extension of Revolving Credit Maturity Date. At least thirty (30) days
but in no event more than ninety (90) days prior to January 15, 2013, the
Borrower, by written notice to the Agent (with copies for each Lender), may
request an extension of the Maturity Date by a period of one year from the
Maturity Date then in effect (the “Extension”). The Extension shall become
effective on January 15, 2013, so long as (i) the Borrower has paid to the Agent
on such date, for the ratable accounts of the Lenders, an extension fee in an
amount equal to 50 basis points on the Total Commitment in effect on such date,
and (ii) no Default or Event of Default has occurred and is continuing on such
date and all representations and warranties contained in the Loan Documents are
true and correct as of such date (except to the extent that such representations
and warranties relate expressly to an earlier date). The notice referred to in
the first sentence of this §2.9 shall constitute and shall be deemed to be a
certification by the Borrower as to the truth and accuracy of the statements
contained in clause (ii) of the preceding sentence.
     §2.10 Swingline Loans.
          (a) Availability. Subject to the terms and conditions of this
Agreement and so long as the Borrower has delivered to the Agent a loan request,
including the certificate referred to in §2.4(iii), as if all references in
§2.4(iii) to Revolving Credit Loans were to Swingline Loans, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time from the
Closing Date to, but not including, the Swingline Termination Date; provided,
that the aggregate principal amount of all outstanding Swingline Loans (after
giving effect to any amount requested) at any time, shall not exceed the lesser
of (i) the Total Commitment in effect at such time less the sum of (A) all
outstanding Revolving Credit Loans at such time (after giving effect to all
amounts requested) and (B) the Maximum Drawing Amount and, (C) without
double-counting the portion, if any, of any Letter of Credit which is drawn and
included in the Revolving Credit Loans or the Maximum Drawing Amount, all
outstanding Reimbursement Obligations at such time, and (ii) the Swingline
Commitment at such time. Swingline Loans hereunder may be used in anticipation
of borrowing Revolving Credit Loans and for other short-term requirements and
shall be repaid in accordance with the terms hereof. Each Swingline Loan must be
for an amount equal to at least $1,000,000 and in an integral multiple of
$100,000 and shall be

30



--------------------------------------------------------------------------------



 



evidenced by the Swingline Note. The Swingline Lender shall initiate the
transfer of funds representing the Swingline Loan to the Borrower by 4:00 p.m.
(Cleveland, Ohio time) on the Business Day of the requested borrowing, so long
as the Swingline Loan has been requested by the Borrower no later than 1:00 p.m.
(Cleveland, Ohio time) on such Business Day. In no event shall the number of
Swingline Loans outstanding at any time exceed three (3). Subject to §4.9, all
Swingline Loans shall bear interest at the Base Rate plus the Applicable Base
Rate Margin. The Borrower unconditionally promises to pay interest on each
Swingline Loan in arrears on each Interest Payment Date with respect thereto.
          (b) Repayment. The Borrower hereby absolutely and unconditionally
promises to repay the outstanding principal amount of each Swingline Loan and
all accrued interest and charges thereon (the “Swingline Loan Amount”) on the
earliest to occur of: (i) demand, (ii) the fifth (5th) Business Day after the
date on which the Swingline Loan is advanced or (iii) the Swingline Termination
Date; provided, the Borrower shall have the right to prepay Swingline Loans
without penalty or any prepayment charge.
          (c) Refunding and Conversion of Swingline Loans to Revolving Credit
Loans.
     (i) On the Business Day before the maturity of a Swingline Loan (which
shall be no longer than the period for repayment set forth above in §2.10(b)),
the Borrower shall notify the Agent if it intends to request a Base Rate Loan in
order to repay such Swingline Loan, or three Business Days before the maturity
of a Swingline Loan (which shall be no longer than the period for repayment set
forth above in §2.10(b)), the Borrower shall notify the Agent if it intends to
request a Libor Rate Loan in order to repay such Swingline Loan. In any event,
if any Swingline Loan has not been repaid by 1:00 p.m. (Cleveland, Ohio time) on
the maturity date thereof, the Agent shall promptly notify the Lenders thereof
and the Borrower shall be deemed to have requested on such date a Revolving
Credit Loan comprised solely of a Base Rate Loan in a principal amount equal to
the Swingline Loan Amount in order to repay such Swingline Loan. Such refundings
of the Swingline Loan through the funding of such Revolving Credit Loans shall
be made by the Lenders in accordance with their respective Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Lenders on the books and records of the Agent.
     (ii) If a Default or an Event of Default has occurred and is continuing,
all Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender, in which case the Borrower shall be deemed to have requested

31



--------------------------------------------------------------------------------



 



on such date of demand a Revolving Credit Loan comprised solely of a Base Rate
Loan in a principal amount equal to the Swingline Loan Amount for such Swingline
Loans. Such refundings of the Swingline Loans through the funding of such
Revolving Credit Loans shall be made by the Lenders in accordance with their
respective Commitment Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Lenders on the books and records of the Agent.
     (iii) Each Lender shall fund its respective Commitment Percentage of
Revolving Credit Loans as required to so repay Swingline Loans outstanding to
the Swingline Lender upon such deemed request or demand by the Swingline Lender
but in no event later than 2:00 p.m. (Cleveland, Ohio time) on the next
succeeding Business Day after such deemed request or demand is made. No Lender’s
obligation to fund its respective Commitment Percentage of the repayment of a
Swingline Loan shall be affected by any other Lender’s failure to fund its
Commitment Percentage of such repayment, nor shall any Lender’s Commitment
Percentage be increased as a result of any such failure of any other Lender to
fund its Commitment Percentage. To the extent any Lender does not fund its
respective Commitment Percentage of any Revolving Credit Loan to the Borrower
pursuant to this §2.10(c)(iii) or purchase its undivided participating interest
in any Swingline Loan in accordance with §2.10(c)(v), such Lender shall be
deemed a Delinquent Lender and the Borrower shall repay such amounts to the
Swingline Lender in accordance with the provisions of §3.3 as if such Loan were
a Revolving Credit Loan for which a Bank did not remit its share to the Agent.
If any portion of any such amount paid to the Swingline Lender shall be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Lenders.
     (iv) If at any time the Borrower receives notice from the Swingline Lender
that the aggregate principal amount of all Revolving Credit Loans outstanding,
plus the aggregate principal amount of all Swingline Loans outstanding
(including the Swingline Loan for which demand for payment is then made by the
Swingline Lender pursuant to this subsection), plus the Maximum Drawing Amount
and, plus, without double-counting the portion, if any, of any Letter of Credit
which is drawn and included in the Revolving Credit Loans or the Maximum Drawing
Amount, all outstanding Reimbursement Obligations at such time equals or exceeds
the

32



--------------------------------------------------------------------------------



 



lesser of the Total Commitment at such time or Availability at such time, the
Borrower shall repay the amount of such excess upon demand by the Swingline
Lender, which payment shall be applied first to the Swingline Loans and then to
the Revolving Credit Loans.
     (v) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans with Revolving Credit Loans in accordance with the terms of this
§2.10 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, in any event, non-satisfaction of any
conditions set forth in this Agreement pertaining to advances of Revolving
Credit Loans hereunder, except to the limited extent expressly referred to in
the first sentence of §2.10(a). Further, each Lender agrees and acknowledges
that if, prior to the refunding of any outstanding Swingline Loans pursuant to
this §2.10, one of the events described in §§14.1(g) or (h) shall have occurred
or any of the conditions set forth in §13.2 have not been met, each Lender will,
on the date the applicable Revolving Credit Loan would have been made pursuant
to §2.10(c)(i) or (ii), purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Commitment Percentage of
such Swingline Loan Amount. Each Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation. Whenever, at any time after the Swingline Lender has received
from any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).
     (vi) Each Lender’s Commitment Percentage applicable to any Swingline Loan
shall be identical to its Commitment Percentage applicable to Revolving Credit
Loans.
     §3. REPAYMENT OF THE LOANS.
     §3.1 Maturity. The Borrower promises to pay on the Maturity Date, and there
shall become absolutely due and payable on the Maturity Date, all unpaid
principal of the Revolving Credit Loans outstanding on such date, together with
any and all accrued and unpaid interest thereon, the unpaid balance of the
Facility Fee and the Letter of Credit Fees accrued through such date, and any
and

33



--------------------------------------------------------------------------------



 



all other unpaid amounts due under this Agreement, the Notes or any other of the
Loan Documents.
     §3.2 Optional Repayments of Revolving Credit Loans. The Borrower shall have
the right, at its election, to prepay the outstanding amount of the Revolving
Credit Loans, in whole or in part, at any time without penalty or premium;
provided that the outstanding amount of any Libor Rate Loans may not be prepaid
on a date other than the last day of an Interest Period unless the Borrower pays
the Libor Breakage Costs for each Libor Rate Loan so prepaid at the time of such
prepayment. The Borrower shall give the Agent (with copies to the Agent for each
Lender), no later than 10:00 a.m., Cleveland, Ohio time, at least two
(2) Business Days’ prior written notice of any prepayment pursuant to this §3.2
of any Base Rate Loans, and at least four (4) Business Days’ notice of any
proposed prepayment pursuant to this §3.2 of Libor Rate Loans, specifying the
proposed date of prepayment of Revolving Credit Loans and the principal amount
to be prepaid. Each such partial prepayment of the Loans shall be in an amount
equal to $1,000,000 or an integral multiple of $1,000,000 in excess thereof or,
if less, the outstanding balance of the Revolving Credit Loans then being
repaid, shall be accompanied by the payment of all charges, if any, outstanding
on all Revolving Credit Loans so prepaid and of all accrued interest on the
principal prepaid to the date of payment, and shall be applied, in the absence
of instruction by the Borrower, first to the principal of Base Rate Loans and
then to the principal of Libor Rate Loans.
     §3.3 Mandatory Repayment of Loans. If at any time the sum of the
outstanding amount of the Loans, plus the Maximum Drawing Amount, plus without
double counting any Revolving Credit Loans, the outstanding Reimbursement
Obligations, if any, exceeds the lesser of (i) the Total Commitment at such
time, or (ii) the Availability at such time, the Borrower shall immediately pay
to the Agent, for the benefit of the Lenders (including the Swingline Lender),
in an amount in cash necessary to eliminate such excess, such amount to be
applied, in the absence of instruction by the Borrower, (x) first to the
repayment of Swingline Loans and second to the repayment of Revolving Credit
Loans and (y) with respect to any such payments of Revolving Credit Loans, first
to the principal of Base Rate Loans and then to the principal of Libor Rate
Loans.
     §4. CERTAIN GENERAL PROVISIONS.
     §4.1 Funds for Payments.
          (a) All payments of principal, interest, fees, and any other amounts
due hereunder or under any of the other Loan Documents shall be made to the
Agent, for the respective accounts of the Lenders or (as the case may be) the
Agent, at the Agent’s Head Office, in each case in Dollars and in immediately
available funds. The Borrower shall make each payment of principal of and
interest on the Loans and Reimbursement Obligations which are not converted to

34



--------------------------------------------------------------------------------



 



a Loan hereunder and of fees hereunder not later than 12:00 p.m. (Cleveland,
Ohio time) on the due date thereof.
          (b) All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If the Borrower is
compelled by law to make any such deduction or withholding with respect to any
amount payable by it hereunder or under any of the other Loan Documents (except
with respect to taxes on the income or profits of the Agent or any Lender), the
Borrower shall pay to the Agent, for the account of the Lenders or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders to receive the same net amount which the Lenders
would have received on such due date had no such deduction or withholding
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent (with copies to the Agent for each Lender) certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document.
     §4.2 Computations. All computations of interest on Libor Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and all
computations of interest on Base Rate Loans shall be based on a 365/366 day
year, in each case paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Libor Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.
     §4.3 Inability to Determine Libor Rate. In the event, prior to the
commencement of any Interest Period relating to any Libor Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining the Libor Rate that would otherwise determine the rate of interest
to be applicable to any Libor Rate Loan during any Interest Period, the Agent
shall forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower) to the Borrower and the Lenders. In such event (a) any
Loan Request with respect to Libor Rate Loans shall be automatically withdrawn
and shall be deemed a request for Base Rate Loans, (b) each Libor Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and (c) the obligations of the Lenders to make

35



--------------------------------------------------------------------------------



 



Libor Rate Loans shall be suspended, in each case unless and until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders.
     §4.4 Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the Commitment of such Lender to
make Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans shall
forthwith be suspended and (b) such Lender’s Commitment Percentage of Libor Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such Libor Rate Loans or
within such earlier period as may be required by law, all until such time as it
is no longer unlawful for such Lender to make or maintain Libor Rate Loans. The
Borrower hereby agrees promptly to pay the Agent for the account of such Lender,
upon demand, any additional amounts necessary to compensate such Lender for
Libor Breakage Costs incurred by such Lender in making any conversion required
by this §4.4 prior to the last day of an Interest Period.
     §4.5 Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law, but if not having the force of law,
then generally applied by the Lenders or the Agent with respect to similar
loans), shall:
          (a) subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, any Letters of Credit, such Lender’s
Commitment or the Loans (other than taxes based upon or measured by the income
or profits of such Lender or the Agent), or
          (b) change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to the Agent or any Lender under this
Agreement or the other Loan Documents, or
          (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or

36



--------------------------------------------------------------------------------



 



for the account of, or loans by, or letters of credit issued by, or commitments
of an office of any Lender, or
          (d) impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, or any class of loans or commitments of which
any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender’s Commitment
or any Letter of Credit, or
     (ii) to reduce the amount of principal, interest, Reimbursement Obligation
or other amount payable to such Lender or the Agent hereunder on account of such
Lender’s Commitment, any Letter of Credit or any of the Loans, or
     (iii) to require such Lender or the Agent to make any payment or to forego
any interest or Reimbursement Obligation or other sum payable hereunder, the
amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Lender or the Agent from the Borrower hereunder,
     then, and in each such case, the Borrower will, upon demand made by the
Agent or such Lender (such demand to be made promptly by the Agent or such
Lender upon the making of any such determination), at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Agent such additional amounts as such Lender or the Agent shall determine in
good faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum, provided
that such Lender or the Agent is generally imposing similar charges on its other
similarly situated borrowers. The Agent shall provide the Borrower with a
calculation, in reasonable detail, of such amounts in accordance with its
customary practices.
     §4.6 Capital Adequacy. If any future law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law, but if
not having the force of law, then generally applied by the Lenders with respect
to similar loans) or the interpretation thereof by a court or governmental
authority with appropriate jurisdiction affects the amount of capital required
or expected to be maintained by banks or bank holding companies and any Lender
or the Agent determines that the amount of capital required to be maintained by
it is increased by or based upon the existence of Loans made or deemed to be
made

37



--------------------------------------------------------------------------------



 



pursuant hereto, then such Lender or the Agent may notify the Borrower of such
fact, and the Borrower shall pay to such Lender or the Agent from time to time,
upon demand made by the Agent or such Lender (such demand to be made promptly by
the Agent or such Lender upon the making of any such determination), as an
additional fee payable hereunder, such amount as such Lender or the Agent shall
determine reasonably and in good faith and certify in a notice to the Borrower
to be an amount that will adequately compensate such Lender in light of these
circumstances for its increased costs of maintaining such capital. Each Lender
and the Agent shall allocate such cost increases among its customers in good
faith and on an equitable basis, and will not charge the Borrower unless it is
generally imposing a similar charge on its other similarly situated borrowers.
The Agent shall provide the Borrower with a calculation, in reasonable detail,
of such amounts in accordance with its customary practices.
     §4.7 Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing. Notwithstanding
anything to the contrary contained in this Article 4, to the extent reasonably
possible, each Lender shall designate an alternate lending office in the
continental United States to make the Loans in order to reduce any liability of
Borrower to such Lender under §§4.4, 4.5 or 4.6 or to avoid the unavailability
of a Libor Rate Loan, so long as such designation is not disadvantageous to such
Lender.
     §4.8 Indemnity. In addition to the other provisions of this Agreement
regarding such matters, the Borrower agrees to indemnify the Agent and each
Lender and to hold the Agent and each Lender harmless from and against any loss,
cost or expense (including loss of anticipated profits) that the Agent or such
Lender may sustain or incur as a consequence of (a) a default by the Borrower in
the payment of any principal amount of or any interest on any Libor Rate Loans
as and when due and payable, including any such loss or expense arising from
interest or fees payable by the Agent or such Lender to lenders of funds
obtained by it in order to maintain its Libor Rate Loans, (b) the failure by the
Borrower to make a borrowing or conversion after the Borrower has given a
Completed Loan Request for a Libor Rate Loan or a Conversion Request for a Libor
Rate Loan, and (c) the making of any payment of a Libor Rate Loan or the making
of any conversion of any such Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by the Agent or a Lender to lenders of funds obtained
by it in order to maintain any such Libor Rate Loans.
     §4.9 Interest on Overdue Amounts; Late Charge. Notwithstanding anything to
the contrary stated herein, upon the occurrence and during the continuance of an
Event of Default, at the option of the Majority Lenders, to the extent permitted
by applicable law, the unpaid balance of all Obligations shall bear interest at
the rate otherwise applicable thereto plus 2%, compounded daily until such Event
of Default is cured or waived to the satisfaction of the Agent and

38



--------------------------------------------------------------------------------



 



the required Lenders. In addition, the Borrower shall pay a late charge equal to
five percent (5%) of any amount of interest charges on the Loans which is not
paid within ten (10) days of the date when due.
     §5. LETTERS OF CREDIT.
     §5.1 Letter of Credit Commitments.
          5.1.1 Commitment to Issue Letters of Credit. Subject to the terms and
conditions set forth in this Agreement, at any time and from time to time from
the Closing Date through the day that is one-hundred twenty (120) days prior to
the Maturity Date, the Fronting Bank shall issue such Letters of Credit as the
Borrower may request upon the delivery of a written request on the Fronting
Bank’s customary form as part of a Completed Loan Request and Availability
Certificate (a “Letter of Credit Application”). Subject to the terms and
conditions set forth in this Agreement, the Fronting Bank on behalf of the
Lenders and in reliance upon the agreement of the Lenders set forth in §5.1.4
and upon the representations and warranties of the Borrower contained herein,
agrees, in its individual capacity, to issue, extend and renew for the account
of the Borrower one or more standby Letters of Credit, in such form as may be
requested from time to time by the Borrower and agreed to by the Fronting Bank;
provided, however, that, after giving effect to such Completed Loan Request,
(a) the Maximum Drawing Amount plus all Reimbursement Obligations (to the
extent, if any, not yet deemed a Revolving Credit Loan pursuant to §5.3), shall
not exceed $15,000,000 at any one time and (b) the sum of (i) the Maximum
Drawing Amount and, without double counting, all Reimbursement Obligations (to
the extent, if any, not yet deemed a Revolving Credit Loan pursuant to §5.3) and
(ii) the amount of all Loans outstanding shall not exceed the lesser of (x) the
Total Commitment in effect at such time and (y) the Availability at such time.
          Each Letter of Credit Application shall be executed by an officer of
Borrower. The Fronting Bank shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of Borrower. The
Fronting Bank shall have no duty to verify the authenticity of any signature
appearing on a Letter of Credit Request. The Borrower assumes all risks with
respect to the use of the Letters of Credit. Unless the Fronting Bank and the
Majority Lenders otherwise consent, the term of any Letter of Credit shall not
exceed a period of time commencing on the issuance of the Letter of Credit and
ending on the date which is one year thereafter and shall not expire on a date
later than sixty (60) days prior to the Maturity Date (but in any event the term
shall not extend beyond the Maturity Date). As of any applicable date of
determination, the amount available to be drawn under any Letter of Credit shall
reduce on a dollar-for-dollar basis the amount available to be drawn under the
Total Commitment as a Loan. Each Letter of Credit Application shall be submitted
to the Fronting Bank at least ten (10) Business Days (or such shorter period as
the Fronting Bank may approve) prior to the date upon which the requested Letter
of Credit is to be issued. Each such Letter of Credit Application shall contain
(i) a statement as to the purpose for which such Letter of Credit shall be used
(which purpose shall be in accordance with the terms of this Agreement), and
(ii) a certification by the chief financial or chief accounting officer of
Borrower that

39



--------------------------------------------------------------------------------



 



the Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. The
Borrower shall further deliver to the Fronting Bank such additional applications
and documents as the Fronting Bank may require, in conformity with the then
standard practices of its letter of credit department, in connection with the
issuance of such Letter of Credit; provided that in the event of any conflict,
the terms of this Agreement shall control. The Fronting Bank shall, if it
approves of the content of the Letter of Credit request (which approval shall
not be unreasonably withheld), and subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before ten (10) Business Days
following receipt of the Letter of Credit Application (including the Completed
Loan Request and the Availability Certificate). Each Letter of Credit shall be
in form and substance reasonably satisfactory to the Fronting Bank in its
reasonable discretion. Upon issuance of a Letter of Credit, the Fronting Bank
shall provide notice of the issuance of such Letter of Credit to the Lenders and
shall provide a copy of such Letter of Credit to any Lender that requests a
copy. Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from Fronting Bank in
an amount equal to its respective Commitment Percentage of the amount of such
Letter of Credit. No Lender’s obligation to participate in a Letter of Credit
shall be affected by any other Lender’s failure to perform as required herein
with respect to such Letter of Credit or any other Letter of Credit. The
issuance of any supplement, modification, amendment, renewal or extension to or
of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.
          5.1.2 Letter of Credit Applications. Each Letter of Credit Application
shall be completed to the satisfaction of the Agent and the Fronting Bank.
          5.1.3 Terms of Letters of Credit. Each Letter of Credit issued,
extended or renewed hereunder shall, among other things, (i) provide for the
payment of sight drafts for honor thereunder when presented in accordance with
the terms thereof and when accompanied by the documents described therein, and
(ii) without limitation of §5.1.1, shall have an expiry date no later than one
year after its issuance. Each Letter of Credit so issued, extended or renewed
shall be subject to the rules of the ISP.
          5.1.4 Obligations of Lenders with respect to Letters of Credit. Each
Lender severally agrees that it shall be absolutely liable, without regard to
the occurrence of any Default or Event of Default or any other condition
precedent whatsoever, to the extent of such Lender’s Commitment Percentage, to
reimburse the Fronting Bank on demand for the amount of each draft paid by the
Fronting Bank under each Letter of Credit (such agreement for a Lender being
called herein the “Letter of Credit Participation” of such Lender). Each such
payment made by a Lender shall be treated as a purchase by such Lender of a
participation in the Fronting Bank’s interest in such Letter of Credit and each
Lender shall share, in accordance with its respective Commitment Percentage, in
any interest (but not any fee payable solely for the account of the Fronting
Bank) which accrues and is payable by the Borrower pursuant to §5.2 or otherwise
in connection with such Letter of Credit.

40



--------------------------------------------------------------------------------



 



     §5.2 Reimbursement Obligation of the Borrower. In order to induce the
Fronting Bank to issue, extend and renew each Letter of Credit and the Lenders
to participate therein, the Borrower hereby agrees to reimburse or pay to the
Fronting Bank, for the account of the Fronting Bank or (as the case may be) the
Lenders, with respect to each Letter of Credit issued, extended or renewed by
the Fronting Bank hereunder,
          (a) promptly upon notification by the Fronting Bank or the Agent that
any draft presented under such Letter of Credit is honored by the Fronting Bank,
or the Fronting Bank otherwise makes a payment with respect thereto, (i) the
amount paid by the Fronting Bank under or with respect to such Letter of Credit,
and (ii) any amounts payable pursuant to §5.3 under, or with respect to, such
Letter of Credit, and
          (b) upon the termination of the Total Commitment, or the acceleration
of the Reimbursement Obligations with respect to all Letters of Credit in
accordance with §14, an amount equal to the then Maximum Drawing Amount on all
Letters of Credit, which amount shall be held by the Agent in an
interest-bearing account (with interest to be added to such account) as cash
collateral for the benefit of the Lenders and the Agent for all Reimbursement
Obligations. Upon the expiration, termination or surrender without draw of any
Letter of Credit, the Agent shall release to the Borrower the cash collateral
amount applicable to such Letter of Credit.
     Each such payment shall be made to the Agent for the benefit of the
Fronting Bank or the Lenders, as applicable, at the Agent’s Head Office in
immediately available funds. Interest on any and all amounts not converted to a
Revolving Credit Loan pursuant to §5.3 and remaining unpaid by the Borrower
under this §5.2 at any time from the date such amounts become due and payable
(whether as stated in this §5.2, by acceleration or otherwise) until payment in
full (whether before or after judgment) shall be payable to the Agent for the
benefit of the Lenders on demand at the rate specified in §4.9 for overdue
principal on the Loans.
     §5.3 Letter of Credit Payments; Funding of a Loan. If any draft shall be
presented or other demand for payment shall be made under any Letter of Credit,
the Fronting Bank will use its reasonable efforts to notify the Borrower and the
Lenders, on or before the date the Fronting Bank intends to honor such drawing,
of the date and amount of the draft presented or demand for payment and of the
date and time when it expects to pay such draft or honor such demand for payment
and, except to the extent the amount of such draft becomes a Revolving Credit
Loan as set forth in this §5.3, Borrower shall reimburse Agent, as set forth in
§5.2. Notwithstanding anything contained in §5.2 or this §5.3 to the contrary,
however, unless Borrower shall have notified the Agent and Fronting Bank prior
to 11:00 a.m. (Cleveland, Ohio time) on the Business Day immediately prior to
the date of such drawing that Borrower intends to reimburse Fronting Bank for
the amount of such drawing with funds other than the proceeds of Revolving
Credit Loans, Borrower shall be deemed to have timely given a Completed Loan

41



--------------------------------------------------------------------------------



 



Request pursuant to §2.4 to Agent, requesting a Base Rate Loan on the date on
which such drawing is honored and in an amount equal to the amount of such
drawing, which Base Rate Loan will bear interest at the rate otherwise then
applicable to Base Rate Loans hereunder. The Borrower may thereafter convert any
such Base Rate Loan to a Revolving Credit Loan of another Type in accordance
with §2.5. Each Lender shall, in accordance with §2.6, make available such
Lender’s Commitment Percentage of such Revolving Credit Loan to Agent, the
proceeds of which shall be applied directly by Agent to reimburse Fronting Bank
for the amount of such draw. In the event that any Lender fails to make
available to Agent the amount of such Lender’s Commitment Percentage of such
Revolving Credit Loan on the date of any drawing, Agent shall be entitled to
recover such amount on demand from such Lender plus any additional amounts
payable under §2.6(b) in the event of a late funding by a Lender. Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Lender was required to fund
pursuant to this section until such amount has been funded (as a result of such
assignment or otherwise). If after the issuance of a Letter of Credit by the
Fronting Bank, but prior to the funding of any portion thereof by a Lender, one
of the events described in §14.1(g) or (h) shall have occurred or any of the
conditions set forth in §13.2 have not been met, each Lender will, on the date
such Revolving Credit Loan would otherwise be required to be made, purchase an
undivided participation interest in the Letter of Credit in an amount equal to
its Commitment Percentage of the amount of such Letter of Credit. Each Lender
will immediately transfer to the Fronting Bank in immediately available funds
the amount of its participation and upon receipt thereof the Fronting Bank will
deliver to such Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount. The Fronting Bank is
irrevocably authorized by the Borrower and each of the Lenders to honor draws on
each Letter of Credit by the beneficiary thereof in accordance with the terms of
such Letter of Credit. The responsibility of the Fronting Bank to the Borrower
and the Lenders shall be only to determine that the documents (including each
draft) delivered under each Letter of Credit in connection with such presentment
shall be in conformity in all material respects with such Letter of Credit in
accordance with the Fronting Bank’s customary practices.
     §5.4 Obligations Absolute. The obligations of the Borrower to the Lenders
under this Agreement with respect to Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances: (i) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(ii) the existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may

42



--------------------------------------------------------------------------------



 



be acting) or the Lenders (other than the defense of payment to the Lenders in
accordance with the terms of this Agreement) or any other person, whether in
connection with any Letter of Credit, this Agreement, any other Loan Document,
or any unrelated transaction; (iii) any statement or any other documents
presented under any Letter of Credit proving to be insufficient, forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever; (iv) any breach of any agreement between
Borrower and any beneficiary or transferee of any Letter of Credit; (v) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vi) payment by the Fronting Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct on the part of the Fronting
Bank as determined by a court of competent jurisdiction after the exhaustion of
all applicable appeal periods, and (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, provided that such
other circumstances or happenings shall not have been the result of gross
negligence or willful misconduct on the part of the Fronting Bank as determined
by a court of competent jurisdiction after the exhaustion of all applicable
appeal periods. Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof. Neither Agent, Fronting Bank
nor any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Fronting Bank or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Fronting Bank or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Fronting Bank or
the other Lenders under any resulting liability to Borrower.

43



--------------------------------------------------------------------------------



 



     §5.5 Reliance by Issuer. The Fronting Bank and the Agent shall be entitled
to rely, and shall be fully protected in relying upon, any Letter of Credit,
draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Fronting Bank or the Agent. The Agent and the Fronting Bank shall be fully
justified in failing or refusing to take any action under this §5 (other than
the issuance of a Letter of Credit pursuant to a Letter of Credit Application
and otherwise in accordance with the terms of this Agreement) unless it shall
first have received such advice or concurrence of the Majority Lenders (or such
other number or percentage of the Lenders as may be required by this Agreement)
as it reasonably deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Agent and any Fronting Bank shall in all cases be fully protected by
the Lenders in acting, or in refraining from acting, under this §5 in accordance
with a request of the Majority Lenders (or such other number or percentage of
the Lenders as may be required by this Agreement), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Notes or of a Letter of Credit
Participation.
     §5.6 Outstanding Letters of Credit. The Letters of Credit set forth on
Schedule 5.6 were issued prior to the Closing Date pursuant to the Original
Credit Agreement and will remain outstanding as of the Closing Date. The
Borrower, the Lenders and the Fronting Bank hereby agree that each Letter of
Credit listed on Schedule 5.6, for all purposes under this Agreement, shall be
deemed to be a Letter of Credit governed by the terms and conditions of this
Agreement.
§6. RECOURSE OBLIGATIONS. The Obligations are full recourse obligations of the
Borrower, and all of the respective assets and properties of the Borrower shall
be available for the payment in full in cash and performance of the Obligations.
The obligations of the Trust under the Guaranty are full recourse obligations of
the Trust, and all of the respective assets and properties of the Trust shall be
available for the payment in full in cash and performance thereof.
§7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on their own
behalf and on behalf of their respective Subsidiaries, jointly and severally
represent and warrant to the Agent and the Lenders all of the statements
contained in this §7.
     §7.1 Authority, Etc.
     (a) Organization: Good Standing.

44



--------------------------------------------------------------------------------



 



     (i) FPLP is a limited partnership duly organized, validly existing and in
good standing under the laws of its state of organization; FPLP has all
requisite limited partnership power to own its properties and conduct its
business as now conducted and as presently contemplated; and FPLP is in good
standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Eligible Unencumbered Properties owned by it are located
and in each other jurisdiction where such qualification is necessary except
where a failure to be so qualified would not have a materially adverse effect on
its business, operations, assets, condition (financial or otherwise) or
properties. Each Borrower (other than FPLP) is a limited partnership, general
partnership, nominee trust or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of its
state of organization; each such Borrower has all requisite limited partnership,
general partnership, trust, limited liability company or corporate, as the case
may be, power to own its respective properties and conduct its respective
business as now conducted and as presently contemplated; and each such Borrower
is in good standing as a foreign entity and is duly authorized to do business in
the jurisdictions where the Eligible Unencumbered Properties owned by it are
located and in each other jurisdiction where such qualification is necessary
except where a failure to be so qualified in such other jurisdiction would not
have a materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of such Borrower.
     (ii) the Trust is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland; each Subsidiary of the
Trust is duly organized, validly existing and in good standing as a corporation,
nominee trust, limited liability company, limited partnership or general
partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other would not have a materially
adverse effect on the business, operations, assets,

45



--------------------------------------------------------------------------------



 



condition (financial or otherwise) or properties of the Trust or any such
Subsidiary.
          (b) Capitalization. The outstanding equity of FPLP is comprised of a
general partner interest and limited partner interests, all of which have been
duly issued and are outstanding and fully paid and non-assessable and, as of the
Closing Date, are owned and held of record by the Persons set forth on
Schedule 7.1(b) attached hereto. All of the issued and outstanding general
partner interests of FPLP are owned and held of record by the Trust. There are
no outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire a general partner interest in FPLP. There are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on FPLP or the Trust which require or could require
FPLP or the Trust to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any general partner interest in FPLP. Except as set forth
in the Agreement of Limited Partnership of FPLP, no general partner interests of
FPLP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies; or any other similar
agreements or interests (whether written or oral). For so long as any Borrower
which is a Wholly-owned Subsidiary of FPLP is a Borrower, FPLP owns, directly or
indirectly, 100% (by number of votes or controlling interests) of the
outstanding voting interests and of the economic interests in each such
Borrower. All of the issued and outstanding equity interests of each Borrower
other than FPLP are owned and held of record by the Persons set forth on
Schedule 7.1(b) attached hereto, and all of such equity interests have been duly
issued and are outstanding and fully paid and non-assessable. There are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in any Borrower (other than
FPLP). There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on any Borrower (other than FPLP)
which require or could require any Borrower (other than FPLP) to sell, grant,
transfer, assign, mortgage, pledge or otherwise dispose of any equity interest
in such Borrower and any such commitments, options, warrants, calls or other
agreements relating to FPLP are set forth on Schedule 7.1(b). Except as
disclosed on Schedule 7.1(b) attached hereto, no equity interests of any
Borrower (other than FPLP) are subject to any restrictions on transfer or any
partner agreements, voting agreements, trust deeds, irrevocable proxies; or any
other similar agreements or interests (whether written or oral), and any such
restrictions or other agreements relating to FPLP are set forth on
Schedule 7.1(b). All of the Preferred Equity which exists as of the date of this
Agreement, and each of the agreements or other documents entered into and/or
setting forth the terms, rights and restrictions applicable to any such
Preferred Equity, are listed and described on Schedule 7.1(b) attached hereto.
All of the agreements and other documents relating to the Preferred Equity in
effect on the Closing Date have been furnished to the Agent.
          (c) Due Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the

46



--------------------------------------------------------------------------------



 



Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby (i) are within the authority of the Borrower and
the Trust, (ii) have been duly authorized by all necessary proceedings on the
part of the Borrower or the Trust and any general partner thereof, (iii) do not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Borrower or the Trust is subject or any
judgment, order, writ, injunction, license or permit applicable to the Borrower
or the Trust, (iv) do not conflict with any provision of the Organizational
Documents of the Borrower or the Trust or any general partner thereof, and
(v) do not contravene any provisions of, or constitute Default or Event of
Default hereunder or a failure to comply with any term, condition or provision
of, any other agreement, instrument, judgment, order, decree, permit, license or
undertaking binding upon or applicable to the Borrower or the Trust or any of
the Borrower’s or the Trust’s properties (except for any such failure to comply
under any such other agreement, instrument, judgment, order, decree, permit,
license, or undertaking as would not materially and adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group) or result in the
creation of any mortgage, pledge, security interest, lien, encumbrance or charge
upon any of the properties or assets of the Borrower or the Trust.
          (d) Enforceability. Each of the Loan Documents to which the Borrower
or the Trust is a party has been duly executed and delivered and constitutes the
legal, valid and binding obligations of the Borrower and the Trust, as the case
may be, subject only to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights.
     §7.2 Governmental Approvals. The execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
the Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust.
     §7.3 Title to Properties; Leases.
          The Borrower and the Trust each has good fee to all of its respective
properties, assets and rights of every name and nature purported to be owned by
it, including, without limitation, that:
          (a) The Borrower holds good and clear record and marketable fee simple
title to the Eligible Unencumbered Properties and all assets or properties
relating thereto, subject to no Liens other than Permitted Liens.

47



--------------------------------------------------------------------------------



 



          (b) The Borrower and the Trust will, as of the Closing Date, own all
of the assets as reflected in the financial statements of the Borrower and the
Trust described in §7.4, or acquired since the date of such financial statements
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date).
          (c) Each of the direct or indirect interests of the Borrower in any
Partially-Owned Entity is set forth on Schedule 7.3(c) attached hereto,
including the type of entity in which the interest is held, the percentage
interest owned by the Borrower in such entity, the capacity in which the
Borrower holds the interest, and the Borrower’s ownership interest therein.
     §7.4 Financial Statements. The Borrower has furnished to each of the
Lenders the audited consolidated balance sheet of the Trust and its Subsidiaries
as of December 31, 2008, and the related audited consolidated statements of
income, changes in shareholder’s equity and cash flows for the year then ended
(the “Initial Financials”). The Borrower has also furnished or will otherwise
make available to each of the Lenders the unaudited consolidated balance sheet
of the Trust and its Subsidiaries as of September 30, 2009, and the related
unaudited consolidated statements of income, changes in shareholder’s equity and
cash flows for the three consecutive fiscal quarters then ended (the “Quarterly
Financials”). Such Initial Financials and such Quarterly Financials have been
prepared in accordance with GAAP and the Initial Financials are accompanied by
an auditors’ report prepared without qualification by the Accountants. The
Initial Financials and the Quarterly Financials fairly present the financial
condition of the Trust and its Subsidiaries as at the close of business on the
date thereof and the results of operations for the fiscal year (or fiscal
quarter, as applicable) then ended. There are no contingent liabilities of the
Trust or any of its Subsidiaries as of such date known to the officers of the
Trust or any of its Subsidiaries not disclosed in the Initial Financials or the
Quarterly Financials.
     §7.5 No Material Changes, Etc. Since the Financial Statement Date, there
has occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the Potomac Group. Since the Financial Statement Date and the Closing
Date (or, as applicable, such later date upon which a Real Estate Asset became
part of the Unencumbered Pool), there has been no material adverse change to the
Net Operating Income of any Real Estate Asset that is part of the Unencumbered
Pool.
     §7.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and each
of their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others, except where
the failure to so possess could not reasonably be expected to have a material
adverse effect on the business, operations, assets, condition (financial or
otherwise) or

48



--------------------------------------------------------------------------------



 



properties of the Trust, FPLP or any other member of the Potomac Group. The
Borrower, the Trust and each of their respective Subsidiaries possess all
material Permits relating to each of the Unencumbered Assets comprising part of
the Unencumbered Pool. FPLP is pre-approved as a landlord for the United States
government by the General Services Administration as part of the General
Services Administration’s Advanced Acquisition Program (the “AAP
Qualification”).
     §7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that, if adversely determined, could reasonably be expected to,
either individually or in the aggregate, materially adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group, or materially
impair the right of the Trust, FPLP or any other member of the Potomac Group, to
carry on its businesses substantially as now conducted by it, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC Filings of the Borrower and the Trust, or which
question the validity of this Agreement or any of the other Loan Documents, or
any action taken or to be taken pursuant hereto or thereto.
     §7.8 No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust
nor any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably expected in the future to have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group. None of the Borrower, the Trust or any of their respective
Subsidiaries is a party to any contract or agreement that has had, or could
reasonably be expected to have, any materially adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust, FPLP or any other member of the Potomac Group.
     §7.9 Compliance With Other Instruments, Laws, Etc. Neither the Borrower,
the Trust nor any of their respective Subsidiaries is in violation of any
provision of its partnership agreement, charter or other Organizational
Document, as the case may be, or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that could reasonably be expected to result, individually or
in the aggregate, in the imposition of substantial penalties or materially and
adversely affect the business, operations, assets, condition (financial or
otherwise) or properties of the Trust, FPLP or any other member of the Potomac
Group.

49



--------------------------------------------------------------------------------



 



     §7.10 Tax Status. (i) Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal, state and local income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (b) has paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings, and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and (ii) there are no unpaid taxes
claimed to be due by the taxing authority of any jurisdiction, and the
respective officers of the Borrower and the Trust and their respective
Subsidiaries know of no basis for any such claim.
     §7.11 No Event of Default. No Default or Event of Default has occurred and
is continuing.
     §7.12 Investment Company Acts. None of the Borrower, the Trust or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
     §7.13 Name; Jurisdiction of Organization; Absence of UCC Financing
Statements, Etc. The exact legal name of the Borrower and the Trust, and their
respective jurisdictions of organization, are set forth on Schedule 7.13
attached hereto. Except for Permitted Liens, there is no financing statement,
security agreement, chattel mortgage, real estate mortgage, equipment lease,
financing lease, option, encumbrance or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien or encumbrance on,
or security interest in, any Eligible Unencumbered Property. Neither the
Borrower nor the Trust has pledged or granted any lien on or security interest
in or otherwise encumbered or transferred any of their respective interests in
any Subsidiary (including in the case of the Trust, its interests in FPLP).
     §7.14 Absence of Liens. The Borrower is the owner of the Eligible
Unencumbered Properties free from any Lien, except for Permitted Liens.
     §7.15 Certain Transactions. Except as set forth on Schedule 7.15, none of
the officers, partners, directors, or employees of the Trust, the Borrower or
any of their Subsidiaries is presently a party to any transaction with the
Borrower, the Trust or any of their respective Subsidiaries (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, director or such employee
or, to the knowledge of the Borrower or the Trust, any corporation, partnership,
trust or other entity in which any officer, partner, director, or any such
employee or natural Person related to such

50



--------------------------------------------------------------------------------



 



officer, partner, director or employee or other Person in which such officer,
partner, director or employee has a direct or indirect beneficial interest has a
substantial interest or is an officer, director, trustee or partner.
     §7.16 Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension
Plans. Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate maintains or contributes to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.
     §7.17 Regulations U and X. No portion of any Loan is to be used, and no
portion of any Letter of Credit is to be obtained, for the purpose of purchasing
or carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
     §7.18 Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments or similar assessments (collectively, the
“Environmental Reports”) to be conducted to investigate the past and present
environmental condition and usage of the Real Estate Assets, true and complete
copies of which have been delivered to the Agent. To the Borrower’s knowledge,
except as otherwise expressly specified in the Environmental Reports, the
Borrower makes the following representations and warranties:
          (a) None of the Borrower, its Subsidiaries, the Trust or any operator
of the Real Estate Assets or any portion thereof, or any operations thereon is
in violation, or alleged violation, of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance, order or decree relating to health, safety or the
environment (hereinafter “Environmental Laws”), which violation or alleged
violation has, or its remediation would have, by itself or when aggregated with
all such other violations or alleged violations, a material adverse effect on
the business, operations, assets, condition (financial or otherwise), properties
or prospects of the Trust, FPLP or any other member of the Potomac Group, or
constitutes a Disqualifying Environmental Event with respect to any of the
Eligible Unencumbered Properties.
          (b) None of the Borrower, the Trust or any of their respective
Subsidiaries has received written notice from any third party, including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986),
(ii) that any

51



--------------------------------------------------------------------------------



 



hazardous waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as
defined by 42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substances, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Substances”) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, the Trust or any of their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law, or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, which event described in
any such notice would have a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac Group, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.
          (c) (i) No portion of the Real Estate Assets has been used for the
handling, processing, storage or disposal of Hazardous Substances except in
accordance with applicable Environmental Laws; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of any Real Estate Assets except in accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrower, the Trust, their respective Subsidiaries or the operators of their
respective properties or any ground or space tenants on any Real Estate Asset,
no Hazardous Substances have been generated or are being used on such Real
Estate Asset except in accordance with applicable Environmental Laws,
(iii) there has been no present or past releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Substances on, upon,
into or from the Real Estate Assets in violation of applicable Environmental
Laws, (iv) there have been no Releases in violation of applicable Environmental
Laws upon, from or into any real property in the vicinity of any of the Real
Estate Assets which, through soil or groundwater contamination, may have come to
be located on such Real Estate Asset, and (v) to the best of Borrower’s
Knowledge, any Hazardous Substances that have been generated on any of the Real
Estate Assets during ownership thereof by the Borrower, the Trust, their
respective Subsidiaries or the operations of their respective properties have
been transported off-site only in compliance with all applicable Environmental
Laws; any of which events described in clauses (i) through (v) above would have
a material adverse effect on the business, operations, assets, condition
(financial or otherwise), properties or prospects of the Trust, FPLP or any
other member of the Potomac Group, or constitutes a Disqualifying Environmental
Event with respect to any of the Eligible Unencumbered Properties.

52



--------------------------------------------------------------------------------



 



          (d) None of the Borrower, the Trust or any of the Real Estate Assets
is subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.
     §7.19 Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date, all
of the respective Subsidiaries of FPLP, each other Borrower and the Trust,
together with the exact legal name of each of such entities (including the
Trust) and the tax identification number of each of such entities (including the
Trust).
     §7.20 Loan Documents. All of the representations and warranties by or on
behalf of the Borrower and the Trust and their respective Subsidiaries made in
this Agreement and in the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.
     §7.21 REIT Status. The Trust has not taken any action that would prevent it
from maintaining its qualification as a REIT for its tax years ending
December 31, 2003 through December 31, 2008, or from maintaining such
qualification at all times during the term of this Agreement.
     §7.22 Anti-Terrorism Regulations.
          (a) General. Neither the Borrower, the Trust nor any Affiliate thereof
is in violation of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
          (b) Executive Order No. 13224. Neither Borrower, the Trust nor any
Affiliate thereof is any of the following (each a “Blocked Person”):
     (i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
     (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

53



--------------------------------------------------------------------------------



 



     (iii) a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
     (v) a Person or entity that is named as a “specially designated national”
on the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or
     (vi) a person or entity who is affiliated or associated with a person or
entity listed above.
          (c) Neither Borrower, the Trust nor any Affiliate thereof (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.
          (d) Neither Borrower, the Trust nor any Affiliate thereof are a
“Special Designated National” or “Blocked Person” as those terms are defined in
the office of Foreign Asset Control Regulations (31 C.F.R. § 500 et. seq.).
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and the
Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that:
     §8.1 Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest, fees,
charges and other amounts and Obligations provided for in this Agreement and the
other Loan Documents, all in accordance with the terms of this Agreement, the
Notes and the other Loan Documents.
     §8.2 Maintenance of Office; Jurisdiction of Organization, Etc.. Each of the
Borrower and the Trust will maintain its chief executive office in Bethesda,
Maryland, or at such other place in the United States of America as each of them
shall designate by written notice to the Agent to be delivered at least thirty
(30) days prior to any change of chief executive office, where, subject to §21,
notices, presentations and demands to or upon the Borrower and the Trust in
respect of the Loan Documents may be given or made. Neither the Trust nor the
Borrower will change its jurisdiction of organization, name or corporate
structure without giving the Agent at least thirty (30) days prior written
notice of such change, and, in the

54



--------------------------------------------------------------------------------



 



case of a change in corporate structure, without the prior written consent of
the Agent, which consent may not be unreasonably withheld.
     §8.3 Records and Accounts. Each of the Borrower and the Trust will
(a) keep, and cause each of its Subsidiaries to keep, true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), contingencies, depreciation and amortization of
its properties and the properties of its Subsidiaries.
     §8.4 Financial Statements, Certificates and Information. The Borrower and
the Trust will deliver to the Agent:
          (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Trust, the audited
consolidated balance sheet of the Trust and its Subsidiaries at the end of such
year, and the related audited consolidated statements of income, changes in
shareholder’s equity and cash flows for the year then ended, in each case,
setting forth in comparative form the figures as of the end of and for the
previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP (which may be provided by inclusion in the Form
10-K of the Trust filed with the SEC for such period and delivered to the
Agent), and, in each case, accompanied by an auditor’s report prepared without
qualification by the Accountants (and the Borrower also shall deliver the
foregoing for FPLP on a consolidated basis); together with (i) a certification
by the principal financial or accounting officer of the Borrower and the Trust
that the information contained in such financial statements fairly presents the
financial position of the Trust and its Subsidiaries on the date thereof (which
may be provided by inclusion in the Form 10-K of the Trust filed with the SEC
for such period and delivered to the Agent) and (ii) a written statement from
such Accountants to the effect that they have read a copy of this Agreement, and
that, in making the examination necessary to said certification, they have
obtained no knowledge of any Default or Event of Default under §10 or otherwise
under the provisions of this Agreement relating to the financial condition of
the Trust or any of its Subsidiaries, or of any facts or circumstances that
would cause the Trust not to continue to qualify as a REIT for federal income
tax purposes, or, if such Accountants shall have obtained knowledge of any then
existing Default, Event of Default or such facts or circumstances, they shall
make disclosure thereof in such statement;
          (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of its March 31, June 30 and September 30 fiscal
quarters, copies of the unaudited consolidated balance sheet of the Trust and
its Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period and delivered
to the

55



--------------------------------------------------------------------------------



 



Agent), together with a certification by the principal financial or accounting
officer of the Borrower and the Trust that the information contained in such
financial statements fairly presents the financial position of the Trust and its
Subsidiaries on the date thereof (which may be provided by inclusion in the Form
10-Q of the Trust filed with the SEC for such period and delivered to the Agent)
(subject to year-end adjustments none of which shall be materially adverse and
the absence of footnotes) (and the Borrower also shall deliver the foregoing for
FPLP on a consolidated basis);
          (c) as soon as practicable, but in any event not later than ninety
(90) days after the end of each of its fiscal years, a rent roll and operating
statement in respect of each Eligible Unencumbered Property, certified by the
chief financial or accounting officer of the Borrower as true and correct;
          (d) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the fiscal quarters of the Borrower, a rent
roll and operating statement in respect of each Eligible Unencumbered Property,
certified by the chief financial or accounting officer of the Borrower as true
and correct;
          (e) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement in the form of
Exhibit C-2 hereto signed by the chief financial or accounting officer of the
Borrower, and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §10;
          (f) promptly as they become available, a copy of each report submitted
to the Borrower, the Trust or any of their respective subsidiaries by the
Accountants in connection with each annual audit of the books of the Borrower,
the Trust or such Subsidiary by such Accountants or in connection with any
interim audit thereof pertaining to any phase of the business of the Borrower,
the Trust or any such Subsidiary;
          (g) contemporaneously with (or promptly after) the filing or mailing
thereof, copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a material adverse effect on the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group;
          (h) contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the SEC or sent to the
stockholders of the Trust;
          (i) unless delivered pursuant to clauses (a) or (b) above, as
applicable, as soon as practicable, but in any event not later than ninety
(90) days

56



--------------------------------------------------------------------------------



 



after the end of each fiscal year of the Trust, copies of the Form 10-K
statement filed by the Trust with the SEC for such fiscal year, and as soon as
practicable, but in any event not later than fifty (50) days after the end of
each fiscal quarter of the Trust copies of the Form 10-Q statement filed by the
Trust with the SEC for such fiscal quarter, provided that, in either case, if
the SEC has granted an extension for the filing of such statements, the Trust
shall deliver such statements to the Agent within ten (10) days after the filing
thereof with the SEC;
          (j) in the case of the Borrower and the Trust, as soon as practicable,
but in any event not later than thirty (30) days prior to the end of each of
their respective fiscal years, a business plan for the next fiscal year
(including pro forma projections for such period);
          (k) if requested by the Agent, a certification by the chief financial
or accounting officer of the Borrower of the state and federal taxable income of
the Trust and its Subsidiaries as of the end of any applicable fiscal year;
          (l) [Reserved]; and
          (m) from time to time such other financial data and other information
about the Borrower, the Trust, their respective Subsidiaries, the Real Estate
Assets and the Partially-Owned Entities as the Agent or any Lender (through the
Agent) may reasonably request. Without limitation of the foregoing, at the
request of the Agent, the Borrower will deliver to the Agent information
relating to (i) the determination of the existence or absence of a Disqualifying
Environmental Event or a Disqualifying Structural Event, (ii) title to any
Eligible Unencumbered Property and (iii) insurance coverage.
     §8.5 Notices.
          (a) Defaults. The Borrower and the Trust will, promptly after
obtaining knowledge of the same, notify the Agent in writing (with copies to the
Agent for each Lender) of the occurrence of any Default or Event of Default. If
any Person shall give any notice or take any other action in respect of (x) a
claimed Default (whether or not constituting an Event of Default) under this
Agreement or (y) a claimed failure by the Borrower, the Trust or any of their
respective Subsidiaries, as applicable, to comply with any term, condition or
provision of or under any note, evidence of Indebtedness, indenture or other
obligation in excess of $20,000,000, individually or in the aggregate, in
respect of Indebtedness that is Without Recourse and in excess of $2,000,000,
individually or in the aggregate, in respect of Indebtedness that is Recourse,
to which or with respect to which any of them is a party or obligor, whether as
principal or surety, and such failure to comply would permit the holder of such
note or obligation or other evidence of Indebtedness to accelerate the maturity
thereof, the Borrower shall forthwith give written notice thereof to the Agent
and each of the Lenders, describing the notice or action and the nature of the
claimed failure to comply.

57



--------------------------------------------------------------------------------



 



          (b) Environmental Events. The Borrower and the Trust will promptly
give notice in writing to the Agent (with copies to the Agent for each Lender)
(i) upon Borrower’s or the Trust’s obtaining knowledge of any material violation
(as determined by the Borrower or the Trust in the exercise of its reasonable
discretion) of any Environmental Law regarding any Real Estate Asset or
Borrower’s or the Trust’s operations, (ii) upon Borrower’s or the Trust’s
obtaining knowledge of any known Release of any Hazardous Substance at, from, or
into any Real Estate Asset which it reports in writing or is reportable by it in
writing to any governmental authority and which is material in amount or nature
or which could materially affect the value of such Real Estate Asset, (iii) upon
Borrower’s or the Trust’s receipt of any notice of material violation of any
Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws or any matter that may be a Disqualifying
Environmental Event with respect to any of the Eligible Unencumbered Properties,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) Borrower’s or the
Trust’s or any other Person’s operation of any Real Estate Asset,
(B) contamination on, from or into any Real Estate Asset, or (C) investigation
or remediation of off-site locations at which Borrower or the Trust or any of
its predecessors are alleged to have directly or indirectly disposed of
Hazardous Substances, or (iv) upon Borrower’s or the Trust’s obtaining knowledge
that any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which Borrower or the Trust or any
Partially-Owned Entity may be liable or for which a lien may be imposed on any
Real Estate Asset.
          (c) Notification of Claims against Eligible Unencumbered Properties.
The Borrower will, and will cause each Subsidiary to, promptly upon becoming
aware thereof, notify the Agent in writing (with copies to the Agent for each
Lender) of any setoff, claims, withholdings or other defenses to which any of
the Eligible Unencumbered Properties are subject, which (i) could reasonably be
expected to have a material adverse effect on (x) the business, operations,
assets, condition (financial or otherwise), properties or prospects of the
Trust, FPLP or any other member of the Potomac Group, or (y) the value of any
such Eligible Unencumbered Property, or (ii) with respect to such Eligible
Unencumbered Property, constitute a Disqualifying Environmental Event, a
Disqualifying Structural Event or a Lien subject to the bonding or insurance
requirement of §9.2(vii).
          (d) Notice of Litigation and Judgments. The Borrower and the Trust
will give notice to the Agent in writing (with copies to the Agent for each
Lender) within three (3) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings an adverse
determination in which could materially adversely affect FPLP, the Trust or any
member of the Potomac Group, or any Eligible Unencumbered Property or to

58



--------------------------------------------------------------------------------



 



which the Borrower, the Trust or any of their respective Subsidiaries is or is
to become a party involving a claim against the Borrower, the Trust or any of
their respective Subsidiaries that could reasonably be expected to have a
materially adverse effect on the respective business, operations, assets,
condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the Potomac Group or on the value or operation of the Eligible
Unencumbered Properties and stating the nature and status of such litigation or
proceedings. The Borrower and the Trust will give notice to the Agent and each
of the Lenders, in writing, in form and detail reasonably satisfactory to the
Agent, within three (3) days of any judgment not covered by insurance, final or
otherwise, against the Borrower, the Trust or any of such Subsidiaries in an
amount in excess of $1,000,000.
     §8.6 Existence of Borrower; Maintenance of Properties. The Borrower and the
Trust will do or cause to be done all things necessary to, and shall, preserve
and keep in full force and effect its respective existence in its jurisdiction
of organization and will do or cause to be done all things necessary to preserve
and keep in full force all of its respective rights and franchises and those of
its respective Subsidiaries which may be necessary to properly and
advantageously conduct the businesses conducted by it. The Borrower (a) will
cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate Assets owned or controlled by it, all
as in the judgment of the Borrower may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, subject to the terms of the applicable Leases and partnership agreements
or other entity charter documents, and in any event, will keep all of the Real
Estate Assets (for so long as such Real Estate Assets are owned by the Borrower
or any of its Subsidiaries) in a condition consistent with the Real Estate
Assets currently owned or controlled by the Borrower or its Subsidiaries,
(b) will cause all of its other properties and those of its Subsidiaries (to the
extent controlled by the Borrower) used or useful in the conduct of its business
or the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, (c) will not
permit the Trust to directly own or lease any Real Estate Asset, and (d) will,
and will cause each of its Subsidiaries to continue to engage primarily in the
businesses now conducted by it and in related businesses, all of the foregoing
to the extent necessary to comply with the other terms and conditions set forth
in this Agreement, and in the case of clauses (a) and (b) above. Without
limitation of the foregoing, the business in which the Borrower and its
Subsidiaries are engaged will be limited to the acquisition, development,
ownership and operation of income-producing office, industrial and flex
properties in the Mid-Atlantic United States and any business activities and
Investments permitted under §9.3 incidental thereto.
     §8.7 Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT

59



--------------------------------------------------------------------------------



 



and not take any action which could lead to its disqualification as a REIT and
(ii) continue to operate as a self-directed and self-administered REIT and be
listed on a nationally-recognized stock exchange. The Trust will not engage in
any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities in which the Borrower owns 100% of the economic interests and (y) own
no real property or material personal property other than through its ownership
interests in the Borrower. The Trust will (a) cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order, and supplied with all necessary equipment, (b) cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Trust may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times and (c) cause each of its Subsidiaries to continue to
engage primarily in the businesses now conducted by it and in related
businesses, in each case under clauses (a), (b) and (c) above to the extent, in
the good faith judgment of the Trust, necessary to properly and advantageously
conduct the businesses being conducted by it.
     §8.8 Insurance. The Borrower and the Trust will maintain with respect to
their other properties, and will cause each of its Subsidiaries to maintain,
with financially sound and reputable insurers, insurance with respect to such
properties and its business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent.
     §8.9 Taxes. The Borrower will, and will cause the Trust and each of their
respective Subsidiaries to, pay or cause to be paid real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
before the same become delinquent and will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate Assets; provided that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower or the Trust shall have set aside on its books
adequate reserves with respect thereto; and provided further that the Borrower
or the Trust will pay all such taxes, assessments, charges, levies or claims
forthwith prior to the consummation of proceedings to foreclose any lien that
may have attached as security therefor. Promptly upon request by the Agent if
required for bank regulatory compliance purposes or similar bank purposes, the
Borrower will provide evidence of the payment of real estate taxes, other taxes,
assessments and

60



--------------------------------------------------------------------------------



 



other governmental charges against the Real Estate Assets in the form of
receipted tax bills or other form reasonably acceptable to the Agent, or
evidence of the existence of applicable contests as contemplated herein.
     §8.10 Inspection of Properties and Books. (a) Subject to the rights of
tenants to limit or prohibit such access, as denoted in the applicable Leases,
the Borrower and the Trust will permit the Agent or any of its designated
representatives upon reasonable notice (which notice may be given orally or in
writing and provided that no notice shall be required if a Default or Event of
Default has occurred and is continuing), to visit and inspect any of the
properties of the Borrower, the Trust or any of their respective Subsidiaries to
examine the books of account of the Borrower, the Trust and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, the Trust and their
respective Subsidiaries with, and to be advised as to the same by, its officers,
all at such reasonable times and intervals as the Agent may reasonably request.
          (b) The Borrower hereby agrees that each of the Lenders and the Agent
(and each of their respective, and their respective affiliates’, employees,
officers, directors, agents and advisors (collectively, “Representatives”) is,
and has been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender or the Agent related to such structure and tax
aspects. In this regard, the Lenders and the Agent intend that this transaction
will not be a “confidential transaction” under Code sections 6011, 6111 or 6112,
and the regulations promulgated thereunder. Neither Borrower, any Guarantor, nor
any Subsidiary of any of the foregoing intends to treat the Loan or the
transactions contemplated by this Agreement and the other Loan Documents as
being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). If the Borrower or the Guarantor determines to
take any action inconsistent with such intention, the Borrower will promptly
notify the Agent thereof. If the Borrower so notifies the Agent, the Borrower
acknowledges that the Agent may treat the Loan as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and the Agent will maintain
the lists and other records, including the identity of the applicable party to
the Loan as required by such Treasury Regulation.
          (c) The Borrower hereby acknowledges that (a) the Agent and/or the
Arranger will make available to the Lenders and the Fronting Bank materials
and/or information provided by the Borrower hereunder by posting such materials
on SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that
(w) all

61



--------------------------------------------------------------------------------



 



such materials that are to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” by Borrower which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking such materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agent, the Arranger, the Fronting Bank and the Lenders to treat
such materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all such materials marked “PUBLIC” by Borrower
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Agent and the Arranger shall be entitled to treat
any such materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform established for confidential non-public
information and materials with respect to Borrower or its securities and not
designated “Public Investor.” Notwithstanding the foregoing, Borrower shall be
under no obligation to mark any such materials “PUBLIC.” In addition, Agent,
Arranger, the Fronting Bank and the Lenders all agree to maintain all such
materials (other than any such materials as are marked “PUBLIC”) in confidence
and further agree that they shall not make any such materials available to any
other Person (including, without limitation, other proposed Lenders and/or
participants) unless and until such other Person agrees in writing to maintain
such materials in confidence consistent with the terms hereof.
     §8.11 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Trust will comply with, and will cause each of their respective
Subsidiaries to comply with (a) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted that are material in any
respect to the operation of their respective businesses in the ordinary course
and consistent with past practices, including, without limitation, all such
Environmental Laws and all such applicable federal and state securities laws,
(b) the provisions of its partnership agreement or corporate charter and other
Organizational Documents, as applicable, (c) all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound (including the Real Estate Assets and the Leases) and (d) all
applicable decrees, orders, and judgments. If at any time while any Loan or Note
or other Obligations is outstanding or the Lenders have any obligation to make
Loans or issue Letters of Credit hereunder, any Permit shall become necessary or
required in order that the Borrower may fulfill any of its obligations
hereunder, the Borrower and the Trust and their respective Subsidiaries will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or the Trust, as applicable, to obtain such Permit and furnish the
Agent with evidence thereof.
     §8.12 Use of Proceeds. Subject at all times to the other provisions of this
Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to repay certain obligations under the Original
Credit Agreement, to repay $10,000,000 of the principal outstanding under the
2007 Term Loan, to repay a portion of the principal outstanding under the 2008
Term

62



--------------------------------------------------------------------------------



 



Loan at least equal to $15,000,000, to finance the acquisition, development and
rehabilitation of Permitted Properties and for its working capital and general
corporate purposes.
     §8.13 Additional Borrower; Solvency of Borrower; Removal of Borrower;
Addition of Real Estate Asset to Unencumbered Pool.
          (a) (i) If, after the Closing Date, FPLP wishes to designate as an
Eligible Unencumbered Property a Real Estate Asset that otherwise qualifies as
an Eligible Unencumbered Property but is owned by a Person other than the
Borrower, FPLP shall cause such Person (which Person must be a Wholly-owned
Subsidiary of FPLP) to become a party to this Agreement and the other applicable
Loan Documents prior to such Real Estate Asset becoming an Eligible Unencumbered
Property hereunder. The liability of each Person which is from time to time a
Borrower hereunder shall be joint and several with each other Borrower for all
Obligations for so long as such Borrower is a Borrower hereunder (provided that
FPLP shall at all times be a Borrower hereunder). (ii) At any time and from time
to time, in connection with the sale or other permanent disposition or the
refinancing with secured mortgage Indebtedness, but only for so long as no
Default or Event of Default shall then exist, FPLP may notify Agent, in writing
(each, a “Release Notice”), that the Borrower would like one (1) or more
Eligible Unencumbered Properties to be removed from the Unencumbered Pool. Such
Release Notice shall be accompanied by a Certificate of Compliance in the form
of Exhibit C-3, evidencing compliance with §2.1 and §10 after giving effect to
the requested release and a certification that no Default or Event of Default
exists or would result from such removal. Upon the Agent’s receipt of such
Release Notice and its satisfaction with the Certificate of Compliance, such
Eligible Unencumbered Properties (each, a “Released Property”) shall be removed
from the Unencumbered Pool and any Wholly owned Subsidiary which is the owner of
a Released Property (and is not the owner of any other an Eligible Unencumbered
Property) and which is then a Borrower (other than FPLP) hereunder shall be
released from its obligations hereunder (including the Obligations).
Notwithstanding the foregoing, in no event will any Eligible Unencumbered
Property be permitted to be released hereunder without the approval of the
Majority Lenders if, at the time of such release and after giving effect
thereto, the Unencumbered Pool will have fewer than six (6) Real Estate Assets
or the Value of Unencumbered Properties will be less than $100,000,000.
(iii) FPLP will not permit any Borrower (other than FPLP) that owns any Eligible
Unencumbered Property to have any Subsidiaries unless such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such Borrower.
          (b) The Borrower and the Trust shall remain solvent at all times.
          (c) Prior to the addition of any Real Estate Asset to the Unencumbered
Pool, the Borrower shall deliver to the Agent (i) a written request

63



--------------------------------------------------------------------------------



 



to add such Real Estate Asset to the Unencumbered Pool, (ii) the Joinder
Documents, if applicable, (iii) a current rent roll and operating statement for
such Real Estate Asset, (iv) a Certificate of Compliance in the form of
Exhibit C-3 evidencing compliance with §2.1 and §10 after giving effect to the
requested addition, and including a certification that such Real Estate Asset is
not the subject of a Disqualifying Environmental Event or a Disqualifying
Structural Event, and (v) any other documents, certificates, instruments or
agreements reasonably requested by the Agent.
     Notwithstanding the preceding paragraph of this clause (c), if the Value of
Unencumbered Properties exceeds $200,000,000, the Borrower need not deliver to
the Agent the items referred to in this clause (c) prior to the inclusion of
such Real Estate Asset in the Unencumbered Pool (except to the extent a Joinder
Agreement and related Joinder Documents are required to add a new Borrower in
accordance with the terms hereof), but shall deliver them when and as required
under Section 8.4.
          (d) In the event the Borrower wishes to add a Real Estate Asset to the
Unencumbered Pool which does not meet one or more of the Unencumbered Property
Conditions or the provisions of §8.13(c), such Real Estate Asset may be included
in the Unencumbered Pool with the approval of the Majority Lenders.
     §8.14 Further Assurances. The Borrower and the Trust will cooperate with
the Agent and the Lenders and execute such further instruments and documents as
the Lenders or the Agent shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.
     §8.15 Interest Rate Protection. In the event that the Borrower’s floating
rate Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Gross
Asset Value, the Borrower shall obtain and maintain in effect interest rate
protection arrangements (by means of hedging techniques or vehicles such as
interest rate swaps, interest rate caps, interest rate corridors or interest
rate collars (or other mechanism approved by the Agent), in each case to be
capped at a rate reasonably satisfactory to the Agent and otherwise in form and
substance reasonably satisfactory to the Agent) (an “Interest Rate Protection
Arrangement”) for a term and in an amount reasonably satisfactory to the Agent.
Once obtained, the Borrower shall maintain such arrangements in full force and
effect as provided therein, and shall not, without the approval of the Agent,
modify, terminate, or transfer such arrangements during the period in which the
Borrower’s floating rate Indebtedness exceeds twenty-five percent (25%) of
Consolidated Gross Asset Value.
     §8.16 Environmental Indemnification. The Borrower and the Trust each
covenants and agrees that it will indemnify and hold the Agent and each Lender,
and each of their respective Affiliates, harmless from and against any and all

64



--------------------------------------------------------------------------------



 



claims, expense, damage, loss or liability incurred by the Agent or any Lender
(including all reasonable costs of legal representation incurred by the Agent or
any Lender, but excluding, as applicable, for the Agent or a Lender any claim,
expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender or any of their respective
Affiliates) relating to (a) any Release or threatened Release of Hazardous
Substances on any Real Estate Asset; (b) any violation of any Environmental Laws
with respect to conditions at any Real Estate Asset or the operations conducted
thereon; (c) the investigation or remediation of off-site locations at which the
Borrower, the Trust or any of their respective Subsidiaries or their
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances; or (d) any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances relating to Real Estate
Assets (including, but not limited to, claims with respect to wrongful death,
personal injury or damage to property). It is expressly acknowledged by the
Borrower that, notwithstanding the introductory paragraph of this §8, this
covenant of indemnification shall survive the repayment of the amounts owing
under the Notes and this Agreement and the termination of this Agreement and the
obligations of the Lenders hereunder and shall inure to the benefit of the Agent
and the Lenders and their respective Affiliates, their respective successors,
and their respective assigns under the Loan Documents permitted under this
Agreement.
     §8.17 Response Actions. The Borrower covenants and agrees that if any
Release or disposal of Hazardous Substances shall occur or shall have occurred
on any Real Estate Asset owned directly or indirectly by the Borrower or the
Trust, in violation of applicable Environmental Laws, the Borrower will cause
the prompt containment and removal of such Hazardous Substances and remediation
of such wholly-owned Real Estate Asset as necessary to comply with all
Environmental Laws or to preserve the value of any applicable Eligible
Unencumbered Property.
     §8.18 Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Eligible Unencumbered Properties, whether or not a
Default or an Event of Default shall have occurred, the Agent may, from time to
time, for the purpose of assessing and determining whether a Disqualifying
Environmental Event has in fact occurred, cause the Borrower to obtain one or
more environmental assessments or audits of such Eligible Unencumbered Property
prepared by a hydrogeologist, an independent engineer or other qualified
consultant or expert approved by the Agent to evaluate or confirm (i) whether
any Hazardous Substances are present in the soil or water at such Eligible
Unencumbered Property and (ii) whether the use and operation of such Eligible
Unencumbered Property complies with all Environmental Laws. Environmental
assessments may include without limitation detailed visual inspections of such
Eligible Unencumbered Property including, without limitation, any and all
storage areas, storage tanks, drains, dry wells and leaching

65



--------------------------------------------------------------------------------



 



areas, and, if and to the extent reasonable, appropriate and required pursuant
to applicable Environmental Laws, the taking of soil samples, surface water
samples and ground water samples, as well as such other investigations or
analyses as the Agent deems appropriate. All such environmental assessments
shall be at the sole cost and expense of the Borrower.
     §8.19 Employee Benefit Plans.
          (a) Notice. The Borrower and the Trust will notify the Agent (with
copies to the Agent for each Lender) at least thirty (30) days prior to the
establishment of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan by any of them or any of their respective ERISA Affiliates other
than those disclosed on Schedule 8.19 attached hereto or disclosed in the SEC
Filings, and neither the Borrower nor the Trust will establish any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan which could
reasonably be expected to have a material adverse effect on FPLP, the Trust or
any member of the Potomac Group.
          (b) In General. Each Employee Benefit Plan maintained by the Borrower,
the Trust or any of their respective ERISA Affiliates will be operated in
compliance with the provisions of ERISA and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting prohibited
transactions.
          (c) Terminability of Welfare Plans. With respect to each Employee
Benefit Plan maintained by the Borrower, the Trust or any of their respective
ERISA Affiliates which is an employee welfare benefit plan within the meaning of
§3(l) or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective
ERISA Affiliates, as the case may be, shall have the right to terminate each
such plan at any time (or at any time subsequent to the expiration of any
applicable bargaining agreement) without liability other than liability to pay
claims incurred prior to the date of termination.
          (d) Unfunded or Underfunded Liabilities. The Borrower and the Trust
will not at any time have accruing or accrued unfunded or underfunded
liabilities with respect to any Employee Benefit Plan, Guaranteed Pension Plan
or Multiemployer Plan, or permit any condition to exist under any Multiemployer
Plan that would create a withdrawal liability.
     §8.20 No Amendments to Certain Documents. The Borrower and the Trust will
not at any time cause or permit its certificate of limited partnership,
agreement of limited partnership (including without limitation the Agreement of
Limited Partnership of the Borrower), articles of incorporation, by-laws,
operating agreement or other Organizational Documents, as the case may be, to be
modified, amended or supplemented in any respect whatever, without (in each
case) the express prior written consent or approval of the Agent, if such
changes could reasonably be expected to affect the Trust’s REIT status or
otherwise

66



--------------------------------------------------------------------------------



 



adversely affect the rights of the Agent and the Lenders hereunder or under any
other Loan Document.
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and
the Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that neither the Borrower nor the Trust
will:
     §9.1 Restrictions on Indebtedness. Create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
other than:
          (a) Indebtedness to the Agent and the Lenders (and their respective
Affiliates) arising under any of the Loan Documents;
          (b) current liabilities of the Borrower incurred in the ordinary
course of business other than through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;
          (c) Indebtedness (other than relating to the Eligible Unencumbered
Properties) in an aggregate amount not in excess of $250,000 in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies to the extent that payment therefor shall not at the time
be required to be made in accordance with the provisions of §8.9;
          (d) Indebtedness (other than relating to the Eligible Unencumbered
Properties) in an aggregate amount not in excess of $1,000,000 in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as execution is not levied thereunder or in respect
of which, at the time, a good faith appeal or proceeding for review is being
prosecuted, and in respect of which a stay of execution shall have been obtained
pending such appeal or review;
          (e) endorsements for collection, deposit or negotiation incurred in
the ordinary course of business;
          (f) Secured Indebtedness of the Borrower incurred after the Closing
Date, provided that: (i) such Indebtedness is Without Recourse to the Borrower
or the Trust and is Without Recourse to any of the respective assets of any of
the Borrower or the Trust other than to the specific Real Estate Asset or Assets
acquired, refinanced or rehabilitated with the proceeds of such Indebtedness,
except that, notwithstanding the foregoing, a portion of such Indebtedness at
any time outstanding not in excess of fifteen percent (15%) of Consolidated
Gross Asset Value may be Recourse Indebtedness of the Borrower so long as such
Indebtedness is not secured by any Eligible Unencumbered Property or a pledge of
the equity of any Subsidiary that owns an Eligible

67



--------------------------------------------------------------------------------



 



Unencumbered Property, (ii) at the time any such Indebtedness is incurred and
after giving effect thereto, there exists no Default or Event of Default
hereunder and (iii) such Indebtedness, in the aggregate, does not exceed
forty-five percent (45%) of Consolidated Gross Asset Value;
          (g) contingent liabilities of the Borrower disclosed in the financial
statements referred to in §7.4 or on Schedule 9.1(g) hereto, and such other
contingent liabilities of the Borrower having a combined aggregate potential
liability of not more than $1,000,000 at any time; and
          (h) Indebtedness of the Borrower for the purchase price of capital
assets (other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases) incurred in the ordinary course of business, provided that
the aggregate principal amount of Indebtedness permitted by this clause
(h) shall not exceed $500,000 at any time outstanding.
     Notwithstanding the foregoing, in no event shall the Borrower, the Trust or
any of their respective Subsidiaries incur or have outstanding unhedged variable
rate Indebtedness in excess of twenty-five percent (25%) of Consolidated Gross
Asset Value.
     It is understood and agreed that the provisions of this §9.1 shall not
apply to Indebtedness of any Partially Owned Entity which is Without Recourse to
the Borrower or the Trust, or any of their respective assets.
     The terms and provisions of this §9.1 are in addition to, and not in
limitation of, the covenants set forth in §10.
     §9.2 Restrictions on Liens, Etc. (a) Create or incur or suffer to be
created or incurred or to exist any lien, mortgage, pledge, attachment, security
interest or other rights of third parties of any kind upon any of the Eligible
Unencumbered Properties or upon the Equity Interests of FPLP or any other
Borrower, whether now owned or hereafter acquired, or upon the income or profits
therefrom or the Distributions attributable thereto; (b) acquire, or agree or
have an option to acquire, any property or assets upon conditional sale or other
title retention or purchase money security agreement, device or arrangement in
connection with the operation of the Eligible Unencumbered Properties;
(c) suffer to exist with respect to the Eligible Unencumbered Properties, any
taxes, assessments, governmental charges and claims for labor, materials and
supplies for which payment thereof is not being contested or for which payment
notwithstanding a contest is required to be made in accordance with the
provisions of §8.9 and has not been timely made; or (d) sell, assign, pledge or
otherwise transfer for security any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse, relating to
the Eligible Unencumbered Properties (the foregoing types of liens and
encumbrances described in clauses (a) through (d) being sometimes referred to
herein collectively as “Liens”), provided that the Borrower may create or incur
or suffer to be created or incurred or to exist:

68



--------------------------------------------------------------------------------



 



     (i) Liens securing taxes, assessments, governmental charges or levies which
are not yet due and payable or which are not yet required to be paid under §8.9;
     (ii) Liens arising out of deposits or pledges made in connection with, or
to secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;
     (iii) Liens (other than affecting the Eligible Unencumbered Properties) in
respect of judgments or awards, the Indebtedness with respect to which is not
prohibited by §9.1(d);
     (iv) Encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
is a party or bound; purchase options granted at a price not less than the
market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a material
adverse effect on the business of FPLP, the Trust or any member of the Potomac
Group and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;
     (v) any Leases entered into in the ordinary course of business;
     (vi) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Eligible Unencumbered Property to be subject to a Lien to
secure Indebtedness;
     (vii) Liens affecting the Eligible Unencumbered Properties in respect of
judgments or awards that are under appeal or have been in force for less than
the applicable period

69



--------------------------------------------------------------------------------



 



for taking an appeal, so long as execution is not levied thereunder or in
respect of which, at the time, a good faith appeal or proceeding for review is
being diligently prosecuted, and in respect of which a stay of execution shall
have been obtained pending such appeal or review; provided that the Borrower
shall have obtained a bond or insurance or made other arrangements with respect
thereto, in each case reasonably satisfactory to the Agent;
     (viii) Liens securing Indebtedness for the purchase price of capital assets
(other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases for equipment and other equipment leases) to the extent not
otherwise prohibited by §9.1; and
     (ix) other Liens (other than affecting the Eligible Unencumbered
Properties) in connection with any Indebtedness permitted under §9.1.
     Nothing contained in this §9.2 shall restrict or limit the Borrower or any
of their respective Wholly-owned Subsidiaries from creating a Lien on any Real
Estate Asset which is not an Eligible Unencumbered Property and otherwise in
compliance with the other terms of this Agreement.
     The Trust shall not create or incur or suffer to be created or incurred any
Lien on any of its directly-owned properties or assets, including, in any event,
its general partner interests and limited partner interests in the Borrower.
     §9.3 Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:
          (a) marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase (including
investments in securities guaranteed by the United States of America such as
securities in so called “overseas private investment corporations”);
          (b) demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$1,000,000,000;
          (c) securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody’s, and not less
than “A 1” if rated by S&P;

70



--------------------------------------------------------------------------------



 



          (d) Investments existing on the Closing Date and listed in the
financial statements referred to in §7.4;
          (e) other Investments hereafter in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-owned
Subsidiary of the Borrower, provided that the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-owned Subsidiary at any time in Real Estate Assets
under Development (including all development costs) will not exceed ten percent
(10%) of the Consolidated Gross Asset Value at the time of any such Investment;
and Investments in raw land intended to be developed by the Borrower or any
Wholly-owned Subsidiary of the Borrower for use as a Permitted Property,
provided that the aggregate amounts actually invested by Borrower (or if not
invested directly by Borrower, actually invested by an Affiliate of the Borrower
for which the Borrower has any funding obligation) and such Wholly-owned
Subsidiary at any time in raw land will not exceed five percent (5%) of the
Consolidated Gross Asset Value at the time of any such Investment;
          (f) any Investments now or hereafter made in any Wholly-owned
Subsidiary; and Investments now or hereafter made in any Partially-Owned Entity
(or other Person for which the Borrower has any funding obligation) so long as
such Investment is made in connection with Permitted Properties and provided
that the aggregate amounts actually invested by Borrower (or if not invested
directly by Borrower, actually invested by an Affiliate of the Borrower for
which the Borrower has any funding obligation) and such Wholly-owned Subsidiary
at any time in any Partially-Owned Entity (or other such Person) will not exceed
twenty percent (20%) of the Consolidated Gross Asset Value at the time of any
such Investment; and
          (g) Investments in respect of (1) equipment, inventory and other
tangible personal property acquired in the ordinary course of business,
(2) current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms, (3) advances in the ordinary course of business to employees for travel
expenses, drawing accounts and similar expenditures, (4) prepaid expenses made
in the ordinary course of business.
          (h) Investments by the Borrower in Mortgage Notes, provided that the
aggregate investment in such Mortgage Notes will not exceed five percent (5%) of
the Consolidated Gross Asset Value at the time of any such Investment.
     In no event shall the aggregate of Investments made pursuant to subclauses
(e), (f), (g) and (h) above exceed twenty-five percent (25%) of Consolidated
Gross Asset Value at any time.

71



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Trust shall be permitted to make and
maintain Investments in the Borrower and the Trust shall contribute to the
Borrower, promptly upon, and in any event within 3 Business Days of, the Trust’s
receipt thereof, 100% of the aggregate proceeds received by the Trust in
connection with any offering of stock or debt in the Trust (net of fees and
expenses customarily incurred in such offerings).
     §9.4 Merger, Consolidation and Disposition of Assets; Assets of the Trust.
          (a) Become a party to any merger, consolidation, spin-off or other
material business change without the prior written approval of the Majority
Lenders (other than (x) the merger or consolidation of one or more Wholly-owned
Subsidiaries with and into the Borrower or (y) the merger or consolidation of
two or more Wholly owned Subsidiaries of the Borrower; so long as, in each case,
no Default or Event of Default has occurred and is continuing, or would occur
and be continuing after giving effect to such merger or consolidation); or
          (b) sell, transfer or otherwise dispose of any Real Estate Assets or
other property, including any equity interest in any Person in any one or more
transactions in any 12-month period having a sales price (net of any
Indebtedness secured by a Lien on such Real Estate Assets, if any), in an amount
in excess of twenty percent (20%) of Consolidated Gross Asset Value
(collectively and individually, “Sell” or a “Sale”) or grant a Lien to secure
Indebtedness (an “Indebtedness Lien”) in any one or more transactions in a
12-month period in an amount in excess of twenty percent (20%) of Consolidated
Gross Asset Value unless, in each such event, the Majority Lenders have given
their prior written consent thereto. In addition, prior to any Sale or grant of
an Indebtedness Lien, the Borrower shall have provided to the Agent (with copies
to the Agent for each Lender) a compliance certificate in the form of
Exhibit C-3, hereto signed by the chief financial officer or chief accounting
officer of the Borrower, setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default would exist or occur and be continuing after
giving effect to all such proposed Sales or Indebtedness Liens (and the use of
proceeds of such Sales or Indebtedness Liens to pay Indebtedness outstanding
hereunder).
     §9.5 Compliance with Environmental Laws. (a) Use any of the Real Estate
Assets or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances except for quantities of Hazardous
Substances used in the ordinary course of business and in compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate Assets any underground tank or other underground storage receptacle
for Hazardous Substances except in compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate Assets except in
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate Asset or use any Real Estate Asset in any manner so as to cause a Release
in violation of applicable Environmental Laws.

72



--------------------------------------------------------------------------------



 



     §9.6 Distributions.
          (a) The Borrower will not make or declare (i) annual Distributions in
excess of 95% of “funds from operations”; or (ii) any Distributions during any
period after any monetary Event of Default has occurred; provided, however,
(a) that the Borrower may at all times (including while an Event of Default is
continuing) make Distributions to the extent (after taking into account all
available funds of the Trust from all other sources) required in order to enable
the Trust to continue to qualify as a REIT and (b) in the event that the
Borrower cures any such Event of Default in clause (ii) above and the Agent has
accepted such cure prior to accelerating the Loan, the limitation of clause
(ii) above shall cease to apply with respect to such Event of Default.
          (b) The Trust will not, during any period when any monetary Event of
Default has occurred and is continuing, make any Distributions in excess of the
minimum Distributions required to be made by the Trust in order to maintain its
status as a REIT.
     §9.7 Government Regulation. The Borrower and the Trust shall not, and shall
not permit any of their respective Subsidiaries to, (a) be or become subject at
any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Agent or any Lender from making any advance or extension
of credit to the Borrower or from otherwise conducting business with the
Borrower, or (b) fail to provide documentary and other evidence of the
Borrower’s identity as may be requested by the Agent or any Lender at any time
to enable the Agent or any Lender to verify the Borrower’s identity or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMBERED PROPERTIES.
The Borrower and the Trust, on their own behalf and on behalf of their
respective Subsidiaries, jointly and severally covenant and agree that:
     §10.1 Consolidated Total Leverage Ratio. At any time, (i) from the Closing
Date through the fiscal quarter ending September 30, 2010, Consolidated Total
Indebtedness as at the last day of the each fiscal quarter shall not exceed
sixty-five percent (65%) of Consolidated Gross Asset Value as of the last day of
such fiscal quarter, (ii) for the fiscal quarter ending December 31, 2010
through the fiscal quarter ending September 30, 2011, Consolidated Total
Indebtedness as at the last day of each fiscal quarter shall not exceed
sixty-two and one half of one percent (62.5%) of Consolidated Gross Asset Value
as of the last day of such fiscal quarter, and (iii) for each fiscal quarter
ending on or after December 31, 2011, Consolidated Total Indebtedness as at the
last day of the applicable fiscal quarter shall not exceed sixty percent (60%)
of Consolidated Gross Asset Value

73



--------------------------------------------------------------------------------



 



as of the last day of such fiscal quarter. This covenant shall be tested
quarterly as of the last day of the applicable quarter.
     §10.2 Consolidated Debt Yield. As at the end of any fiscal quarter (i) from
the Closing Date through the fiscal quarter ending September 30, 2010, the
Consolidated Debt Yield shall not be less than ten percent (10%), (ii) for the
fiscal quarter ending December 31, 2010 through the fiscal quarter ending
September 30, 2011, the Consolidated Debt Yield shall not be less than ten and
one half of one percent (10.5%), and (iii) for each fiscal quarter ending on or
after December 31, 2011, the Consolidated Debt Yield shall not be less than
eleven percent (11%).
     §10.3 Fixed Charge Coverage Ratio. As at the end of any fiscal quarter, the
ratio of (i) Adjusted EBITDA for the four consecutive fiscal quarters ending on
the last day of such fiscal quarter to (ii) Consolidated Fixed Charges for the
four consecutive fiscal quarters ending on the last day of such fiscal quarter
must exceed 1.50 to 1.0.
     §10.4 Net Worth. As at the end of any fiscal quarter or any other date of
measurement, the Consolidated Tangible Net Worth of the Borrower and its
Subsidiaries shall not be less than the sum of (i) $370,000,000 plus (ii) 80% of
the aggregate proceeds received by the Trust (net of fees and expenses
customarily incurred in transactions of such type) in connection with any
offering of stock in the Trust, plus (iii) 80% of the aggregate value of
operating units issued by the Borrower in connection with asset or stock
acquisitions (valued at the time of issuance by reference to the terms of the
agreement pursuant to which such units are issued), in each case after the
Closing Date and on or prior to the date such determination of Consolidated Net
Worth is made.
     §10.5 Unencumbered Pool Leverage. As at the end of any fiscal quarter or
any other date of measurement, (i) from the Closing Date through the fiscal
quarter ending September 30, 2010, the Borrower shall not permit Unsecured
Consolidated Total Indebtedness as at the last day of each fiscal quarter to
exceed 65% of the aggregate Value of Unencumbered Properties on the last day of
such fiscal quarter, (ii) for the fiscal quarter ending December 31, 2010
through the fiscal quarter ending September 30, 2011, the Borrower shall not
permit Unsecured Consolidated Total Indebtedness as at the last day of each
fiscal quarter to exceed sixty-two and one half of one percent (62.5%) of the
aggregate Value of Unencumbered Properties on the last day of such fiscal
quarter, and (iii) for each fiscal quarter ending on or after December 31, 2011,
the Borrower shall not permit Unsecured Consolidated Total Indebtedness as at
the last day of any fiscal quarter to exceed sixty percent (60%) of the
aggregate Value of Unencumbered Properties on the last day of such fiscal
quarter. For purposes of the covenant set forth in this §10.5, any New Mezzanine
Debt incurred by the Borrower after the date hereof shall be deemed to be
Unsecured Consolidated Total Indebtedness.

74



--------------------------------------------------------------------------------



 



     §10.6 Unencumbered Pool Interest Coverage Ratio. As of the end of any
fiscal quarter, the ratio of (i) Adjusted Net Operating Income for the
applicable quarter, annualized; divided by (ii) the Unsecured Interest Expense
for the applicable quarter, annualized, shall not be less than 1.75 to 1.0.
     §10.7 Occupancy. Eligible Unencumbered Properties (other than any Real
Estate Asset Under Development included in the Unencumbered Pool) shall at all
times maintain a stabilized occupancy of 80% in the aggregate, provided that
(i) any Eligible Unencumbered Property acquired after the date hereof during the
first half of any quarter shall be excluded from the foregoing calculation for
the fiscal quarter in which it was acquired and for the immediately following
fiscal quarter, and (ii) any Eligible Unencumbered Property acquired after the
date hereof during the last half of any quarter shall be excluded from the
foregoing calculation for the fiscal quarter in which it was acquired and for
the immediately two following fiscal quarters.
§11. [Reserved.]
§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Lender to make the
initial Revolving Credit Loans and of the Fronting Bank to issue any initial
Letters of Credit (and to maintain the existing outstanding Loans and Letters of
Credit) shall be subject to the satisfaction of the following conditions
precedent on or prior to the Closing Date with, in each instance, the Agent,
acting on behalf of the Lenders, having approved in its sole discretion each
matter submitted to it in compliance with such conditions:
     §12.1 Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.
     §12.2 Certified Copies of Organization Documents. The Agent shall have
received (i) from the Borrower a copy, certified as of a recent date by a duly
authorized officer of the Trust, in its capacity as general partner of the
Borrower, to be true and complete, of the Agreement of Limited Partnership of
FPLP and any other Organizational Document or other agreement governing the
rights of the partners or other equity owners of the Borrower, and (ii) from the
Trust a copy, certified as of a recent date by the appropriate officer of the
State of Maryland to be true and correct, of the corporate charter of the Trust,
in each case along with any other organization documents of the Borrower or the
Trust and their respective general partners, as the case may be, and each as in
effect on the date of such certification.
     §12.3 By-laws; Resolutions. All action on the part of the Borrower and the
Trust necessary for the valid execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
any of them is or is to become a party shall have been duly and effectively
taken, and evidence thereof satisfactory to the Agent shall have been provided
to

75



--------------------------------------------------------------------------------



 



the Agent. The Agent shall have received from the Trust true copies of its
by-laws and the resolutions adopted by its board of directors or trustees
authorizing the transactions described herein and evidencing the due
authorization, execution and delivery of the Loan Documents to which the Trust
and/or the Borrower is a party, each certified by the secretary as of a recent
date to be true and complete.
     §12.4 Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Trust an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of the Trust and giving the name of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
the Borrower and the Trust, as the case may be, each of the Loan Documents to
which the Borrower or the Trust is or is to become a party; (b) to make Loan and
Conversion Requests on behalf of the Borrower and (c) to give notices and to
take other action on behalf of the Borrower or the Trust, as applicable, under
the Loan Documents.
     §12.5 Opinion of Counsel Concerning Organization and Loan Documents. Each
of the Lenders and the Agent shall have received favorable opinions addressed to
the Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Armstrong Teasdale LLP and, if any, state specific
local counsel who are reasonably satisfactory to Agent, each as counsel to the
Borrower, the Trust and their respective Subsidiaries, with respect to
applicable law.
     §12.6 Guaranty. The Guaranty shall have been duly executed and delivered by
the Trust.
     §12.7 Financial Analysis of Eligible Unencumbered Properties. Each of the
Lenders shall have completed to its satisfaction, a financial analysis of each
Eligible Unencumbered Property.
     §12.8 Inspection of Eligible Unencumbered Properties. The Agent shall have
completed to its satisfaction an inspection of the Eligible Unencumbered
Properties at the Borrower’s expense. The Agent shall distribute to the Lenders
any written reports resulting from any such inspections.
     §12.9 Certifications from Government Officials; UCC 11 Reports. The Agent
shall have received (i) long form certifications from government officials
evidencing the legal existence, good standing and foreign qualification of the
Borrower and the Trust, along with a certified copy of the certificate of
limited partnership of the Borrower, all as of the most recent practicable date;
and (ii) UCC 11 search results from the appropriate jurisdictions for the
Borrower and the Trust.
     §12.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to

76



--------------------------------------------------------------------------------



 



each of the Lenders and to the Agent’s counsel, and the Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.
     §12.11 Fees. The Borrower shall have paid to the Agent, for the accounts of
the Lenders or for its own account, as applicable, all of the fees and expenses
that are due and payable as of the Closing Date in accordance with this
Agreement or any separate fee letter entered into by the Borrower and the Trust
and the Agent.
     §12.12
     §12.13
     §12.14
     §12.15 Closing Certificate. The Borrower and the Guarantor shall have
delivered a Closing Certificate to the Agent, in form and substance satisfactory
to the Agent, including, without limitation, (i) a certification that as of the
Closing Date, the Borrower is not in default under any Indebtedness, (ii) that
there has been no material adverse change in the business, assets, operations,
condition (financial or otherwise) or prospects of the Borrower or the Trust
since June 30, 2009, or in the facts and information regarding the Borrower the
Trust and their respective Subsidiaries as provided to the Agent and the Lenders
to date and (iii) that no event of default or unmatured event of default has
occurred under any of the Borrower’s or the Trust’s (or their respective
Subsidiaries) financial obligations in effect on the Closing Date, both before
and after giving effect to the making of the Loans hereunder.
     §12.16 Other Debt Prepayments. The Borrower shall (i) use at least
$15,000,000 of the proceeds of the Loans made on the Closing Date to repay a
portion of the outstanding principal under the 2008 Term Loan (and the Borrower
shall request the release of unencumbered properties supporting such $15,000,000
of outstanding principal from the 2008 Term Loan) and (ii) repay the 2007 Term
Loan by not more than $10,000,000 on the date hereof.
     §12.17 2007 Term Loan. The Borrower shall have entered into an amendment to
the 2007 Term Loan reflecting a maturity date of January 15, 2014 for at least a
$10,000,000 principal portion of the 2007 Term Loan.
     §12.18
     §12.19
     §12.20
     §12.21
     §12.22 Other Matters. The Borrower and the Guarantor shall have delivered
to the Agent, in form and substance satisfactory to the Agent, such other
information, documents, certificates and other items reasonably requested by the
Agent.
§13. CONDITIONS TO ALL BORROWINGS. The obligations of any Lender to make any
Loan, and of the Fronting Bank to issue any Letter of Credit, whether on or
after the Closing Date, shall also be subject to the satisfaction of the
following conditions precedent:
     §13.1 Representations True; No Event of Default; Compliance Certificate.
Each of the representations and warranties made by or on behalf of

77



--------------------------------------------------------------------------------



 



the Borrower, the Trust or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true as of
the date as of which they were made and shall also be true at and as of the time
of the making of each Loan, and the issuance, extension or renewal of any Letter
of Credit, with the same effect as if made at and as of that time (except to the
extent that such representations and warranties relate expressly to an earlier
date); and no Default or Event of Default under this Agreement shall have
occurred and be continuing on the date of any Completed Loan Request or on the
Drawdown Date of any Loan or Letter of Credit.
     §13.2 No Legal Impediment. No change shall have occurred any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Agent or any Lender or the Fronting Bank would make it illegal for any
Lender to make such Loan or to participate in the issuance, extension or renewal
of such Letter of Credit or, in the reasonable opinion of the Agent, would make
it illegal to issue, extend or renew such Loan or Letter of Credit.
     §13.3 Governmental Regulation. Each Lender shall be satisfied that the
making of such Loan or participation in the issuance, extension or renewal of
such Letter of Credit is in compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.
     §13.4 Borrowing Documents. In the case of any request for a Revolving
Credit Loan or a Letter of Credit, the Agent shall have received the Completed
Loan Request and required certificates.
     §13.5 [Reserved.]
     §13.6 New Unencumbered Pool Property. To the extent the Completed Loan
Request is for a funding based upon any new Real Estate Asset being part of the
Unencumbered Pool, the Agent shall have determined that the Unencumbered
Property Conditions and the terms of Section 8.13(c) have been satisfied with
respect to such Real Estate Asset.
     §13.7 Continued Compliance. To the extent deemed applicable by the Agent,
the conditions of Section 12 shall remain or be satisfied.
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
     §14.1 Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

78



--------------------------------------------------------------------------------



 



          (b) the Borrower shall fail to pay any interest on the Loans or any
other sums due hereunder or under any of the other Loan Documents or any fee
letter (including, without limitation, amounts due under §8.16) when the same
shall become due and payable, and such failure continues for three (3) days;
          (c) the Borrower, the Trust or any of their respective Subsidiaries
shall fail to comply, or to cause the Trust to comply, as the case may be, with
any of the respective covenants contained in the following: §8.1 (except with
respect to principal, interest and other sums covered by clauses (a) or
(b) above); §8.2; §§8.4 through §8.10, inclusive; §8.12; §8.13; §8.15; §8.19;
§8.20; §9; and §10;
          (d) the Borrower, the Trust or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents (other than those specified elsewhere in this
§14) and such failure continues for thirty (30) days;
          (e) any representation or warranty made by or on behalf of the
Borrower, the Trust or any of their respective Subsidiaries in this Agreement or
any of the other Loan Documents shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;
          (f) the Borrower, the Trust or any of its Subsidiaries or, to the
extent of Recourse to the Borrower, the Trust or such Subsidiaries thereunder,
any Partially-Owned Entity or other of their respective Affiliates, shall fail
to pay at maturity, or within any applicable period of grace, any Indebtedness
for borrowed money or credit received or in respect of any Capitalized Leases,
which is in excess of (i) $25,000,000, either individually or in the aggregate,
if such Indebtedness is Without Recourse and (ii) $5,000,000, either
individually or in the aggregate, if such Indebtedness is Recourse, or fail to
observe or perform any material term, covenant, condition or agreement contained
in any agreement, document or instrument by which it is bound evidencing,
securing or otherwise relating to such Indebtedness or Recourse obligations,
evidencing or securing borrowed money or credit received or in respect of any
Capitalized Leases for such period of time (after the giving of appropriate
notice if required) as would permit the holder or holders thereof or of any
obligations issued thereunder in excess of (i) $25,000,000, either individually
or in the aggregate, if such Indebtedness is without Recourse and (ii)
$5,000,000, either individually or in the aggregate, if such Indebtedness is
Recourse, to accelerate the maturity thereof;
          (g) any of FPLP, the Trust or any of their respective Subsidiaries
shall make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of any of FPLP, the Trust or any of their
respective Subsidiaries or of any substantial part of the properties or assets
of any of such parties or shall commence any case or other proceeding relating
to any of

79



--------------------------------------------------------------------------------



 



the FPLP, the Trust or any of their respective Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of FPLP, the Trust or
any of their respective Subsidiaries and (i) any of FPLP, the Trust or any of
their respective Subsidiaries shall indicate its approval thereof, consent
thereto or acquiescence therein or (ii) any such petition, application, case or
other proceeding shall continue undismissed, or unstayed and in effect, for a
period of forty-five (45) days;
          (h) a decree or order is entered appointing any trustee, custodian,
liquidator or receiver or adjudicating any of FPLP, the Trust or any of their
respective Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any of FPLP, the Trust or any of their respective Subsidiaries in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;
          (i) there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any
uninsured final judgment against any of FPLP, the Trust or any of their
respective Subsidiaries that, with other outstanding uninsured final judgments,
undischarged, unsatisfied and unstayed, against any of such parties exceeds in
the aggregate $2,000,000;
          (j) any of the Loan Documents or any material provision of any Loan
Document shall be canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Agent, or any action at law, suit or in equity or
other legal proceeding to make unenforceable, cancel, revoke or rescind any of
the Loan Documents shall be commenced by or on behalf of the Borrower or any of
its Subsidiaries or the Trust or any of its Subsidiaries, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable as to any material terms thereof;
          (k) any “Event of Default” or default (after notice and expiration of
any period of grace, to the extent provided, as defined or provided in any of
the other Loan Documents, shall occur and be continuing;
          (l) with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower or any of its Subsidiaries or the Trust or
any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $2,000,000 and such event in the circumstances

80



--------------------------------------------------------------------------------



 



occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Plan; or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;
          (m) subject to the Borrower’s ability to remove Real Estate Assets
from the Unencumbered Pool in accordance with the provisions set forth below in
this §14, the failure of any of the Real Estate Assets being included from time
to time as part of the Unencumbered Pool to comply with any of the conditions
set forth in the definition of Eligible Unencumbered Properties;
          (n) the occurrence of any transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of the Trust ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors or Board of Trustees of
the Trust, who did not have such power before such transaction; or during any
twelve-month period on or after the Closing Date, individuals who at the
beginning of such period constituted the Board of Trustees of the Trust
(together with any new directors whose election by the Board of Trustees or
whose nomination for election by the shareholders of the Trust was approved by a
vote of at least a majority of the members of the Board of Trustees then in
office who either were members of the Board of Trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
ceased for any reason to constitute a majority of the members of the Board of
Trustees of the Trust then in office; or
          (o) without limitation of the other provisions of this §14.1, the
Trust shall at any time fail to be the sole general partner of FPLP (or enters
into any agreement to permit any other Person to acquire a general partner
interest in FPLP) or shall at any time be in contravention of any of the
requirements contained in the last paragraph of §9.2 hereof, or §9.3 (including,
without limitation, the last paragraph of §9.3); or
          (p) the Borrower shall make any principal payment under the 2007 Term
Loan at a time when the Minimum Liquidity does not equal or exceed the Minimum
Liquidity Threshold (after giving effect to such principal payment);
     then, and in any such event, so long as the same may be continuing, the
Agent may, and upon the request of the Majority Lenders shall, declare all
amounts owing with respect to this Agreement, the Notes and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the

81



--------------------------------------------------------------------------------



 



Borrower, the Trust and each of their respective Subsidiaries; provided that in
the event of any Event of Default specified in §14.1(g) or 14.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Agent or action by the
Lenders or the Agent.
     Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Unencumbered Pool at any particular time of reference, if
such Default or Event of Default is capable of being cured by the exclusion of
such Real Estate Asset from the Unencumbered Pool in accordance with, and
subject to, §8.13 and with all other covenant calculations under §10 or
otherwise, the Borrower shall be permitted a period not to exceed five (5) days
to submit to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C hereto evidencing compliance with §2.1 and
with all of the covenants set forth in §10 (with calculations evidencing such
compliance after excluding from Adjusted Net Operating Income all of the
Adjusted Net Operating Income generated by the Real Estate Asset to be excluded
from the Unencumbered Pool) and with the Unencumbered Property Conditions, and
otherwise certifying that, after giving effect to the exclusion of such Real
Estate Asset from the Unencumbered Pool, no Default or Event of Default will be
continuing.
     §14.2 Termination of Commitments. If any one or more Events of Default
specified in §14.1(g) or §14.1(h) shall occur, any unused portion of the
Commitments or other commitments to extend credit hereunder shall forthwith
terminate and the Lenders shall be relieved of all obligations to make Loans to
the Borrower and the Agent and the Fronting Bank shall be relieved of all
further obligations to issue, extend or renew Letters of Credit. If any other
Event of Default shall have occurred and be continuing, the Agent may, and upon
the request of the Majority Lenders shall, terminate the unused portion of the
Commitments or other commitment to extend credit hereunder. No such termination
of the Commitments or other commitment to extend credit hereunder shall relieve
the Borrower of any of the Obligations or any of its existing obligations to the
Agent or the Lenders arising under other agreements or instruments.
     §14.3 Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Loans pursuant to §14.1, the Majority Lenders may direct the
Agent to proceed to protect and enforce the rights and remedies of the Agent and
the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable

82



--------------------------------------------------------------------------------



 



law. No remedy herein conferred upon the Lenders or the Agent or the holder of
any Note or purchaser of any Letter of Credit Participation is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or under any of the
other Loan Documents or now or hereafter existing at law or in equity or by
statute or any other provision of law.
§15. SECURITY INTEREST AND SET-OFF.
     §15.1 Security Interest. Borrower hereby grants to the Agent, on behalf of
and for the benefit of the Lenders, and to each Lender, a lien, security
interest and right of setoff as security for all liabilities and obligations to
the Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Agent or any Lender or any entity under
the control of KeyCorp. and its successors and assigns, or in transit to any of
them.
     §15.2 Set-Off and Debit. (i) If any Event of Default or other event which
would entitle the Agent to accelerate the Loans occurs, or (ii) at any time,
whether or not any Default or Event of Default exists, in the event any
attachment, trustee process, garnishment, or other levy or lien is, or is sought
to be, imposed on any property of the Borrower; then, in any such event, any
such deposits, balances or other sums credited by or due from the Agent or any
Lender, or from any such affiliate of the Agent or any Lender, to the Borrower
may to the fullest extent not prohibited by applicable law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, debited and appropriated, and applied by
the Agent or any Lender, as the case may be, against any or all of the
Obligations irrespective of whether demand shall have been made and although
such Obligations may be unmatured, in such manner as the Agent or the applicable
Lender in its sole and absolute discretion may determine. Within five (5)
Business Days of making any such set off, debit or appropriation and
application, the Agent agrees to notify the Borrower thereof, provided that the
failure to give such notice shall not affect the validity of such set off, debit
or appropriation and application. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to indebtedness of
the Borrower to such Lender, other than the obligations evidenced by the Note
held by such Lender, such amount shall be applied ratably to such other
indebtedness and to the obligations evidenced by the Note held by such Lender,
and (b) if such Lender shall receive from the Borrower, whether by voluntary
payment, exercise of the

83



--------------------------------------------------------------------------------



 



right of setoff, counterclaim, cross action, enforcement of the claim evidenced
by the Note held by such Lender by proceedings against the Borrower at law or in
equity or by proof thereof in bankruptcy, reorganization liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note held by such Lender any amount in excess of its ratable
portion of the payments received by all of the Lenders with respect to the Note
held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Note held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.
     §15.3 Right to Freeze. The Agent and each of the Lenders shall also have
the right, at its option, upon the occurrence of any event which would entitle
the Agent or any Lender to set off or debit as set forth in §15.2, to freeze,
block or segregate any such deposits, balances and other sums so that the
Borrower may not access, control or draw upon the same.
     §15.4 Additional Rights. The rights of the Agent, the Lenders and each
affiliate of Administrative Agent and each of the Lenders under this Section 15
are in addition to, and not in limitation of, other rights and remedies,
including other rights of set off, which the Agent or any Lender may have.
§16. THE AGENT.
     §16.1 Authorization. (a) The Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent. The relationship
between the Agent and the Lenders is and shall be that of agent and principal
only, and nothing contained in this Agreement or any of the other Loan Documents
shall be construed to constitute the Agent as a trustee or fiduciary for any
Lender.
          (b) The Borrower, without further inquiry or investigation, shall, and
is hereby authorized by the Lenders to, assume that all actions taken by the
Agent hereunder and in connection with or under the Loan Documents are duly
authorized by the Lenders. The Lenders shall notify Borrower of any successor to
Agent by a writing signed by Majority Lenders, which successor shall be
reasonably acceptable to the Borrower so long as no Default or Event of Default
has occurred and is continuing. The Borrower acknowledges that any Lender which
acquires KeyBank is acceptable as a successor to the Agent.

84



--------------------------------------------------------------------------------



 



     §16.2 Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent in its sole discretion may
reasonably determine, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrower.
     §16.3 No Liability. Neither the Agent, nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent may be liable
for losses due to its willful misconduct or gross negligence, as finally
determined by a court of competent jurisdiction.
     §16.4 No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes or any of
the other Loan Documents or for the validity, enforceability or collectibility
of any such amounts owing with respect to the Notes, or for any recitals or
statements, warranties or representations made herein or in any of the other
Loan Documents or in any certificate or instrument hereafter furnished to it by
or on behalf of the Trust or the Borrower or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements in this
Agreement or the other Loan Documents. The Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower
or the Trust or any holder of any of the Notes shall have been duly authorized
or is true, accurate and complete. The Agent has not made nor does it now make
any representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the credit worthiness or financial
condition of the Borrower or any of its Subsidiaries or the Trust or any of the
Subsidiaries or any tenant under a Lease or any other entity. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.
     §16.5 Payments.
          (a) A payment by the Borrower to the Agent hereunder or any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender on the date received, if before 1:00 p.m. (Cleveland, Ohio time),
and if after 1:00 p.m. (Cleveland, Ohio time), on the next Business Day. The
Agent agrees to distribute to each Lender such Lender’s pro rata share of
payments received by the Agent for the accounts of all the Lenders, as provided

85



--------------------------------------------------------------------------------



 



herein or in any of the other Loan Documents. All such payments by the Agent to
the Lenders shall be made on the date received, if before 1:00 p.m., and if
after 1:00 p.m., on the next Business Day.
          (b) If in the reasonable opinion of the Agent the distribution of any
amount received by it in such capacity hereunder, under the Notes or under any
of the other Loan Documents might involve it in material liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction, provided that the Agent
shall invest any such undistributed amounts in overnight obligations on behalf
of the Lenders and interest thereon shall be paid pro rata to the Lenders. If a
court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.
          (c) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to the Agent its pro rata share of any Loan or to purchase any Letter
of Credit Participation or its participation in one or more Swingline Loans or
(ii) to adjust promptly such Lender’s outstanding principal and its pro rata
Commitment Percentage as provided in §2.1, shall be deemed delinquent (a
“Delinquent Lender”) and shall be deemed a Delinquent Lender until such time as
such delinquency is satisfied. A Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Borrower, whether on account of
outstanding Loans, interest, fees or otherwise, to the remaining nondelinquent
Lenders for application to, and reduction of, their respective pro rata shares
of all outstanding Loans. The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans. If not previously satisfied
directly by the Delinquent Lender, a Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans of the nondelinquent Lenders, the
Lenders’ respective pro rata shares of all outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency. The Commitment of any Delinquent
Lender shall be excluded for purposes of making a determination of Majority
Lenders or Unanimous Lender Approval. At the written request of the Borrower,
the Agent or, with the consent of the Agent, any Lender or an Eligible Assignee,
shall have the right (but not the obligation) to purchase from any Delinquent
Lender, and each Delinquent Lender shall, upon such request, sell and assign to
the Agent, such Lender or such Eligible Assignee, all of the Delinquent Lender’s
outstanding Loans and participations in Letters of Credit and Swingline Loans
hereunder. Such sale shall be consummated promptly after the Agent has arranged
for a purchase by the Agent, a Lender or an Eligible Assignee pursuant to an
Assignment and Assumption, and at a price equal to the outstanding

86



--------------------------------------------------------------------------------



 



principal balance of the Delinquent Lender’s Loans plus accrued interest and
fees, without premium or discount.
     §16.6 Holders of Notes. The Agent may deem and treat the payee of any Notes
or the Purchaser of any Letter of Credit Participation as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.
     §16.7 Indemnity. The Lenders ratably and severally agree hereby to
indemnify and hold harmless the Agent and its Affiliates from and against any
and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Agent has not
been reimbursed by the Borrower as required by §17), and liabilities of every
nature and character arising out of or related to this Agreement, the Notes, or
any of the other Loan Documents or the transactions contemplated or evidenced
hereby or thereby, or the Agent’s actions taken hereunder or thereunder, except
to the extent that any of the same shall be directly caused by the Agent’s
willful misconduct or gross negligence, as finally determined by a court of
competent jurisdiction.
     §16.8 Agent as Lender. In its individual capacity as a Lender, KeyBank
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes and as the purchaser of any Letter of Credit Participation, as it
would have were it not also the Agent.
     §16.9 Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.
     §16.10 Duties in Case of Enforcement. In the case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent shall, at the request, or may,
upon the consent, of the Majority Lenders, and provided that the Lenders have
given to the Agent such additional indemnities and assurances against expenses
and liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Loan Agreement and the other Loan Documents and the exercise
of any other legal or equitable rights or remedies as it may have hereunder or
under any other Loan Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Majority Lenders. The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Majority Lenders, and such instruction shall be binding upon
all the Lenders. The Majority Lenders may direct the Agent in writing as to the
method and the extent

87



--------------------------------------------------------------------------------



 



of any such foreclosure, sale or other disposition or the exercise of any other
right or remedy, the Lenders hereby agreeing to severally indemnify and hold the
Agent harmless from all costs and liabilities incurred in respect of all actions
taken or omitted in accordance with such direction, provided that the Agent need
not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction may expose the Agent to
liability or be contrary to the Loan Documents or applicable law. The Agent may,
in its discretion but without obligation, in the absence of direction from the
Majority Lenders, take such interim actions as it believes reasonably necessary
to preserve the rights of the Lenders hereunder, including but not limited to
petitioning a court for injunctive relief or appointment of a receiver. Each of
the Lenders acknowledges and agrees that, except for any rights of set-off
pursuant to and in accordance with §15.2 hereof, no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents, including without limitation the Notes, other than through the Agent.
The Agent shall advise the Lenders of all such action taken by the Agent.
     §16.11 Successor Agent. KeyBank, or any successor Agent, may resign as
Agent at any time by giving at least 30 days prior written notice thereof to the
Lenders and to the Borrower. Any such resignation shall be effective upon
appointment and acceptance of a successor Agent, as hereinafter provided, and,
at the request of the Majority Lenders, the Agent will resign if its Commitment
is less than $20,000,000, unless such circumstance is a result of events other
than the sale by the Agent of its Commitment below $20,000,000. Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Agent, which is a Lender under this Agreement, provided that so long as no
Default or Event of Default has occurred and is continuing the Borrower shall
have the right to approve any successor Agent, which approval shall not be
unreasonably withheld. If, in the case of a resignation by the Agent, no
successor Agent shall have been so appointed by the Majority Lenders and
approved by the Borrower, and shall have accepted such appointment, within
thirty (30) days after the retiring Agent’s giving of notice of resignation,
then the retiring Agent may, on behalf of the Lenders, appoint any one of the
other Lenders as a successor Agent. The Borrower acknowledges that any Lender
which acquires KeyBank is acceptable as a successor Agent. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all further duties and obligations as Agent under this
Agreement. After any Agent’s resignation hereunder as Agent, the provisions of
this §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. The Agent agrees that it
shall not assign any of its rights or duties as Agent to any other Person. The
Agent may be removed at the direction of the Majority Lenders in the event of a
final judicial determination (in which the Agent had an opportunity to be heard)
that the Agent had acted in a grossly negligent manner or in willful misconduct.

88



--------------------------------------------------------------------------------



 



     §16.12 Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
forwarded by the Agent to each of the Lenders on the same day (if practicable)
and, in any case, on the next Business Day following the Agent’s receipt
thereof.
     §16.13 Other Agents. Neither the Co-Syndication Agents nor the
Documentation Agent shall have any liabilities or obligations hereunder in its
capacity as such.

89



--------------------------------------------------------------------------------



 



§17. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) the reasonable fees, expenses
and disbursements of the Agent’s outside counsel or any local counsel to the
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of the Eligible Unencumbered Properties, and, without
double-counting amounts under clause (b) above, the fees and disbursements of
the Agent’s counsel in preparing the documentation, (d) the fees, costs,
expenses and disbursements of the Agent and its Affiliates incurred in
connection with the syndication and/or participations of the Loans (whether
occurring before or after the closing hereunder), including, without limitation,
reasonable legal fees, travel costs, costs of preparing syndication materials
and photocopying costs, (e) all reasonable expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or the
Agent, and the fees and costs of engineers, appraisers, surveyors, investment
bankers, or other experts retained by any Lender or the Agent in connection with
any such enforcement proceedings) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or any of its Subsidiaries or the Trust
or the administration thereof after the occurrence and during the continuance of
a Default or Event of Default (including, without limitation, expenses incurred
in any restructuring and/or “workout” of the Loans), and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to any Lender’s or the Agent’s relationship with the Borrower or any of its
Subsidiaries or the Trust, (f) all reasonable fees, expenses and disbursements
of the Agent incurred in connection with UCC searches and filings, UCC
terminations or mortgage discharges, and the like, and (g) all costs incurred by
the Agent in the future in connection with its inspection of the Eligible
Unencumbered Properties (or any proposed Eligible Unencumbered Property) or with
the addition of any Eligible Unencumbered Property. The covenants of this §17
shall survive the repayment of the amounts owing under the Notes and this
Agreement and the termination of this Agreement and the obligations of the
Lenders hereunder.
§18. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Agent and each of the Lenders and the shareholders, directors, agents, officers,
subsidiaries and affiliates of the Agent and each of the Lenders from and
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses (including amounts, if any,
owing to any Lender pursuant to §§4.4, 4.5, 4.6 and 4.8), settlement payments,
obligations, damages and expenses of every nature and character in connection
therewith, arising out of this Agreement or any of the other Loan

90



--------------------------------------------------------------------------------



 



Documents or the transactions contemplated hereby or thereby or which otherwise
arise in connection with the financing, including, without limitation, (a) any
actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Loans, (b) the Borrower or any of its Subsidiaries
entering into or performing this Agreement or any of the other Loan Documents,
or (c) pursuant to §8.16, in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding, provided, however, that the Borrower shall not be obligated under
this §18 to indemnify any Person for liabilities arising from such Person’s own
gross negligence, willful misconduct or breach of this Agreement, as finally
determined by a court of competent jurisdiction. In litigation, or the
preparation therefor, the Borrower shall be entitled to select counsel
reasonably acceptable to the Majority Lenders, and the Agent (as approved by the
Majority Lenders) shall be entitled to select their own supervisory counsel,
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of each such counsel. Prior to any settlement
of any such litigation by the Lenders, the Lenders shall provide the Borrower
and the Trust with notice and an opportunity to address any of their concerns
with the Lenders, and the Lenders shall not settle any litigation without first
obtaining Borrower’s consent thereto, which consent shall not be unreasonably
withheld or delayed, provided that such consent shall not be required at any
time that an Event of Default has occurred and is continuing. If and to the
extent that the obligations of the Borrower under this §18 are unenforceable for
any reason, the Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law. The provisions of this §18 shall survive the repayment of the
amounts owing under the Notes and this Agreement and the termination of this
Agreement and the obligations of the Lenders hereunder and shall continue in
full force and effect as long as the possibility of any such claim, action,
cause of action or suit exists. The indemnification provisions of this §18 shall
apply to any indemnity proceeding arising during the pendency of any bankruptcy
proceeding filed by or against the Borrower and/or any of its Subsidiaries.
§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries or the Trust pursuant hereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and the issuance, extension or renewal of any Letter
of Credit, as herein contemplated, and shall continue in full force and effect
so long as any Letter of Credit or any amount due under this Agreement or the
Notes or any of the other Loan Documents remains outstanding or any Lender has
any obligation to make any Loans or purchase Letter of Credit Participations or
the Fronting Bank has any obligation to issue, extend or renew Letters of
Credit. The indemnification obligations of the Borrower provided

91



--------------------------------------------------------------------------------



 



herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate or other paper delivered to any Lender or the Agent at any
time by or on behalf of the Borrower or any of its Subsidiaries or the Trust
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower or such Subsidiary or
the Trust hereunder.
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
     §20.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it and its participating interest in the risk relating to any Letters of
Credit); provided that (a) other than during the continuance of an Event of
Default, the Agent, the Swingline Lender, the Fronting Bank and the Borrower
each shall have the right to approve any assignment to an Eligible Assignee,
which approval shall not be unreasonably withheld or delayed, (b) subject to the
provisions of §2.7, each Lender shall have at all times an amount of its
Commitment of not less than $5,000,000 unless otherwise consented to by the
Agent and (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined), an assignment and
assumption, substantially in the form of Exhibit D hereto (an “Assignment and
Assumption”), together with any Notes subject to such assignment. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Assumption, which effective date shall be at
least two (2) Business Days after the execution thereof unless otherwise agreed
or accepted by the Agent (provided any assignee has assumed the obligation to
fund any outstanding Libor Rate Loans), (i) the assignee thereunder shall be a
party hereto and, to the extent provided in such Assignment and Assumption, have
the rights and obligations of a Lender hereunder and thereunder, and (ii) the
assigning Lender shall, to the extent provided in such assignment and upon
payment to the Agent of the registration fee referred to in §20.3, be released
from its obligations under this Agreement. Any such Assignment and Assumption
shall run to the benefit of the Borrower and a copy of any such Assignment and
Assumption shall be delivered by the Assignor to the Borrower.
     Notwithstanding the provisions of subclause (a) of the preceding paragraph,
any Lender may, without the consent of the Borrower, make an assignment
otherwise permitted hereunder to (x) another Lender, and (y) an Affiliate of
such Lender, provided that such Affiliate is an Eligible Assignee. In no event
may any Lender assign or participate (under §20.5) all or any portion of its
Loans or Commitment to the Borrower or any of its Subsidiaries or Affiliates.

92



--------------------------------------------------------------------------------



 



     §20.2 Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower and its Subsidiaries or the Trust or any other Person primarily
or secondarily liable in respect of any of the Obligations, or the performance
or observance by the Borrower and its Subsidiaries or the Trust or any other
Person primarily or secondarily liable in respect of any of the Obligations of
any of their obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(c) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in §7.4
and §8.4 and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Assumption; (d) such assignee will, independently and without reliance upon the
assigning Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; (g) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender;
(h) such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Assumption; and (i) such assignee acknowledges that it
has made arrangements with the assigning Lender satisfactory to such assignee
with respect to its pro rata share of Letter of Credit Fees in respect of
outstanding Letters of Credit.
     §20.3 Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the

93



--------------------------------------------------------------------------------



 



Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Except in the case of an assignment by a Lender to its
Affiliate, upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $2,500 and all legal fees and expenses
incurred by the Agent in connection with such assignment.
     §20.4 New Notes. Upon its receipt of an Assignment and Assumption executed
by the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Agent, in exchange for each surrendered Revolving Credit Note or Swingline Note,
a new Revolving Credit Note or Swingline Note, as applicable, to the order of
such Eligible Assignee in an amount equal to the amount assumed by such Eligible
Assignee pursuant to such Assignment and Assumption and, if the assigning Lender
has retained some portion of its obligations hereunder, a new Revolving Credit
Note and other Note, if applicable, to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of the assigned
Notes. The surrendered Notes shall be canceled and returned to the Borrower.
     §20.5 Participations. Each Lender may sell participations to one or more
lending institutions or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$5,000,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (c) the only rights granted to the participant pursuant
to such participation arrangements with respect to waivers, amendments or
modifications of, or approvals under, the Loan Documents shall be the rights to
approve waivers, amendments or modifications that would reduce the principal of
or the interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any fees to which such participant is entitled or extend any regularly
scheduled payment date for principal or interest, and (d) no participant shall
have the right to grant further participations or assign its rights, obligations
or interests under such participation to other Persons without the prior written
consent of the Agent, which consent shall not be unreasonably withheld.
     §20.6 Pledge by Lender. Notwithstanding any other provision of this
Agreement, any Lender at no cost to the Borrower may at any time pledge all or

94



--------------------------------------------------------------------------------



 



any portion of its interest and rights under this Agreement (including all or
any portion of its Notes) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.
     §20.7 No Assignment by Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.
     §20.8 Disclosure. The Borrower agrees that, in addition to disclosures made
in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder.
     §20.9 Syndication. The Borrower acknowledges that each of the Agent and the
Arranger intends, and shall have the right, by itself or through its Affiliates,
to syndicate or enter into co-lending arrangements with respect to the Loans and
the Total Commitment pursuant to this §20. The Arranger, in cooperation with the
Borrower, will manage all aspects of the syndication, including the selection of
co-lenders, the determination of when Arranger will approach potential
co-lenders and the final allocations among co-lenders. Each of the Borrower and
the Trust agrees to assist Arranger actively in achieving a timely syndication
that is reasonably satisfactory to the Arranger, such assistance to include,
among other things, (a) direct contact during the syndication between the
Borrower’s and the Trust’s senior officers, representatives and advisors, on the
one hand, and prospective co-lenders, on the other hand at such times and places
as Arranger may reasonably request, (b) providing to Arranger all financial and
other information with respect to the Borrower and the Trust and the
transactions contemplated hereby that Arranger may reasonably request, including
but not limited to financial projections relating to the foregoing, and
(c) assistance in the preparation of a confidential information memorandum and
other marketing materials to be used in connection with the syndication, and the
Borrower and the Trust agree to cooperate with the Agent’s and the Arranger’s
and their Affiliate’s syndication and/or co-lending efforts, such cooperation to
include, without limitation, the provision of information reasonably requested
by potential syndicate members. In addition, the Borrower and the Trust agree
that, prior to and during the syndication of the Total Commitment (which for
purposes hereof shall be deemed to be completed 90 days after the Closing Date),
neither the Borrower nor the Trust will permit any offering, placement or
arrangement of any competing issues of debt securities or commercial bank
facilities of the Borrower, the Trust and any of their Subsidiaries, unless
approved by the Agent.
§21. NOTICES, ETC. Except as otherwise expressly provided in this Agreement, all
notices and other communications made or required to be given pursuant to this
Agreement or the Notes shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage

95



--------------------------------------------------------------------------------



 



prepaid, sent by overnight courier, or sent by facsimile and confirmed by
delivery via courier or postal service, addressed as follows:
     (i) if to the Borrower or the Trust, at 7600 Wisconsin Avenue, 11th Floor,
Bethesda, Maryland 20814, attention Barry Bass, Chief Financial Officer
(facsimile: (301) 986-5554), with a copy to David W. Braswell, Esq., Armstrong
Teasdale LLP, One Metropolitan Square, Suite 2600, St. Louis, Missouri 63102, or
to such other address for notice as the Borrower or the Trust shall have last
furnished in writing to the Agent;
     (ii) if to the Agent, Swingline Lender or Fronting Bank, to KeyBank
National Association, 127 Public Square, Cleveland, Cleveland, OH 44114,
attention John C. Scott (facsimile: (216) 689-4997), with a copy to Cheri Van
Klompenberg, KeyBank Institutional Real Estate, 1675 Broadway, Suite 400, Denver
Colorado 80202 (facsimile: 720-904-4420), or such other address for notice as
the Agent shall have last furnished in writing to the Borrower, with a copy to
Pamela M. MacKenzie, Esq., Goulston & Storrs, 400 Atlantic Avenue, Boston,
Massachusetts 02110-3333 (facsimile: (617)-574-7615), or at such other address
for notice as the Agent shall last have furnished in writing to the Person
giving the notice; and
     (iii) if to any Lender, at such Lender’s address set forth on Schedule 2
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.
     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (i) if delivered by hand, overnight courier, or
facsimile to the party to which it is directed, at the time of the receipt
thereof by such party or the sending of such facsimile and (ii) if sent by
registered or certified first-class mail, postage prepaid, on the third Business
Day following the mailing thereof.
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Fronting Bank hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the Fronting Bank if such Lender or the
Fronting Bank, as applicable, has notified the Agent that it is incapable of
receiving notices by electronic communication. The Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by

96



--------------------------------------------------------------------------------



 



it, provided that approval of such procedures may be limited to particular
notices or communications.
     Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM (as defined in §8.10(c)) IS PROVIDED
“AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER INFORMATION OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER INFORMATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER INFORMATION
OR THE PLATFORM. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the Fronting Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Agent’s transmission of Borrower
Information through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses have resulted from the gross negligence,
willful misconduct or bad faith breach of this Agreement of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the Fronting Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
          (d) Change of Address, Etc. Each of the Borrower, the Agent, the
Fronting Bank and the Swingline Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Agent, the
Fronting Bank and the Swingline Lender. In addition,

97



--------------------------------------------------------------------------------



 



each Lender agrees to notify the Agent from time to time to ensure that the
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
          (e) Reliance by Agent, Fronting Bank and Lenders. The Borrower shall
indemnify the Agent, the Fronting Bank, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
good faith reliance by such Person on each notice purportedly given by or on
behalf of the Borrower, provided, however, that the Borrower shall have no
liability hereunder for any such indemnified party’s gross negligence or willful
misconduct in connection therewith. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.

98



--------------------------------------------------------------------------------



 



§22. FPLP AS AGENT FOR THE BORROWER. The Borrower (other than FPLP) hereby
appoints FPLP as its agent with respect to the receiving and giving of any
notices, requests, instructions, reports, certificates (including, without
limitation, compliance certificates), schedules, revisions, financial statements
or any other written or oral communications hereunder. The Agent and each Lender
is hereby entitled to rely on any communications given or transmitted by FPLP as
if such communication were given or transmitted by each and every Borrower;
provided however, that any communication given or transmitted by any Borrower
other than FPLP shall be binding with respect to such Borrower. Any
communication given or transmitted by the Agent or any Lender to FPLP shall be
deemed given and transmitted to each and every Borrower.
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
BORROWER, TRUST AND THEIR SUBSIDIARIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT
IN THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN NEW YORK AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, THE TRUST OR THEIR
SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. THE BORROWER, THE TRUST
AND THEIR SUBSIDIARIES HEREBY WAIVE ANY OBJECTION THAT ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby.

99



--------------------------------------------------------------------------------



 



Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §28.
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE
BORROWER AND ITS SUBSIDIARIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the Borrower
or the Trust or any of their respective Subsidiaries of any terms of this
Agreement or the other Loan Documents or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders.
          Notwithstanding the foregoing, the approval of each Lender directly
affected thereby shall be required for any amendment, modification or waiver of
this Agreement that:
     (i) reduces or forgives any principal of any unpaid Loan or any interest
thereon (including any general waiver of interest “breakage” costs) or any fees
due to such Lender hereunder, or permits any prepayment not otherwise permitted
hereunder; or

100



--------------------------------------------------------------------------------



 



     (ii) changes the unpaid principal amount of any Loan, reduces the rate of
interest applicable to any Loan, or reduces any fee payable to such the Lender
hereunder; or
     (iii) changes the date fixed for any payment of principal of or interest on
any Loan (including, without limitation, any extension of the Maturity Date not
contemplated herein) or any fees payable hereunder (including, without
limitation, the waiver of any monetary Event of Default); or
     (iv) changes the amount of such Lender’s Commitment (other than pursuant to
an assignment permitted under §20.1) or increases the amount of the Total
Commitment except as permitted hereunder;
And Unanimous Lender Approval shall be required for any amendment, modification
or waiver of this Agreement that:
     (v) modifies any provision herein or in any other Loan Document which by
the terms thereof expressly requires Unanimous Lender Approval; or
     (vi) changes the definitions of Majority Lenders or Unanimous Lender
Approval; or
     (vii) releases the Guaranty of the Trust.
     In addition, no amendment or modification to or waiver of the provisions of
§2.10 may be made without the prior written consent of the Swingline Lender or
of the provisions of §2.3(f) or §§5.1 through 5.5 may be made without the prior
written consent of the Fronting Bank.
     No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.
     Notwithstanding the foregoing, in the event that the Borrower requests any
consent, waiver or approval under this Agreement or any other Loan Document, or
an amendment or modification hereof or thereof, and one or more Lenders
determine not to consent or agree to such consent, waiver, approval, amendment
or modification, then the Lender then acting as Agent hereunder (or other
financial institution approved by the Agent that will become a Lender in
connection with such purchase) shall have the right to purchase the Commitment
of such non-consenting Lender(s) at a purchase price equal to the then
outstanding amount of principal, interest and fees then owing to such Lender(s)

101



--------------------------------------------------------------------------------



 



by the Borrower hereunder, and such non-consenting Lender(s) shall immediately
upon request, sell and assign its Commitment and all of its other right, title
and interest in the Loans and other Obligations to the Lender then acting as
Agent (or such other financial institution) pursuant to an Assignment and
Assumption (provided that the selling Lender(s) shall not be responsible to pay
any assignment fee in connection therewith).
§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this §30 shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
§31. USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
     IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. The Agent and/or the
Lenders will ask for Borrower’s name, taxpayer identification number, business
address, and other information that will allow the Agent and the Lenders to
identify Borrower. The Agent and/or the Lenders may also ask to see Borrower’s
legal organizational documents or other identifying documents.
(Remainder of page intentionally left blank)

102



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

            KEYBANK NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent, Swingline Lender and Fronting Bank
      By:   /s/ John Scott         Name:   John Scott        Title:   Vice
President     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO NATIONAL ASSOCIATION,
as a Lender and as Co-Syndication Agent
      By:   /s/ Richard J. Vanderhyde         Name:   Richard J. Vanderhyde     
  Title:   Vice President     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Richard J. Vanderhyde         Name:   Richard J. Vanderhyde     
  Title:   Vice President     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as a Lender
      By:   /s/ Aaron Lanski         Name:   Aaron Lanski        Title:  
Director     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender and Documentation Agent
      By:   /s/ Benjamin Adams       Name:   Benjamin Adams       Title:   Vice
President    

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            CHEVY CHASE BANK, a division of CAPITAL ONE, N.A., as a Lender
      By:   /s/ Paula W. Siomon       Name:   Paula W. Siomon       Title:  
Vice President    

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust,         its sole general partner       
    By:   /s/ Barry H. Bass         Name:   Barry H. Bass,       Title:   Chief
Financial Officer and Executive Vice President     

            1400 CAVALIER, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass        
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            1441 CROSSWAYS BLVD., LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            AIRPARK PLACE, LLC       By:   Airpark Place Holdings LLC        
Its Sole Member      By:   First Potomac Realty Investment Limited Partnership  
      Its Sole Member      By:   First Potomac Realty Trust         Its General
Partner            By:   /s/ Barry H. Bass       Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer     

            FP AMMENDALE COMMERCE CENTER, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            AQUIA TWO, LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer     

Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP DAVIS DRIVE LOT 5, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            CROSSWAYS II LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer     

            FPR HOLDINGS LIMITED PARTNERSHIP       By:   FPR General Partner,
LLC         Its General Partner      By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            FP DAVIS DRIVE LOT 5, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP PROPERTIES, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            FP PROPERTIES II, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            FP DIAMOND HILL, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP CAMPOSTELLA ROAD, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            GATEWAY HAMPTON ROADS, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            FP GATEWAY 270, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            GATEWAY MANASSAS II, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            FP 2550 ELLSMERE AVENUE, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

            FP GATEWAY WEST II, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP GOLDENROD LANE, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          FP GREENBRIER CIRCLE, LLC       By:   First Potomac
Realty Investment Limited Partnership         Its Sole Member      By:   First
Potomac Realty Trust         Its General Partner            By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer          GTC I SECOND, LLC       By:   First Potomac
Realty Investment Limited Partnership         Its Sole Member      By:   First
Potomac Realty Trust         Its General Partner            By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP HANOVER AB, LLC       By:   FPR Holdings Limited Partnership    
    Its Sole Member      By:   FPR General Partner, LLC         Its General
Partner      By:   First Potomac Realty Investment Limited Partnership        
Its Sole Member      By:   First Potomac Realty Trust         Its General
Partner            By:   /s/ Barry H. Bass       Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer          HERNDON
CORPORATE CENTER, LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer       
  LINDEN II, LLC       By:   First Potomac Realty Investment Limited Partnership
        Its Sole Member      By:   First Potomac Realty Trust         Its
General Partner            By:   /s/ Barry H. Bass       Name:   Barry H. Bass 
      Title:   Executive Vice President and Chief Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            LUCAS WAY HAMPTON, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          FP PARK CENTRAL V, LLC       By:   First Potomac
Realty Investment Limited Partnership         Its Sole Member      By:   First
Potomac Realty Trust         Its General Partner            By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer          FP PATRICK CENTER, LLC       By:   First
Potomac Realty Investment Limited Partnership         Its Sole Member      By:  
First Potomac Realty Trust         Its General Partner            By:   /s/
Barry H. Bass       Name:   Barry H. Bass        Title:   Executive Vice
President and Chief Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP PINE GLEN, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          RESTON BUSINESS CAMPUS, LLC       By:   First Potomac
Realty Investment Limited Partnership         Its Sole Member      By:   First
Potomac Realty Trust         Its General Partner            By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer          FP RIVERS BEND, LLC       By:   First Potomac
Realty Investment Limited Partnership         Its Sole Member      By:   First
Potomac Realty Trust         Its General Partner            By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP 500 & 600 HP WAY, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          FP 1408 STEPHANIE WAY, LLC       By:   First Potomac
Realty Investment Limited Partnership         Its Sole Member      By:   First
Potomac Realty Trust         Its General Partner            By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer          FP STERLING PARK I, LLC       By:   First
Potomac Realty Investment Limited Partnership         Its Sole Member      By:  
First Potomac Realty Trust         Its General Partner            By:   /s/
Barry H. Bass       Name:   Barry H. Bass        Title:   Executive Vice
President and Chief Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP STERLING PARK II, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          VIRGINIA CENTER, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          FP WEST PARK, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            FP CRONRIDGE DRIVE, LLC       By:   First Potomac Realty Investment
Limited Partnership         Its Sole Member      By:   First Potomac Realty
Trust         Its General Partner            By:   /s/ Barry H. Bass      
Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          FP GIRARD BUSINESS CENTER, LLC       By:   First
Potomac Realty Investment Limited Partnership         Its Sole Member      By:  
First Potomac Realty Trust         Its General Partner            By:   /s/
Barry H. Bass       Name:   Barry H. Bass        Title:   Executive Vice
President and Chief Financial Officer          FP GIRARD PLACE, LLC       By:  
First Potomac Realty Investment Limited Partnership         Its Sole Member     
By:   First Potomac Realty Trust         Its General Partner            By:  
/s/ Barry H. Bass       Name:   Barry H. Bass        Title:   Executive Vice
President and Chief Financial Officer     

(Signatures continued on next page)
Signature Page to Second Amended and Restated Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            TECHCOURT, LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer       
  FP PARK CENTRAL I, LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer       
  FP TRIANGLE, LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer     

Signature Page to Second Amended and Restated Revolving Credit Agreement

 